

EXECUTION VERSION
 
LOAN AND SECURITY AGREEMENT
 
DATED AS OF JUNE 30, 2008
 
by and among
 
MMC CHULA VISTA II LLC, as a Borrower
 
MMC ESCONDIDO II LLC, as a Borrower
 
MMC ENERGY, INC., as Parent
 
THE LENDERS PARTY HERETO
 
and
 
GENERAL ELECTRIC CAPITAL CORPORATION,
as Administrative Agent


--------------------------------------------------------------------------------




 
INDEX OF EXHIBITS AND SCHEDULES
 
Schedule I
-
Administrative Agent’s, Lenders’ and Borrowers’ Representatives for Notices;
Addresses; Delayed Draw Term Loan Commitments
Schedule 4.3
-
Locations; Corporate or Other Names
Schedule 4.17
-
Insurance
Schedule 4.18
-
Bank and Security Accounts
Schedule 10.3
-
Actions to Perfect Liens
Exhibit A
-
Form of Notice of Delayed Draw Term Loan
Exhibit B
-
Form of Secretary’s Certificate
Exhibit C
-
Form of Power of Attorney
Exhibit D
-
Form of Assignment
Exhibit E
-
Form of Note
Exhibit F
-
Form of Notice of Conversion or Continuation


--------------------------------------------------------------------------------



This LOAN AND SECURITY AGREEMENT is dated as of June 30, 2008, and agreed to by
and between MMC CHULA VISTA II LLC, a Delaware limited liability company (“Chula
Vista Borrower”), MMC ESCONDIDO II LLC, a Delaware limited liability company
(“Escondido Borrower” and together with the Chula Vista Borrower, collectively
“Borrowers” and individually each a “Borrower”), MMC Energy, Inc., a Delaware
corporation (“Parent”), the Lenders (as defined below) and GENERAL ELECTRIC
CAPITAL CORPORATION, a Delaware corporation (“GE Capital”), as administrative
agent for the Lenders (in such capacity, and together with its successors and
permitted assigns, the “Administrative Agent”).
 
The parties hereto agree as follows:
 
ARTICLE I
 
DEFINITIONS, INTERPRETATION AND ACCOUNTING TERMS
 
Section 1.1 Defined Terms. As used in this Agreement, the following terms have
the following meanings:
 
“Administrative Agent” has the meaning specified in the preamble to this
Agreement.
 
“Affiliate” means, with respect to any Person, each officer, director, general
partner or joint-venturer of such Person and any other Person that directly or
indirectly controls, is controlled by, or is under common control with, such
Person; provided, however, that Lender shall not be an Affiliate of Borrowers.
For purpose of this definition, “control” means the possession of either (a) the
power to vote, or the beneficial ownership of, 10% or more of the Voting Stock
of such Person or (b) the power to direct or cause the direction of the
management and policies of such Person, whether by contract or otherwise.
 
“Agreement” means this Loan and Security Agreement.
 
“Applicable Margin” means, with respect to Delayed Draw Term Loans, (i) 2.75%
per annum for Base Rate Loans and (ii) 4.50% per annum for Eurodollar Rate
Loans.
 
“Approved Fund” means, with respect to any Lender, any Person (other than a
natural Person) that (a) is or will be engaged in making, purchasing, holding or
otherwise investing in commercial loans and similar extensions of credit in the
ordinary course of its business and (b) is advised or managed by (i) such
Lender, (ii) any Affiliate of such Lender or (iii) any Person (other than an
individual) or any Affiliate of any Person (other than an individual) that
administers or manages such Lender.
 
“Assignment” means an assignment agreement entered into by a Lender, as
assignor, and any prospective assignee thereof and accepted by Administrative
Agent, in substantially the form of Exhibit D.
 
“Base Rate” means, at any time, a rate per annum equal to the higher of (a) the
rate last quoted by The Wall Street Journal as the “base rate on corporate loans
posted by at least 75% of the nation’s largest banks” in the United States or,
if The Wall Street Journal ceases to quote such rate, the highest per annum
interest rate published by the Federal Reserve Board in Federal Reserve
Statistical Release H.15 (519) (Selected Interest Rates) as the “bank prime
loan” rate or, if such rate is no longer quoted therein, any similar rate quoted
therein (as determined by Administrative Agent) or any similar release by the
Federal Reserve Board (as determined by Administrative Agent) and (b) the sum of
0.5% per annum and the Federal Funds Rate.
 
“Base Rate Loan” means any Loan that bears interest based on the Base Rate.
 
“Benefit Plan” means any employee benefit plan as defined in Section 3(3) of
ERISA (whether governed by the laws of the United States or otherwise) to which
any Credit Party incurs or otherwise has any obligation or liability, contingent
or otherwise.


--------------------------------------------------------------------------------



“Books and Records” means all books, records, board minutes, contracts,
licenses, insurance policies, environmental audits, business plans, files,
computer files, computer discs and other data and software storage and media
devices, accounting books and records, financial statements (actual and pro
forma), filings with Governmental Authorities and any and all records and
instruments relating to the Collateral or Borrowers’ business.
 
“Borrowers” has the meaning set forth in the preamble of this Agreement.
 
“BSA” has the meaning assigned to it in Section 4.22.
 
“Business Day” means any day of the year that is not a Saturday, Sunday or a day
on which banks are required or authorized to close in New York City and, when
determined in connection with notices and determinations in respect of any
Eurodollar Rate or Eurodollar Rate Loan or any funding, conversion,
continuation, Interest Period or payment of any Eurodollar Rate Loan, that is
also a day on which dealings in Dollar deposits are carried on in the London
interbank market.
 
“Capitalized Lease Obligations” means, at any time, with respect to any Capital
Lease, any lease entered into as part of any sale and leaseback transaction of
any Person or any synthetic lease, the amount of all obligations of such Person
that is (or that would be, if such synthetic lease or other lease were accounted
for as a Capital Lease) capitalized on a balance sheet of such Person prepared
in accordance with GAAP.
 
“Change of Control” means, the occurrence of any of the following: (a) Parent
shall cease to own and control, legally and beneficially, all of the economic
and voting rights associated with ownership of all outstanding Stock of all
classes of Stock of each Borrower, (b) any person or group of persons (within
the meaning of the Securities Exchange Act of 1934) shall have acquired
beneficial ownership (within the meaning of Rule 13d-3 promulgated by the
Securities and Exchange Commission under the Securities Exchange Act of 1934) of
more than 40% of the issued and outstanding shares of capital Stock of Parent
having the right to vote for the election of directors of Parent under ordinary
circumstances, or (c) during any period of twelve consecutive calendar months,
individuals who at the beginning of such period (or the Closing Date for any
period beginning prior to the Closing Date) constituted the board of directors
of Parent (together with any new directors whose election by the board of
directors of Parent or whose nomination for election by the stockholders of
Parent was approved by a vote of at least a majority of the directors then still
in office who either were directors at the beginning of such period (or the
Closing Date for any period beginning prior to the Closing Date) or whose
election or nomination for election was previously so approved) cease for any
reason other than death or disability to constitute a majority of the directors
then in office.
 
“Charges” means all federal, state, county, city, municipal, local, foreign or
other governmental taxes (including taxes owed to PBGC at the time due and
payable), levies, customs or other duties, assessments, charges, liens, and all
additional charges, interest, penalties, expenses, claims or encumbrances upon
or relating to (a) the Collateral, (b) the Obligations, (c) the employees,
payroll, income or gross receipts of any Credit Party, (d) the ownership or use
of any assets by any Credit Party or (e) any other aspect of any Credit Party’s
business.
 
“Chula Vista Assignment of Purchase Agreement” means the Assignment of Purchase
Agreement, dated as of the date hereof, between the Chula Vista Borrower, as
assignor and Administrative Agent, as assignee.
 
“Chula Vista Borrower” has the meaning set forth in the preamble of this
Agreement.
 
“Chula Vista Equipment” means the Chula Vista Turbines, associated skids and
auxiliary equipment, together with any and all additions, accessions, parts,
accessories, substitutions and replacements thereof, now or hereafter installed
in, affixed to or used in connection therewith.
 
“Chula Vista Equity Contribution” means the equity contributions to be made by
Parent to the Chula Vista Borrower on terms satisfactory to Administrative Agent
in an amount not less than 45% of the purchase price of the Chula Vista
Equipment under the Chula Vista Purchase Agreement.

2

--------------------------------------------------------------------------------



“Chula Vista Project” means the peaking power generation facility located at
3497 Main Street, Chula Vista, California.
 
“Chula Vista Purchase Agreement” means, that certain Contract for U.S. Based
Sale of Equipment and Services, dated as of January 25, 2008, by and between
Seller and Parent, as assigned by Parent to Chula Vista Borrower pursuant to the
Assignment and Assumption Agreement, dated as of June 25, 2008 among Seller,
Parent and Chula Vista Borrower, as amended, supplemented or otherwise modified
from time to time.
 
“Chula Vista Seller Acknowledgment of Assignment” means the Consent and
Agreement, dated as of the date hereof, between Seller and Administrative Agent
and acknowledged by Chula Vista Borrower.
 
“Chula Vista Turbines” means two (2) new GE LM 6000 combustion gas turbines for
installation at the Chula Vista Project.
 
“Closing Date” means the Business Day on which the conditions precedent set
forth in Article III have been satisfied or specifically waived in writing by
the Required Lenders, and the initial Loans have been made; provided, however,
that in no event shall the Closing Date be later than June 30, 2008.
 
“Code” means the U.S. Internal Revenue Code of 1986.
 
“Collateral” has the meaning assigned to it in Section 10.1, and any other
property, real or personal, tangible or intangible, now existing or hereafter
acquired, that may at any time be or become subject to a security interest or
Lien in favor of Administrative Agent, for the benefit of the Secured Parties,
to secure the Obligations, including the Stock of Borrowers.
 
“Collection Account” means that certain account of Administrative Agent, account
number 50-787-72 in the name of GECC EFS-T&I Depository Account, Deutsche Bank
Trust Company Americas, New York, New York, ABA number 021-001-033.
 
“Constituent Documents” means, with respect to any Person, collectively and, in
each case, together with any modification of any term thereof, (a) the articles
of incorporation, certificate of incorporation, constitution or certificate of
formation of such Person, (b) the bylaws, operating agreement or joint venture
agreement of such Person, (c) any other constitutive, organizational or
governing document of such Person, whether or not equivalent and (d) any other
document setting forth the manner of election or duties of the directors,
officers or managing members of such Person or the designation, amount or
relative rights, limitations and preferences of any Stock of such Person.
 
“Construction and Project Financing” means with respect to any Project, a loan
facility, loan or other financial arrangement provided to the owner of such
Project for the purpose of construction of such Project.
 
“Contractual Obligation” means as to any Person, any provision of any Security
issued by such Person or of any agreement, instrument, or other undertaking
(other than a Loan Document or the Purchase Agreements) to which such Person is
a party or by which it or any of its property is bound or to which any of its
property is subject.
 
“Control Agreement” means a deposit account control agreement and/or lock box
agreement among any financial institution at which a bank, deposit or security
account is maintained, Administrative Agent and a Borrower, in form and
substance acceptable to Administrative Agent.
 
“Credit Party” means each Borrower, Parent, and each other Person (other than
any Secured Party) that is or may become a party to this Agreement or any other
Loan Document.
 
“Default” means any Event of Default or any event that, with the passage of time
or notice or both, would become an Event of Default.
 
“Default Rate” has the meaning assigned to it in Section 2.7(d).

3

--------------------------------------------------------------------------------


 
“Delayed Draw Term Loan” has the meaning assigned to it in Section 2.1(a)(i).
 
“Delayed Draw Term Loan Commitment” means, with respect to each Lender, the
commitment of such Lender to make Delayed Draw Term Loans, which commitment is
in the percentage of the Delayed Draw Term Loan Commitment set forth under such
Lender’s name on Schedule I under the caption “Commitment Percentage”, as
amended to reflect Assignments and as such amount may be reduced pursuant to
this Agreement (including Section 2.1(a)). The aggregate amount of the Delayed
Draw Term Loan Commitments on the date hereof equals $25,500,000.
 
“Delayed Draw Term Loan Commitment Period” means the time period commencing on
the Closing Date through and including the Delayed Draw Term Loan Commitment
Termination Date.
 
“Delayed Draw Term Loan Commitment Termination Date” shall mean the earliest of
(a) the Stated Expiry Date, (b) the date of termination of the Delayed Draw Term
Loan Commitments in whole (but not in part) pursuant to Section 2.5 or 11.2 and
(c) the date on which the Obligations become due and payable in whole (but not
in part) pursuant to Section 11.2.
 
“Delayed Draw Term Loan Facility” means the Delayed Draw Term Loan Commitments
and the provisions herein related to the Delayed Draw Term Loans.
 
“Dollars” and the sign “$” each mean the lawful money of the United States of
America.
 
“Domestic Person” means any “United States person” under and as defined in
Section 770l(a)(30) of the Code.
 
“Electronic Transmission” means each document, instruction, authorization, file,
information and any other communication transmitted, posted or otherwise made or
communicated by e-mail or E-Fax, or otherwise to or from an E-System or other
equivalent service.
 
“Environmental Laws” means all present and future Requirements of Law and
Permits imposing liability or standards of conduct for or relating to the
regulation and protection of human health, safety, the environment and natural
resources, and including public notification requirements and environmental
transfer of ownership, notification or approval statutes.
 
“Environmental Liabilities” means all Liabilities (including costs of Remedial
Actions, natural resource damages and costs and expenses of investigation and
feasibility studies) that may be imposed on, incurred by or asserted against a
Borrower as a result of, or related to, any claim, suit, action, investigation,
proceeding or demand by any Person, whether based in contract, tort, implied or
express warranty, strict liability, criminal or civil statute or common law or
otherwise, arising under any Environmental Law or in connection with any
environmental, health or safety condition or with any Release and resulting from
the ownership, lease, sublease or other operation or occupation of property by a
Borrower, whether on, prior or after the date hereof.
 
“Equipment” means, collectively, the Chula Vista Equipment and the Escondido
Equipment.
 
“Equipment Delivery Date” has the meaning assigned to it in Section 8.14.
 
“ERISA” means the Employee Retirement Income Security Act of 1974.
 
“ERISA Affiliate” means, collectively, any Credit Party, and any Person under
common control, or treated as a single employer, with any Credit Party, within
the meaning of Section 414(b), (c), (m) or (o) of the Code.

4

--------------------------------------------------------------------------------



“ERISA Event” means any of the following: (a) a reportable event described in
Section 4043(b) of ERISA (or, unless the 30-day notice requirement has been duly
waived under the applicable regulations, Section 4043(c) of ERISA) with respect
to a Title IV Plan, (b) the withdrawal of any ERISA Affiliate from a Title IV
Plan subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer, as defined in Section 4001(a)(2) of ERISA, (c) the
complete or partial withdrawal of any ERISA Affiliate from any Multiemployer
Plan, (d) with respect to any Multiemployer Plan, the filing of a notice of
reorganization, insolvency or termination (or treatment of a plan amendment as
termination) under Section 4041A of ERISA, (e) the filing of a notice of intent
to terminate a Title IV Plan (or treatment of a plan amendment as termination)
under Section 4041 of ERISA, (f) the institution of proceedings to terminate a
Title IV Plan or Multiemployer Plan by the PBGC, (g) the failure to make any
required contribution to any Title IV Plan or Multiemployer Plan when due, (h)
the imposition of a lien under Section 412 of the Code or Section 302 or 4068 of
ERISA on any property (or rights to property, whether real or personal) of any
ERISA Affiliate, (i) the failure of a Benefit Plan or any trust thereunder
intended to qualify for tax exempt status under Section 401 or 501 of the Code
or other Requirements of Law to qualify thereunder and (j) any other event or
condition that might reasonably be expected to constitute grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Title IV Plan or Multiemployer Plan or for the imposition of any
liability upon any ERISA Affiliate under Title IV of ERISA other than for PBGC
premiums due but not delinquent.
 
“Escondido Assignment of Purchase Agreement” means the Assignment of Purchase
Agreement, dated as of the date hereof, between the Escondido Borrower, as
assignor and Administrative Agent, as assignee.
 
“Escondido Borrower” has the meaning set forth in the preamble of this
Agreement.
 
“Escondido Equipment” means the Escondido Turbine, associated skids and
auxiliary equipment, together with any and all additions, accessions, parts,
accessories, substitutions and replacements thereof, now or hereafter installed
in, affixed to or used in connection therewith.
 
“Escondido Equity Contribution” means the equity contributions to be made by
Parent to the Escondido Borrower on terms satisfactory to Administrative Agent
in an amount not less than 45% of the purchase price of the Escondido Equipment
under the Escondido Purchase Agreement.
 
“Escondido Project” means the peaking power generation facility located at 1968
Don Lee Place, Escondido, California.
 
“Escondido Purchase Agreement” means, that certain Contract for U.S. Based Sale
of Equipment and Services, dated as of May 15, 2008, by and between Seller and
Parent, as assigned by Parent to Escondido Borrower pursuant to the Assignment
and Assumption Agreement, dated as of June 25, 2008 among Seller, Parent and
Escondido Borrower, as amended, supplemented or otherwise modified from time to
time.
 
“Escondido Seller Acknowledgment of Assignment” means the Consent and Agreement,
dated as of the date hereof, between Seller and Administrative Agent and
acknowledged by Escondido Borrower
 
“Escondido Turbine” means a new GE LM 6000 combustion gas turbine for
installation at the Escondido Project.
 
“Eurodollar Base Rate” means, with respect to any Interest Period for any
Eurodollar Rate Loan, the rate determined by Administrative Agent to be the
offered rate for deposits in Dollars for the applicable Interest Period
appearing on the Dow Jones Markets Telerate Page 3750 as of 11:00 a.m. (London
time) on the second full Business Day next preceding the first day of each
Interest Period. In the event that such rate does not appear on the Dow Jones
Markets Telerate Page 3750 (or otherwise on the Dow Jones Markets screen) at
such time, the “Eurodollar Base Rate” shall be determined by reference to such
other comparable publicly available service for displaying the offered rate for
deposit in Dollars in the London interbank market as may be selected by
Administrative Agent and, in the absence of availability, such other method to
determine such offered rate as may be selected by Administrative Agent in its
sole discretion.
 
“Eurodollar Rate” means, with respect to any Interest Period and for any
Eurodollar Rate Loan, an interest rate per annum determined as the ratio of (a)
the Eurodollar Base Rate with respect to such Interest Period for such
Eurodollar Rate Loan to (b) the difference between the number one and the
Eurodollar Reserve Requirements with respect to such Interest Period and for
such Eurodollar Rate Loan.

5

--------------------------------------------------------------------------------



“Eurodollar Rate Loan” means any Loan that bears interest based on the
Eurodollar Rate.
 
“Eurodollar Reserve Requirements” means, with respect to any Interest Period and
for any Eurodollar Rate Loan, a rate per annum equal to the aggregate, without
duplication, of the maximum rates (expressed as a decimal number) of reserve
requirements in effect 2 Business Days prior to the first day of such Interest
Period (including basic, supplemental, marginal and emergency reserves) under
any regulations of the Federal Reserve Board or other Governmental Authority
having jurisdiction with respect thereto dealing with reserve requirements
prescribed for eurocurrency funding (currently referred to as “eurocurrency
liabilities” in Regulation D of the Federal Reserve Board) maintained by a
member bank of the United States Federal Reserve System.
 
“E-Fax” means any system used to receive or transmit faxes electronically.
 
“E-Signature” means the process of attaching to or logically associating with an
Electronic Transmission an electronic symbol, encryption, digital signature or
process (including the name or an abbreviation of the name of the party
transmitting the Electronic Transmission) with the intent to sign, authenticate
or accept such Electronic Transmission.
 
“E-System” means any electronic system, including Intralinks® and any other
Internet or extranet-based site, whether such electronic system is owned,
operated or hosted by Administrative Agent, any of its Related Persons or any
other Person, providing for access to data protected by passcodes or other
security system.
 
“Event of Default” has the meaning assigned to it in Section 11.1.
 
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as determined by Administrative Agent
in its sole discretion.
 
“Federal Reserve Board” means the Board of Governors of the United States
Federal Reserve System and any successor thereto.
 
“Fees” means the fees due to Administrative Agent and the Lenders under
Section 2.8 and under the Fee Letter.
 
“Fee Letter” means the letter agreement dated as of the date hereof addressed to
Borrowers and Parent from Administrative Agent and accepted by Borrowers and
Parent, with respect to certain fees to be paid from time to time to
Administrative Agent and its Related Persons.
 
“Financial Statements” means a consolidated balance sheet of each Borrower as at
the end of the relevant fiscal period and the related consolidated statements of
income, retained earnings and cash flows for the fiscal period then ended.
 
“Fiscal Quarter” means each three month fiscal period ending on March 31,
June 30, September 30 or December 31.
 
“Fiscal Year” means the twelve month period of each Borrower ending on
December 31.
 
“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time, set forth in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants, in the statements and pronouncements of the
Financial Accounting Standards Board and in such other statements by such other
entity as may be in general use by significant segments of the accounting
profession that are applicable to the circumstances as of the date of
determination.
 
“GE Capital” has the meaning set forth in the preamble of this Agreement.

6

--------------------------------------------------------------------------------



“Governmental Authority” means any nation, sovereign or government, any state or
other political subdivision thereof, any agency, authority or instrumentality
thereof and any entity or authority exercising executive, legislative, taxing,
judicial, regulatory or administrative functions of or pertaining to government,
including any central bank, stock exchange, regulatory body, arbitrator, public
sector entity, supra-national entity (including the European Union and the
European Central Bank) and any self-regulatory organization (including the
National Association of Insurance Commissioners).
 
“Guarantor” means Parent.
 
“Guaranty Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of such Person for any Indebtedness, lease,
dividend or other obligation (the “primary obligation”) of another Person (the
“primary obligor”), if the purpose or intent of such Person in incurring such
liability, or the economic effect thereof, is to guarantee such primary
obligation or provide support, assurance or comfort to the holder of such
primary obligation or to protect or indemnify such holder against loss with
respect to such primary obligation, including (a) the direct or indirect
guaranty, endorsement (other than for collection or deposit in the ordinary
course of business), co-making, discounting with recourse or sale with recourse
by such Person of any primary obligation, (b) the incurrence of reimbursement
obligations with respect to any letter of credit or bank guarantee in support of
any primary obligation, (c) the existence of any Lien, or any right, contingent
or otherwise, to receive a Lien, on the property of such Person securing any
part of any primary obligation and (d) any liability of such Person for a
primary obligation through any Contractual Obligation (contingent or otherwise)
or other arrangement (i) to purchase, repurchase or otherwise acquire such
primary obligation or any security therefor or to provide funds for the payment
or discharge of such primary obligation (whether in the form of a loan, advance,
stock purchase, capital contribution or otherwise), (ii) to maintain the
solvency, working capital, equity capital or any balance sheet item, level of
income or cash flow, liquidity or financial condition of any primary obligor,
(iii) to make take-or-pay or similar payments, if required, regardless of
non-performance by any other party to any Contractual Obligation, (iv) to
purchase, sell or lease (as lessor or lessee) any property, or to purchase or
sell services, primarily for the purpose of enabling the primary obligor to
satisfy such primary obligation or to protect the holder of such primary
obligation against loss or (v) to supply funds to or in any other manner invest
in, such primary obligor (including to pay for property or services irrespective
of whether such property is received or such services are rendered); provided,
however, that “Guaranty Obligations” shall not include (x) endorsements for
collection or deposit in the ordinary course of business and (y) product
warranties given in the ordinary course of business. The outstanding amount of
any Guaranty Obligation shall equal the outstanding amount of the primary
obligation so guaranteed or otherwise supported or, if lower, the stated maximum
amount for which such Person may be liable under such Guaranty Obligation.
 
“Guaranty” means the Guaranty and Pledge Agreement, dated as of the Closing Date
by Parent, in favor of, and in form and substance satisfactory to,
Administrative Agent, for the benefit of the Secured Parties, together with all
amendments, modifications and supplements thereto.
 
“Hazardous Material” means any substance, material or waste that is classified,
regulated or otherwise characterized under any Environmental Law as hazardous,
toxic, a contaminant or a pollutant or by other words of similar meaning or
regulatory effect, including petroleum or any fraction thereof, asbestos,
polychlorinated biphenyls and radioactive substances.
 
“Hedging Agreement” means any Interest Rate Contract, foreign exchange, swap,
option or forward contract, spot, cap, floor or collar transaction, any other
derivative instrument and any other similar speculative transaction and any
other similar agreement or arrangement designed to alter the risks of any Person
arising from fluctuations in any underlying variable.

7

--------------------------------------------------------------------------------


 
“Indebtedness” of any Person means, without duplication, any of the following,
whether or not matured: (a) all indebtedness for borrowed money, (b) all
obligations evidenced by notes, bonds, debentures or similar instruments,
(c) all reimbursement and all obligations with respect to (i) letters of credit,
bank guarantees or bankers’ acceptances or (ii) surety, customs, reclamation or
performance bonds (in each case not related to judgments or litigation) other
than those entered into in the ordinary course of business, (d) all obligations
to pay the deferred purchase price of property or services, other than trade
payables incurred in the ordinary course of business, (e) all obligations
created or arising under any conditional sale or other title retention
agreement, regardless of whether the rights and remedies of the seller or lender
under such agreement in the event of default are limited to repossession or sale
of such property, (f) all Capitalized Lease Obligations, (g) all obligations,
whether or not contingent, to purchase, redeem, retire, defease or otherwise
acquire for value any of its own Stock or Stock Equivalents (or any Stock or
Stock Equivalent of a direct or indirect parent entity thereof) prior to the
date that is 180 days after the Stated Expiry Date, valued at, in the case of
redeemable preferred Stock, the greater of the voluntary liquidation preference
and the involuntary liquidation preference of such Stock plus accrued and unpaid
dividends, (h) all payments that would be required to be made in respect of any
Hedging Agreement in the event of a termination (including an early termination)
on the date of determination and (i) all Guaranty Obligations for obligations of
any other Person constituting Indebtedness of such other Person; provided,
however, that the items in each of clauses (a) through (i) above shall
constitute “Indebtedness” of such Person solely to the extent, directly or
indirectly, (x) such Person is liable for any part of any such item, (y) any
such item is secured by a Lien on such Person’s property or (z) any other Person
has a right, contingent or otherwise, to cause such Person to become liable for
any part of any such item or to grant such a Lien.
 
“Indemnified Matters” and “Indemnitee” have the respective meanings assigned to
them in Section 13.4.
 
“Intellectual Property” means all rights, title and interests in or relating to
intellectual property and industrial property arising under any Requirement of
Law, including all copyrights, patents, trademarks, internet domain names, trade
secrets and Contractual Obligations relating thereto.
 
“Interest Period” means, with respect to any Eurodollar Rate Loan, the period
commencing on the date such Eurodollar Rate Loan is made or converted to a
Eurodollar Rate Loan or, if such Loan is continued, on the last day of the
immediately preceding Interest Period therefor and ending 3 months thereafter;
provided, however, that (a) if any Interest Period would otherwise end on a day
that is not a Business Day, such Interest Period shall be extended to the next
succeeding Business Day, unless the result of such extension would be to extend
such Interest Period into another such Business Day falls in the next calendar
month, in which case such Interest Period shall end on the immediately preceding
Business Day, (b) any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month, (c) Borrowers may not select any Interest
Period ending after the Delayed Draw Term Loan Commitment Termination Date, and
(d) there shall be outstanding at any one time no more than 10 Interest Periods.
 
“Interest Rate Contracts” means all interest rate swap agreements, interest rate
cap agreements, interest rate collar agreements and interest rate insurance.
 
“IRS” means the Internal Revenue Service of the United States, and any
successors thereto.
 
“Lender” means, collectively, any financial institution or other Person that (a)
is listed on the signature pages hereof as a “Lender” or (b) from time to time
becomes a party hereto by execution of an Assignment, in each case, together
with its successors.
 
“Liabilities” means all claims, actions, suits, judgments, damages, losses,
liability, obligations, responsibilities, fines, penalties, sanctions, costs,
fees, taxes, commissions, charges, disbursements and expenses, in each case of
any kind or nature (including interest accrued thereon or as a result thereto
and fees, charges and disbursements of financial, legal and other advisors and
consultants), whether joint or several, whether or not indirect, contingent,
consequential, actual, punitive, treble or otherwise.
 
“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement, lien (statutory or other),
security interest or other security arrangement and any other preference,
priority or preferential arrangement of any kind or nature whatsoever, including
any conditional sale contract or other title retention agreement, the interest
of a lessor under a Capital Lease and any synthetic or other financing lease
having substantially the same economic effect as any of the foregoing.
 
“Line Amount” means (a) with respect to Chula Vista Borrower, $17,500,000 and
(b) with respect to Escondido Borrower, $8,500,000.

8

--------------------------------------------------------------------------------


 
“Litigation” means any claim, lawsuit, litigation, investigation or proceeding
of or before any arbitrator or Governmental Authority.
 
“Loan Documents” means this Agreement, the Guaranty and Pledge Agreement, the
Chula Vista Assignment of Purchase Agreement, the Escondido Assignment of
Purchase Agreement, the Chula Vista Seller Acknowledgment of Assignment, the
Escondido Seller Acknowledgement of Assignment, the Powers of Attorney, the Fee
Letter, and all other documents, instruments, certificates, and notices at any
time delivered by any Person (other than any Secured Party) in connection with
any of the foregoing.
 
“Loans” means any loan made or deemed made by any Lender under this Agreement.
 
“Margin Stock” has the meaning assigned to it in Section 4.11.
 
“Material Adverse Effect” means any fact, event or circumstance that, alone or
when taken with other events or conditions occurring or existing concurrently
with such event or condition (a) has or is reasonably expected to have a
material adverse effect on the business, assets, operations, condition
(financial or otherwise), or prospects of any Borrower or any Credit Party,
(b) materially impairs or is reasonably expected to materially impair the
ability of any Borrower or any Credit Party to pay and perform their obligations
under the Loan Documents to which they are a party, (c) materially impairs or is
reasonably expected to materially impair the ability of Administrative Agent,
the Lenders and the other Secured Parties to enforce their rights and remedies
under any Loan Document or (d) has or is reasonably expected to have any
material adverse effect on the Collateral, the Liens of Administrative Agent in
such Collateral or the priority of such Liens.
 
“Multiemployer Plan” means any multiemployer plan, as defined in
Section 400l(a)(3) of ERISA, to which any ERISA Affiliate incurs or otherwise
has any obligation or liability, contingent or otherwise.
 
“Non-Funding Lender” has the meaning assigned to it in Section 2.2(c).
 
“Non-Seller Transportation Service” has the meaning assigned to it in Section
8.14(c).
 
“Non-U.S. Lender Party” means each of Administrative Agent, each Lender, each
SPV and each participant, in each case that is not a Domestic Person.
 
“Notes” means a promissory note in substantially the form of Exhibit E executed
and delivered by each Borrower, payable to the order of a Lender in a principal
amount equal to the amount of such Lender’s Delayed Draw Term Loan Commitment.
 
“Notice of Delayed Draw Term Loan” has the meaning assigned to it in
Section 2.2(a).
 
“Obligations” means, with respect to any Credit Party, all amounts, obligations,
liabilities, covenants and duties of every type and description owing by such
Credit Party to the Secured Parties, any other Indemnitee and any Affiliate of
any of them arising out of, under, or in connection with, any Loan Document or
any other agreement between any Credit Party and Lender, whether direct or
indirect (regardless of whether acquired by assignment), absolute or contingent,
due or to become due, whether liquidated or not, now existing or hereafter
arising and however acquired, and whether or not evidenced by any instrument or
for the payment of money, including, without duplication, (a) if such Credit
Party is a Borrower, all Loans, (b) all interest, whether or not accruing after
the filing of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or similar proceeding, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding and (c) all other fees,
expenses (including fees, charges and disbursements of counsel), interest,
commissions, charges, costs, disbursements, indemnities and reimbursement of
amounts paid and other sums chargeable to such Credit Party under any Loan
Document.
 
“OFAC” has the meaning assigned to it in Section 4.22.
 
“Other Taxes” has the meaning assigned to it in Section 2.13(c).
 
“Parent” has the meaning set forth in the preamble of this Agreement.

9

--------------------------------------------------------------------------------


 
“Parent Advances” has the meaning specified in Section 8.1(b).
 
“PBGC” means the United States Pension Benefit Guaranty Corporation and any
successor thereto.
 
“Permit” means, with respect to any Person, any permit, approval, authorization,
license, registration, certificate, concession, grant, franchise, variance or
permission from, and any other Contractual Obligations with, any Governmental
Authority, in each case whether or not having the force of law and applicable to
or binding upon such Person or any of its property or to which such Person or
any of its property is subject.
 
“Permitted Lien” means (a) any possessory lien arising by operation of law in
favor of Seller prior to delivery of the Equipment to Borrowers; and (b) Liens
in favor of Administrative Agent securing the Obligations.
 
“Person” means any individual, partnership, corporation (including a business
trust and a public benefit corporation), joint stock company, estate,
association, firm, enterprise, trust, limited liability company, unincorporated
association, joint venture and any other entity or Governmental Authority.
 
“Powers of Attorney” means the powers of attorney substantially in the form of
Exhibit C.
 
“Prepayment Fee” has the meaning assigned to it in Section 2.8(b).
 
“Projects” means, collectively, the Chula Vista Project and the Escondido
Project.
 
“Pro Rata Outstandings” means, as to any Lender at any time in the case of the
Delayed Draw Term Loan Facility, the outstanding principal amount of the Delayed
Draw Term Loans owing to such Lender.
 
“Pro Rata Share” means, with respect to any Lender and at any time, the
percentage obtained by dividing (a) the Delayed Draw Term Loan Commitment (or,
if such Delayed Draw Term Loan Commitment is terminated, the Pro Rata
Outstandings therein) of such Lender then in effect under the Delayed Draw Term
Loan Facility by (b) the sum of the Delayed Draw Term Loan Commitments (or, if
such Delayed Draw Term Loan Commitments in the Delayed Draw Term Loan Facility
are terminated, the Pro Rata Outstandings therein) of all Lenders then in effect
under the Delayed Draw Term Loan Facility.
 
“Purchase Agreements” means, collectively, the Chula Vista Purchase Agreement
and the Escondido Purchase Agreement. The Chula Vista Purchase Agreement and the
Escondido Purchase Agreement may each be referred to individually as a “Purchase
Agreement”.
 
“Register” has the meaning specified in Section 2.11(b).
 
“Related Persons” means, with respect to any Person, each Affiliate of such
Person and each director, officer, employee, agent, trustee, representative,
attorney, accountant and each insurance, environmental, legal, financial and
other advisor (including those retained in connection with the satisfaction or
attempted satisfaction of any condition set forth in Article III) and other
consultants and agents of or to such Person or any of its Affiliates.
 
“Release” means any release, threatened release, spill, emission, leaking,
pumping, pouring, emitting, emptying, escape, injection, deposit, disposal,
discharge, dispersal, dumping, leaching or migration of Hazardous Material into
or through the environment.
 
“Remedial Action” means all actions required to (a) clean up, remove, treat or
in any other way address any Hazardous Material in the indoor or outdoor
environment, (b) prevent or minimize any Release so that a Hazardous Material
does not migrate or endanger or threaten to endanger public health or welfare or
the indoor or outdoor environment or (c) perform pre remedial studies and
investigations and post-remedial monitoring and care with respect to any
Hazardous Material.

10

--------------------------------------------------------------------------------


 
“Required Lenders” means, at any time, Lenders having at such time in excess of
50% of the sum of the aggregate Delayed Draw Term Loan Commitments (or, if such
Delayed Draw Term Loan Commitments are terminated, the sum of the Pro Rata
Outstandings in the Delayed Draw Term Loan Facility) then in effect, ignoring,
in such calculation, the amounts held by any Non-Funding Lender.
 
“Requirement of Law” means, with respect to any Person, collectively, the common
law and all federal, state, local, foreign, multinational or international laws,
statutes, codes, treaties, standards, rules and regulations, guidelines,
ordinances, orders, judgments, writs, injunctions, decrees (including
administrative or judicial precedents or authorities) and the interpretation or
administration thereof by, and other determinations, directives, requirements or
requests of, any Governmental Authority, in each case whether or not having the
force of law and that are applicable to or binding upon such Person or any of
its property or to which such Person or any of its property is subject.
 
“Restricted Payment” means: (a) the declaration or payment of any dividend or
the incurrence of any liability to make any other payment or distribution of
cash or other property or assets on or in respect of any Borrower’s Stock, (b)
any payment or distribution made in respect of any subordinated Indebtedness of
any Borrower in violation of any subordination or other agreement made in favor
of the Lenders, (c) any payment on account of the purchase, redemption,
defeasance or other retirement of any Borrower’s Stock or Indebtedness or any
other payment or distribution made in respect of any thereof, either directly or
indirectly; other than that arising under this Agreement.
 
“Secured Parties” means the Lenders, Administrative Agent, each other Indemnitee
and any other holder of any Obligation of any Credit Party.
 
“Security” means all Stock, Stock Equivalents, voting trust certificates, bonds,
debentures, instruments and other evidence of Indebtedness, whether or not
secured, convertible or subordinated, all certificates of interest, share or
participation in, all certificates for the acquisition of, and all warrants,
options and other rights to acquire, any Security.
 
“Sell” means, with respect to any property, to sell, convey, transfer, assign,
license, lease or otherwise dispose of, any interest therein or to permit any
Person to acquire any such interest, including, in each case, through a sale and
leaseback transaction or through a sale, factoring at maturity, collection of or
other disposal, with or without recourse, of any notes or accounts receivable.
Conjugated forms thereof and the noun “Sale” have correlative meanings.
 
“Seller” means GE Packaged Power, Inc., a Delaware corporation.
 
“Senior Obligations” has the meaning assigned to it in Section 13.24.
 
“Solvent” means, with respect to any Person as of any date of determination,
that, as of such date, (a) the value of the assets of such Person (both at fair
value and present fair saleable value) is greater than the total amount of
liabilities (including contingent and unliquidated liabilities) of such Person,
(b) such Person is able to pay all liabilities of such Person as such
liabilities mature and (c) such Person does not have unreasonably small capital.
In computing the amount of contingent or unliquidated liabilities at any time,
such liabilities shall be computed at the amount that, in light of all the facts
and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.
 
“SPV” means any special purpose funding vehicle identified as such in a writing
by any Lender to Administrative Agent.
 
“Stated Expiry Date” means the earlier of (a) the date that is 150 days after
the date on which Seller shall have delivered all of the Equipment to Borrowers
or the Projects and (b) July 31, 2009.
 
“Stock” means all shares of capital stock (whether denominated as common stock
or preferred stock), equity interests, beneficial, partnership or membership
interests, joint venture interests, participations or other ownership or profit
interests in or equivalents (regardless of how designated) of or in a Person
(other than an individual), whether voting or non-voting.

11

--------------------------------------------------------------------------------


 
“Stock Equivalents” means all Securities convertible into or exchangeable for
Stock or any other Stock Equivalent and all warrants, options or other rights to
purchase, subscribe for or otherwise acquire any Stock or any other Stock
Equivalent, whether or not presently convertible, exchangeable or exercisable.
 
“Subsidiary” means, with respect to any Person, any corporation, partnership,
joint venture, limited liability company, association or other entity, the
management of which is, directly or indirectly, controlled by, or of which an
aggregate of more than 50% of the outstanding Voting Stock is, at the time,
owned or controlled directly or indirectly by, such Person or one or more
Subsidiaries of such Person.
 
“Taxes” has the meaning assigned to it in Section 2.13(a).
 
“Tax Returns” has the meaning assigned to it in Section 4.10.
 
“Termination Date” means the date on which all Obligations under this Agreement
are indefeasibly paid in full, in cash, and Borrowers shall have no further
right to borrow any moneys or obtain other credit extensions or financial
accommodations under this Agreement.
 
“Third-Party Storage Facility” has the meaning assigned to it in Section
8.14(c).
 
“Title IV Plan” means a pension plan subject to Title IV of ERISA, other than a
Multiemployer Plan, to which any ERISA Affiliate incurs or otherwise has any
obligation or liability, contingent or otherwise.
 
“UCC” means the Uniform Commercial Code of any applicable jurisdiction and, if
the applicable jurisdiction shall not have any Uniform Commercial Code, the
Uniform Commercial Code as in effect in the State of New York.
 
“Unused Delayed Draw Term Loan Commitment Fee” has the meaning assigned to it in
Section 2.8(a).
 
“U.S. Lender Party” means each of Administrative Agent, each Lender, each SPV
and each participant, in each case, that is a Domestic Person.
 
“Voting Stock” means Stock of any Person having ordinary power to vote in the
election of members of the board of directors, managers, trustees or other
controlling Persons, of such Person (irrespective of whether, at the time, Stock
of any other class or classes of such entity shall have or might have voting
power by reason of the occurrence of any contingency).
 
“Withdrawal Liability” means, at any time, any liability incurred (whether or
not assessed) by any ERISA Affiliate and not yet satisfied or paid in full at
such time with respect to any Multiemployer Plan pursuant to Section 4201 of
ERISA.
 
Section 1.2 UCC Terms. The following terms have the meanings given to them in
the applicable UCC: “account”, “account debtor”, “chattel paper”, “commercial
tort claim”, “contract”, “deposit account”, “document”, “equipment”, “fixtures”,
“general intangible”, “goods”, “instrument”, “inventory”, “investment property”,
“letter-of-credit rights, “payment intangible”, “proceeds”, “software” and
“supporting obligation”. To the extent that the UCC is used to define any term
herein or in any Loan Document and such term is defined differently in different
Articles or Divisions of the UCC, the definition of such term contained in
Article or Division 9 shall govern.
 
Section 1.3 Accounting Terms and Principles. All accounting determinations
required to be made pursuant hereto shall, unless expressly otherwise provided
herein, be made in accordance with GAAP.

12

--------------------------------------------------------------------------------



Section 1.4 Interpretation. (a) Certain Terms. Except as set forth in any Loan
Document, all accounting terms not specifically defined herein shall be
construed in accordance with GAAP (except for the term “property”, which shall
be interpreted as broadly as possible, including, in any case, cash, Securities,
other assets, rights under Contractual Obligations and Permits and any right or
interest in any property). The terms “herein”, “hereof” and similar terms refer
to this Agreement as a whole. In the computation of periods of time from a
specified date to a later specified date in any Loan Document, the term “from”
means “from and including” and the words “to” and “until” each mean “to but
excluding” and the word “through” means “to and including.” In any other case,
the term “including” when used in any Loan Document means “including without
limitation.” The term “documents” means all writings, however evidenced and
whether in physical or electronic form, including all documents, instruments,
agreements, notices, demands, certificates, forms, financial statements,
opinions and reports. The term “incur” means incur, create, make, issue, assume
or otherwise become directly or indirectly liable in respect of or responsible
for, in each case whether directly or indirectly, and the terms “incurrence” and
“incurred” and similar derivatives shall have correlative meanings.
 
(b) Certain References. Unless otherwise expressly indicated, references (i) in
this Agreement to an Exhibit, Schedule, Article, Section, clause or paragraph
refer to the appropriate Exhibit or Schedule to, or Article, Section, clause or
paragraph in, this Agreement and (ii) in any Loan Document, to (A) any agreement
or instrument shall include, without limitation, all exhibits, schedules,
appendixes and annexes to such agreement and, unless the prior consent of Lender
required therefor is not obtained, any amendment, amendment and restatement,
supplement or other modification to any term of such agreement from time to
time, (B) any statute shall be to such statute as modified from time to time and
to any successor legislation thereto, in each case as in effect at the time any
such reference is operative and (C) any time of day shall be a reference to New
York time. Titles of articles, sections, clauses, paragraphs, exhibits,
schedules and annexes contained in any Loan Document are without substantive
meaning or content of any kind whatsoever and are not a part of the agreement
between the parties hereto. Unless otherwise expressly indicated, the meaning of
any term defined (including by reference) in any Loan Document shall be equally
applicable to both the singular and plural forms of such term.
 
ARTICLE II
 
THE FACILITY
 
Section 2.1 Delayed Draw Term Loan Commitment.
 
(a) Establishment of Delayed Draw Term Loan Facility. During the Delayed Draw
Term Commitment Period, and subject to the terms and conditions hereof, each
Delayed Draw Term Lender severally agrees to make term loans (each, a “Delayed
Draw Term Loan”) to Borrowers after the Closing Date in an amount up to but not
exceeding such Lender’s Delayed Draw Term Commitment; provided, however, that
the maximum aggregate principal amount of Delayed Draw Term Loans that may be
advanced to any Borrower shall not exceed the Line Amount for such Borrower. Any
amount borrowed under this Section 2.1(a) and subsequently repaid or prepaid may
not be reborrowed. Delayed Draw Term Loans shall be made in an aggregate minimum
amount of $160,000. Each Lender’s Delayed Draw Term Loan Commitment shall be
reduced by the amount of each Delayed Draw Term Loan advanced by such Lender
this Section 2.1(a). Each Lender’s Delayed Draw Term Commitment shall expire on
the Delayed Draw Term Commitment Termination Date.
 
(b) Scheduled Repayments. The Delayed Draw Term Loans shall be repayable on the
Stated Expiry Date.
 
Section 2.2 Borrowing Procedures.
 
(a) Notice from Borrowers. Each Delayed Draw Term Loan shall be made on notice
given by Borrowers to Administrative Agent not later than 1:00 p.m. New York
time on (i) the first Business Day, in the case of a Base Rate Loan and (ii) the
third Business Day, in the case of a Eurodollar Rate Loan, prior to the date of
the proposed Delayed Draw Term Loan. Each such notice shall be made in a writing
substantially in the form of Exhibit A (a “Notice of Delayed Draw Term Loan”)
duly completed.

13

--------------------------------------------------------------------------------


 
(b) Notice to each Lender. Administrative Agent shall give to each Lender prompt
notice of Administrative Agent’s receipt of a Notice of Delayed Draw Term Loan.
Each Lender shall, before 12:00 noon on the date of the proposed borrowing, make
available to Administrative Agent at its address referred to in Section 13.11,
such Lender’s Pro Rata Share of such proposed borrowing and, on the Closing
Date, such Lender’s Pro Rata Share of the Delayed Draw Term Loan. Upon
fulfillment or due waiver (i) on the Closing Date, of the applicable conditions
set forth in Section 3.1 and (ii) on the Closing Date and any time thereafter,
of the applicable conditions set forth in Section 3.2, Administrative Agent
shall make such funds available to applicable Borrower.
 
(c) Non-Funding Lenders. Unless Administrative Agent shall have received notice
from any Lender prior to the date such Lender is required to make any payment
hereunder with respect to any Delayed Draw Term Loan that such Lender will not
make such payment (or any portion thereof) available to Administrative Agent,
Administrative Agent may assume that such Lender has made such payment available
to Administrative Agent on the date such payment is required to be made in
accordance with this Article II and Administrative Agent may, in reliance upon
such assumption, make available to Borrowers on such date a corresponding
amount. Borrowers jointly and severally agree to repay to Administrative Agent
on demand such amount (until repaid by such Lender) with interest thereon for
each day from the date such amount is made available to Borrowers until the date
such amount is repaid to Administrative Agent, at the interest rate applicable
to the Obligation that would have been created when Administrative Agent made
available such amount to Borrowers had such Lender made a corresponding payment
available; provided, however, that such payment shall not relieve such Lender of
any obligation it may have to Borrowers. In addition, any Lender that shall not
have made available to Administrative Agent any portion of any payment described
above (any such Lender, a “Non-Funding Lender”) agrees to pay such amount to
Administrative Agent on demand together with interest thereon, for each day from
the date such amount is made available to Borrowers until the date such amount
is repaid to Administrative Agent, at the Federal Funds Rate for the first
Business Day and thereafter (i) in the case of a payment in respect of a Loan,
at the interest rate applicable at the time to such Delayed Draw Term Loan and
(ii) otherwise, at the interest rate applicable to Delayed Draw Term Loans
bearing interest at the Base Rate. Such repayment shall then constitute the
funding of the corresponding Delayed Draw Term Loan (including any Delayed Draw
Term Loan deemed to have been made hereunder with such payment). The existence
of any Non-Funding Lender shall not relieve any other Lender of its obligations
under any Loan Document, but no other Lender shall be responsible for the
failure of any Non-Funding Lender to make any payment required under any Loan
Document.
 
Section 2.3 [Intentionally Omitted]
 
Section 2.4 [Intentionally Omitted]
 
Section 2.5 Term and Prepayment.
 
(a) Delayed Draw Term Loan Commitment Termination Date. Upon the Delayed Draw
Term Loan Commitment Termination Date the obligation of the Lenders to make
Delayed Draw Term Loans hereunder shall immediately terminate and Borrowers
shall jointly and severally pay to Administrative Agent in full, in cash: (i)
all outstanding Delayed Draw Term Loans and all accrued but unpaid interest
thereon and (ii) all other non-contingent Obligations due to or incurred by any
Secured Party.
 
(b) [Intentionally Omitted]
 
(c) Mandatory Prepayment. Upon receipt on or after the Closing Date by any
Borrower of net cash proceeds arising from any casualty or condemnation event
with respect to any property of such Borrower, including the Collateral, or any
liquidated damage, refund or other payments under any Purchase Agreement such
Borrower shall immediately pay or cause to be paid to Administrative Agent an
amount equal to 100% of such net cash proceeds or payments, as applicable, and
Administrative Agent shall apply the same to the Obligations as set forth in
Section 2.10(b).
 
(d) Voluntary Prepayment and Commitment Termination. Borrowers shall have the
right, at any time upon 30 days’ prior written notice to Administrative Agent to
(i) terminate voluntarily all (but not part) of the Delayed Draw Term Loan
Commitments and (ii) prepay all of the Obligations. The effective date of
termination of the Delayed Draw Term Loan Commitments and the prepayment of all
of the Delayed Draw Term Loans specified in such notice shall constitute the
Delayed Draw Term Loan Commitment Termination Date. If Borrowers exercise such
right of termination and prepayment, or if the Delayed Draw Term Loan
Commitments are terminated for any reason prior to the Stated Expiry Date
(including as a result of the occurrence of an Event of Default), Borrowers
shall jointly and severally pay to Administrative Agent the applicable
Prepayment Fee.

14

--------------------------------------------------------------------------------


 
Section 2.6 Single Loan. All Loans to Borrowers and all of the other Obligations
of Borrowers arising under this Agreement and the other Loan Documents shall
constitute one joint and several general obligation of Borrowers secured by all
of the Collateral.
 
Section 2.7 Interest.
 
(a) Rate. All Loans and the outstanding amount of all other Obligations shall
bear interest, in the case of Loans, on the unpaid principal amount thereof from
the date such Loans are made and, in the case of such other Obligations, from
the date such other Obligations are due and payable until, in all cases, paid in
full, except as otherwise provided in clause (c) below, as follows: (i) in the
case of Base Rate Loans, at a rate per annum equal to the sum of the Base Rate
and the Applicable Margin, each as in effect from time to time, (ii) in the case
of Eurodollar Rate Loans, at a rate per annum equal to the sum of the Eurodollar
Rate and the Applicable Margin, each as in effect for the applicable Interest
Period, and (iii) in the case of other Obligations, at a rate per annum equal to
the sum of the Base Rate and the Applicable Margin for Base Rate Loans, each as
in effect from time to time.
 
(b) Computation. All computations of interest, and all calculations of Fees,
shall be made by Administrative Agent on the basis of a three hundred and sixty
(360) day year, in each case for the actual number of days occurring in the
period for which such interest or Fee is payable. Each determination by
Administrative Agent of an interest rate hereunder (including determinations of
a Eurodollar Rate or Base Rate in accordance with the definitions of “Eurodollar
Rate” and “Base Rate”, respectively) shall be conclusive and binding for all
purposes, absent manifest error.
 
(c) Payments. Interest accrued shall be payable in arrears (i) if accrued on the
principal amount of any Loan, (A) at maturity (whether by acceleration or
otherwise), (B) upon the payment or prepayment of the principal amount on which
such interest has accrued and (C)(1) if such Loan is a Base Rate Loan, on the
last day of each calendar month commencing on the first such day following the
making of such Loan and (2) if such Loan is a Eurodollar Rate Loan, on the last
day of each Interest Period applicable to such Loan and, if applicable, on each
date during such Interest Period occurring every 3 months from the first day of
such Interest Period and (ii) if accrued on any other Obligation, on demand from
any after the time such Obligation is due and payable (whether by acceleration
or otherwise).
 
(d) Default Rate. Effective upon the occurrence of any Event of Default and for
so long as any Event of Default shall be continuing, the Applicable Margins
shall automatically be increased by 2% per annum (such increased rate, the
“Default Rate”), and all outstanding Obligations, including unpaid interest,
shall continue to accrue interest from the date of such Event of Default at the
Default Rate applicable to such Obligations.
 
(e) Conversion and Continuation Options.
 
(i) Option. Each Borrower may elect (A) in the case of any Eurodollar Rate Loan
of such Borrower, (1) to continue such Eurodollar Rate Loan or any portion
thereof for an additional Interest Period on the last day of the Interest Period
applicable thereto and (2) to convert such Eurodollar Rate Loan or any portion
thereof into a Base Rate Loan at any time on any Business Day, subject to the
payment of any breakage costs required by Section 2.12(a), and (B) in the case
of Base Rate Loans, to convert such Base Rate Loans or any portion thereof into
Eurodollar Rate Loans at any time on any Business Day upon 3 Business Days’
prior notice; provided, however, that, (x) for each Interest Period, the
aggregate amount of Eurodollar Rate Loans having such Interest Period must be an
integral multiple of $1,000,000 and (y) no conversion in whole or in part of
Base Rate Loans to Eurodollar Rate Loans and no continuation in whole or in part
of Eurodollar Rate Loans shall be permitted at any time at which (1) an Event of
Default shall be continuing and Administrative Agent or the Required Lenders
shall have determined in their sole discretion not to permit such conversions or
continuations or (2) such continuation or conversion would be made during a
suspension imposed by Section 2.14.

15

--------------------------------------------------------------------------------


 
(ii) Procedure. Each such election shall be made by giving Administrative Agent
at least 3 Business Days’ prior notice in substantially the form of Exhibit F (a
“Notice of Conversion or Continuation”) duly completed. Administrative Agent
shall promptly notify each Lender of its receipt of a Notice of Conversion or
Continuation and of the options selected therein. If Administrative Agent does
not receive a timely Notice of Conversion or Continuation from a Borrower
containing a permitted election to continue or convert any Eurodollar Rate Loan
of such Borrower, then, upon the expiration of the applicable Interest Period,
such Loan shall be automatically converted to a Base Rate Loan. Each partial
conversion or continuation shall be allocated ratably among the Lenders in
accordance with their Pro Rata Share.
 
(f) Non-Business Days. If any interest or any other payment under this Agreement
becomes due and payable on a day other than a Business Day, such payment date
shall be extended to the next succeeding Business Day and interest thereon shall
be payable at the then applicable rate during such extension.
 
(g) Maximum Lawful Rate. It is the intention of the parties hereto to comply
with any applicable usury laws; accordingly, it is agreed that, notwithstanding
any provisions to the contrary in this Agreement, in no event shall this
Agreement require the payment or permit the collection of interest or any amount
in the nature of interest or fees in excess of the maximum amount permitted by
applicable law. If any such excess interest is contracted for, charged or
received under this Agreement, or in the event that all of the principal balance
shall be prepaid, so that under any of such circumstances the amount of interest
contracted for, charged or received under this Agreement shall exceed the
maximum amount of interest permitted by applicable law, then in such event any
such excess which may have been collected shall be either applied as a credit
against the then unpaid principal balance of any Loan or refunded to Borrowers,
at the option of Administrative Agent and the effective rate of interest shall
be automatically reduced to the maximum lawful contract rate allowed under
applicable law as now or hereafter construed by the courts having jurisdiction
thereof.
 
Section 2.8 Fees. Borrowers jointly and severally agree to pay to Administrative
Agent the following fees:
 
(a) Unused Delayed Draw Term Loan Commitment Fee. For the benefit of each
Lender, a commitment fee on the average daily amount by which the Delayed Draw
Term Loan Commitment, of such Lender, as in effect on such day, exceeds its Pro
Rata Share of the aggregate outstanding principal amount of all Delayed Draw
Term Loans (the “Unused Delayed Draw Term Loan Commitment Fee”) from the Closing
Date through the Delayed Draw Term Loan Commitment Termination Date at a rate
per annum equal to 0.50%. The Unused Delayed Draw Term Loan Commitment Fee is
payable in arrears on (i) the first day of each calendar month following the
Closing Date and (ii) the Delayed Draw Term Loan Commitment Termination Date.
 
(b) Prepayment Fee. For the benefit of each Lender, in the event that the
Delayed Draw Term Loan Commitments are terminated or Borrowers prepay all or a
part of the Delayed Draw Term Loans (in each case, whether voluntarily by
Borrowers, upon Default or otherwise, other than pursuant to a mandatory
prepayment pursuant to Section 2.5(c)), an amount (the “Prepayment Fee”) equal
to the sum of (x) the amount of the Delayed Draw Term Loan Commitments being
terminated plus (y) the principal amount of the Delayed Draw Term Loans being
prepaid prior to such termination, multiplied by:
 
(i) 3.00% if such event occurs on or after the Closing Date and on or before the
first anniversary of the Closing Date, payable on the date of such termination
or prepayment; or

16

--------------------------------------------------------------------------------


 
(ii) 0% if such event occurs after the first anniversary of the Closing Date
 
;provided, however, that Borrowers shall not be required to pay (x) such
applicable Prepayment Fee if the Delayed Draw Term Loans are prepaid in full
(and the Delayed Draw Term Loan Commitment terminated) with the proceeds of a
construction and project financing for the Projects which GE Capital is a
mandated lead arranger and book running manager of such financing, (y) such
applicable Prepayment Fee with respect to Delayed Draw Term Loan Commitments or
Delayed Draw Term Loans relating to a Borrower and such Borrower’s Project
(based on the Line Amount for such Borrower) if the Credit Parties have paid in
full the applicable breakup fee to GE Capital for such Project in accordance
with the Fee Letter and (z) such applicable Prepayment Fee if the Borrowers have
paid in full all of the Obligations prior to the first anniversary of the
Closing Date pursuant to a declaration by the Administrative Agent under Section
11.2(a) that such Obligations are then due and payable as a result of the
occurrence and continuance of an Event of Default under Section 11.1(j) with
respect to any Borrower; provided, further that in the event that the Borrowers
elect not to complete the Projects and sell the Equipment and prepay in full the
Delayed Draw Term Loans and terminate in full the Delayed Draw Term Loan
Commitments on or before the first anniversary of the Closing Date from the
proceeds of such sale, then the Prepayment Fee payable shall be equal to the sum
of (i) the daily amount of interest which accrues and is payable on the
outstanding Delayed Draw Term Loans being prepaid for the date of prepayment
multiplied by the number of days remaining from the date of prepayment to and
including the first anniversary of the Closing Date, plus (ii) the daily amount
of the Unused Delayed Draw Term Loan Commitment Fee that accrues and is payable
for the date of prepayment multiplied by the number of days remaining from the
date of prepayment to and including the first anniversary of the Closing Date.
Each Borrower acknowledges and agrees that (i) it would be difficult or
impractical to calculate the Lenders’ actual damages from an early termination
of the Delayed Draw Term Loan Commitments or the prepayment of the Delayed Draw
Term Loans for any reason, (ii) the Prepayment Fee provided above is intended to
be fair and reasonable approximation of such damages and (iii) the Prepayment
Fee is not intended to be a penalty.
 
(c) Other Fees. Borrowers shall jointly and severally pay to Administrative
Agent the additional fees and expenses described in the Fee Letter.
 
Section 2.9 Receipt of Payments. (a) Procedure. Borrowers shall make each
payment under any Loan Document not later than 11:00 a.m. on the day when due to
Administrative Agent by wire transfer to the following account (or at such other
account or by such other means to such other address as Administrative Agent
shall have notified Borrowers in writing within a reasonable time prior to such
payment) in immediately available Dollars and without setoff or counterclaim:
 
ABA No. 021-001-033
Account Number 50-787-72
Deutsche Bank Trust Company Americas, New York, New York
Account Name: GECC EFS-T&I Depository Account
Reference: EF # 22385
 
Administrative Agent shall promptly thereafter cause to be distributed
immediately available funds relating to the payment of principal, interest or
fees to the Lenders, in accordance with the application of payments set forth in
Section 2.10. The Lenders shall make any payment under any Loan Document in
immediately available Dollars and without setoff or counterclaim. Payments
received by Administrative Agent after 11:00 a.m. shall be deemed to be received
on the next Business Day.
 
(b) Advancing Payments. Unless Administrative Agent shall have received notice
from any Borrower to the Lenders prior to the date on which any payment is due
hereunder that Borrowers will not make such payment in full, Administrative
Agent may assume that Borrowers have made such payment in full to Administrative
Agent on such date and Administrative Agent may, in reliance upon such
assumption, cause to be distributed to each Lender on such due date an amount
equal to the amount then due such Lender. If and to the extent that Borrowers
shall not have made such payment in full to Administrative Agent, each Lender
shall repay to Administrative Agent on demand such amount distributed to such
Lender together with interest thereon (at the Federal Funds Rate for the first
Business Day and thereafter, at the rate applicable to Loans that bear interest
at the Base Rate) for each day from the date such amount is distributed to such
Lender until the date such Lender repays such amount to Administrative Agent.

17

--------------------------------------------------------------------------------


 
Section 2.10 Application of Payments.
 
(a) Application of Voluntary Prepayments. Unless otherwise provided in this
Section 2.10 or elsewhere in any Loan Document, all payments and any other
amounts received by Administrative Agent from or for the benefit of Borrowers
shall be applied to repay the Obligations Borrowers so designate.
 
(b) Application of Mandatory Prepayments. Subject to the provisions of clause
(c) below with respect to the application of payments during the continuance of
an Event of Default, any payment made by Borrowers to Administrative Agent
pursuant to Section 2.5(c) or any other prepayment of the Obligations required
to be applied in accordance with this clause (b) shall be applied first, to
repay the outstanding principal balance of the Delayed Draw Term Loans, second,
to pay any other Obligations then due and payable, and, then, any excess shall
be returned to Borrowers.
 
(c) Application of Payments During an Event of Default. Each Borrower and each
other Credit Party party hereto hereby irrevocably waives the right to direct
the application during the continuance of an Event of Default of any and all
payments in respect of any Obligation and any proceeds of Collateral and agrees
that, notwithstanding the provisions of clause (a) above, Administrative Agent
may, and, upon either (i) the direction of the Required Lenders or (ii) the
termination of any Delayed Draw Term Loan Commitment or the acceleration of any
Obligation pursuant to Section 11.2, shall apply all payments in respect of any
Obligation, and all proceeds of Collateral (A) first, to pay Obligations in
respect of any cost or expense reimbursements, fees or indemnities then due to
Administrative Agent, (B) second, to pay Obligations in respect of any cost or
expense reimbursements, fees or indemnities then due to the Lenders, (C) third,
to pay interest then due and payable in respect of the Loans, (D) fourth, to
repay the outstanding principal amounts of the Loans (E) fifth, to the ratable
payment of all other Obligations.
 
(d) Application of Payments Generally. If sufficient amounts are not available
to repay all outstanding Obligations described in any priority level set forth
in this Section 2.10, the available amounts shall be applied, unless otherwise
expressly specified herein, to such Obligations ratably based on the proportion
of the Secured Parties’ interest in such Obligations. Any priority level set
forth in this Section 2.10 that includes interest shall include all such
interest, whether or not accruing after the filing of any petition in bankruptcy
or the commencement of any insolvency, reorganization or similar proceeding, and
whether or not a claim for post-filing or post-petition interest is allowed in
any such proceeding.
 
Section 2.11 Evidence of Debt.
 
(a) Records of Lenders. Each Lender shall maintain in accordance with its usual
practice accounts evidencing Indebtedness of Borrowers to such Lender resulting
from each Loan of such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Agreement. In addition, each Lender having sold a participation in any of
its Obligations or having identified an SPV as such to Administrative Agent,
acting as agent of Borrowers solely for this purpose and solely for tax
purposes, shall establish and maintain at its address referred to in
Section 13.11 (or at such other address as such Lender shall notify Borrowers) a
record of ownership, in which such Lender shall register by book entry (i) the
name and address of each such participant and SPV (and each change thereto,
whether by assignment or otherwise) and (ii) the rights, interest or obligation
of each such participant and SPV in any Obligation, in any Delayed Draw Term
Loan Commitment and in any right to receive any payment hereunder.
 
(b) Records of Administrative Agent. Administrative Agent, acting as agent of
Borrowers solely for tax purposes and solely with respect to the actions
described in this Section 2.11, shall establish and maintain at its address
referred to in Section 13.11 (or at such other address as Administrative Agent
may notify Borrowers) (i) a record of ownership (the “Register”) in which
Administrative Agent agrees to register by book entry the interests (including
any rights to receive payment hereunder) of Administrative Agent, each Lender in
the Delayed Draw Term Loans, each of their obligations under this Agreement to
participate in each Loan, and any assignment of any such interest, obligation or
right and (ii) accounts in the Register in accordance with its usual practice in
which it shall record (A) the names and addresses of the Lenders (and each
change thereto pursuant to Section 13.2), (B) the Delayed Draw Term Loan
Commitments of each Lender, (C) the amount of each Loan and each funding of any
participation described in clause (i) above, (D) the amount of any principal or
interest due and payable or paid and (E) any other payment received by
Administrative Agent from Borrowers and its application to the Obligations.

18

--------------------------------------------------------------------------------


 
(c) Registered Obligations. Notwithstanding anything to the contrary contained
in this Agreement, the Loans (including any Notes evidencing such Loans) are
registered obligations, the right, title and interest of the Lenders and their
assignees in and to such Loans shall be transferable only upon notation of such
transfer in the Register and no assignment thereof shall be effective until
recorded therein. This Section 2.11 and Section 13.2 shall be construed so that
the Loans are at all times maintained in “registered form” within the meaning of
Sections 163(f), 871(h)(2) and 881(c)(2) of the Code and any related regulations
(and any successor provisions).
 
(d) Prima Facie Evidence. The entries made in the Register and in the accounts
maintained pursuant to clauses (a) and (b) above shall, to the extent permitted
by applicable Requirements of Law, be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided, however, that no error in
such account and no failure of any Lender or Administrative Agent to maintain
any such account shall affect the obligations of any Credit Party to repay the
Loans in accordance with their terms. In addition, the Credit Parties,
Administrative Agent, the Lenders shall treat each Person whose name is recorded
in the Register as a Lender, as applicable, for all purposes of this Agreement.
Information contained in the Register with respect to any Lender shall be
available for access by Borrowers, Administrative Agent, such Lender at any
reasonable time and from time to time upon reasonable prior notice. No Lender
shall, in such capacity, have access to or be otherwise permitted to review any
information in the Register other than information with respect to such Lender
unless otherwise agreed by Administrative Agent.
 
(e) Notes. Upon any Lender’s request, each Borrower shall promptly execute and
deliver Notes to such Lender evidencing the Loans of such Lender in the Delayed
Draw Term Loan Facility and substantially in the form of Exhibit E; provided,
however, that only one Note for the Delayed Draw Term Loan Facility shall be
issued to each Lender, except (i) to an existing Lender exchanging an existing
Note to reflect changes in the Register relating to such Lender, in which case
the new Note delivered to such Lender shall be dated the date of the original
Note and (ii) in the case of loss, destruction or mutilation of an existing Note
and similar circumstances. Each Note, if issued, shall only be issued as means
to evidence the right, title or interest of a Lender or a registered assignee in
and to the related Loan, as set forth in the Register, and in no event shall any
Note be considered a bearer instrument or obligation.
 
Section 2.12 Breakage Costs; Increased Costs; Capital Requirements.
 
(a) Breakage Costs. Borrowers shall compensate each Lender, upon demand from
such Lender to Borrowers (with a copy to Administrative Agent), for all
Liabilities (including, in each case, those reasonably incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by such Lender
to prepare to fund, to fund or to maintain the Eurodollar Rate Loans of such
Lender to Borrowers but excluding any loss of the Applicable Margin on the
relevant Loans) that such Lender may reasonably incur (i) to the extent, for any
reason, a proposed Delayed Draw Term Loan, conversion into or continuation of
Eurodollar Rate Loans does not occur on a date specified therefor in a Notice of
Delayed Draw Term Loan or a Notice of Conversion or Continuation, (ii) to the
extent any Eurodollar Rate Loan is paid (whether through a scheduled, optional
or mandatory prepayment) or converted to a Base Rate Loan (including because of
Section 2.14) on a date that is not the last day of the applicable Interest
Period or (iii) as a consequence of any failure by Borrowers to repay Eurodollar
Rate Loans when required by the terms hereof. For purposes of this clause (a),
each Lender shall be deemed to have funded each Eurodollar Rate Loan made by it
using a matching deposit or other borrowing in the London interbank market.
 
(b) Increased Costs. If at any time any Lender determines that, after the date
hereof, the adoption of, or any change in or in the interpretation, application
or administration of, or compliance with, any Requirement of Law (other than any
imposition or increase of Eurodollar Reserve Requirements) from any Governmental
Authority shall have the effect of (i) increasing the cost to such Lender of
making, funding or maintaining any Eurodollar Rate Loan or to agree to do so or
of participating, or agreeing to participate, in extensions of credit or (ii)
imposing any other cost to such Lender with respect to compliance with its
obligations under any Loan Document, then, upon demand by such Lender (with a
copy to Administrative Agent), Borrowers shall pay to such Lender amounts
sufficient to compensate such Lender for such increased cost.

19

--------------------------------------------------------------------------------


 
(c) Increased Capital Requirements. If at any time any Lender determines that,
after the date hereof, the adoption of, or any change in or in the
interpretation, application or administration of, or compliance with, any
Requirement of Law (other than any imposition or increase of Eurodollar Reserve
Requirements) from any Governmental Authority regarding capital adequacy,
reserves, special deposits, compulsory loans, insurance charges against property
of, deposits with or for the account of, Obligations owing to, or other credit
extended or participated in by, such Lender or any similar requirement (in each
case other than any imposition or increase of Eurodollar Reserve Requirements)
shall have the effect of reducing the rate of return on the capital of such
Lender (or any corporation controlling such Lender) as a consequence of its
obligations under or with respect to any Loan Document to a level below that
which, taking into account the capital adequacy policies of such Lender or
corporation, such Lender or corporation could have achieved but for such
adoption or change, then, upon demand from time to time by such Lender (with a
copy to Administrative Agent), Borrowers shall pay to such Lender or corporation
amounts sufficient to compensate such Lender or corporation for such reduction.
 
(d) Compensation Certificate. Each demand for compensation under this
Section 2.12 shall be accompanied by a certificate of the Lender claiming such
compensation, setting forth the amounts to be paid hereunder, which certificate
shall be conclusive, binding and final for all purposes, absent manifest error.
In determining such amount, such Lender may use any reasonable averaging and
attribution methods. Notwithstanding the foregoing in this Section 2.12, no
Credit Party shall be required to compensate any Lender pursuant to this
Section 2.12 for any amount incurred more than 180 days prior to the delivery of
such certificate; provided, however, that such period shall be extended in the
case of a reduction caused by any event having retroactive effect to include the
period of such retroactive effect.
 
Section 2.13 Taxes.
 
(a) Payments Free and Clear of Taxes. Except as otherwise provided in this
Section 2.13, each payment by any Credit Party under any Loan Document shall be
made free and clear of all present or future taxes, levies, imposts, deductions,
charges or withholdings and all liabilities with respect thereto (and without
deduction for any of them) (collectively, but excluding the taxes set forth in
clauses (i) and (ii) below, the “Taxes”) other than for (i) taxes measured by
net income (including branch profits taxes) and franchise taxes imposed in lieu
of net income taxes, in each case imposed on any Secured Party as a result of a
present or former connection between such Secured Party and the jurisdiction of
the Governmental Authority imposing such tax or any political subdivision or
taxing authority thereof or therein (other than such connection arising solely
from any Secured Party having executed, delivered or performed its obligations
or received a payment under, or enforced, any Loan Document) or (ii) taxes that
are directly attributable to the failure (other than as a result of a change in
any Requirement of Law) by any Secured Party to deliver the documentation
required to be delivered pursuant to clause (f) below.
 
(b) Gross-Up. If any Taxes shall be required by law to be deducted from or in
respect of any amount payable under any Loan Document to any Secured Party (i)
such amount shall be increased as necessary to ensure that, after all required
deductions for Taxes are made (including deductions applicable to any increases
to any amount under this Section 2.13), such Secured Party receives the amount
it would have received had no such deductions been made, (ii) the relevant
Credit Party shall make such deductions, (iii) the relevant Credit Party shall
timely pay the full amount deducted to the relevant taxing authority or other
authority in accordance with applicable Requirements of Law and (iv) within 30
days after such payment is made, the relevant Credit Party shall deliver to
Administrative Agent an original or certified copy of a receipt evidencing such
payment; provided, however, that no such increase shall be made with respect to,
and no Credit Party shall be required to indemnify any such Secured Party
pursuant to clause (d) below for, withholding taxes to the extent that the
obligation to withhold amounts existed on the date that such Secured Party
became a “Secured Party” under this Agreement in the capacity under which such
Secured Party makes a claim under this clause (b), except in each case to the
extent such Secured Party is a direct or indirect assignee of any other Secured
Party that was entitled, at the time the assignment of such other Secured Party
became effective, to receive additional amounts under this clause (b).
 
(c) Other Taxes. In addition, Borrowers jointly and severally agree to pay, and
each Borrower authorizes Administrative Agent to pay in its name, any stamp,
documentary, excise or property tax, charges or similar levies imposed by any
applicable Requirement of Law or Governmental Authority and all Liabilities with
respect thereto (including by reason of any delay in payment thereof), in each
case arising from the execution, delivery or registration of, or otherwise with
respect to, any Loan Document or any transaction contemplated therein
(collectively, “Other Taxes”). Within 30 days after the date of any payment of
Taxes or Other Taxes by any Credit Party, Borrowers shall furnish to
Administrative Agent, at its address referred to in Section 13.11, the original
or a certified copy of a receipt evidencing payment thereof.

20

--------------------------------------------------------------------------------


 
(d) Indemnification. Borrowers shall jointly and severally reimburse and
indemnify, within 30 days after receipt of demand therefor (with copy to
Administrative Agent), each Secured Party for all Taxes and Other Taxes
(including any Taxes and Other Taxes imposed by any jurisdiction on amounts
payable under this Section 2.13) paid by such Secured Party and any Liabilities
arising therefrom or with respect thereto, whether or not such Taxes or Other
Taxes were correctly or legally asserted. A certificate of the Secured Party (or
of Administrative Agent on behalf of such Secured Party) claiming any
compensation under this clause (d), setting forth the amounts to be paid
thereunder and delivered to Borrowers with copy to Administrative Agent, shall
be conclusive, binding and final for all purposes, absent manifest error. In
determining such amount, Administrative Agent and such Secured Party may use any
reasonable averaging and attribution methods.
 
(e) Mitigation. Any Lender claiming any additional amounts payable pursuant to
this Section 2.13 shall use its reasonable efforts (consistent with its internal
policies and Requirements of Law) to change the jurisdiction of its lending
office if such a change would reduce any such additional amounts (or any similar
amount that may thereafter accrue) and would not, in the sole determination of
such Lender, be otherwise disadvantageous to such Lender.
 
(f) Tax Forms. (i) Each Non-U.S. Lender Party that, at any of the following
times, is entitled to an exemption from United States withholding tax or, after
a change in any Requirement of Law, is subject to such withholding tax at a
reduced rate under an applicable tax treaty, shall (A) on or prior to the date
such Non-U.S. Lender Party becomes a “Non-U.S. Lender Party” hereunder, (B) on
or prior to the date on which any such form or certification expires or becomes
obsolete, (C) after the occurrence of any event requiring a change in the most
recent form or certification previously delivered by it pursuant to this
clause (i) and (D) from time to time if requested by Borrowers or Administrative
Agent (or, in the case of a participant or SPV, the relevant Lender), provide
Administrative Agent and Borrowers (or, in the case of a participant or SPV, the
relevant Lender) with 2 completed originals of each of the following, as
applicable: (x) Forms W-8ECI (claiming exemption from U.S. withholding tax
because the income is effectively connected with a U.S. trade or business),
W-8BEN (claiming exemption from, or a reduction of, U.S. withholding tax under
an income tax treaty) or any successor forms, (y) in the case of a Non-U.S.
Lender Party claiming exemption under Sections 871(h) or 881(c) of the Code,
Form W-8BEN (claiming exemption from U.S. withholding tax under the portfolio
interest exemption) or any successor form and a certificate in form and
substance acceptable to Administrative Agent that such Non-U.S. Lender Party is
not (1) a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (2) a
“10 percent shareholder” of any Borrower within the meaning of Section
881(c)(3)(B) of the Code or (3) a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code or (z) any other applicable document prescribed
by the IRS certifying as to the entitlement of such Non-U.S. Lender Party to
such exemption from United States withholding tax or reduced rate with respect
to all payments to be made to such Non-U.S. Lender Party under the Loan
Documents. Unless Borrowers and Administrative Agent have received forms or
other documents satisfactory to them indicating that payments under any Loan
Document to or for a Non-U.S. Lender Party are not subject to United States
withholding tax or are subject to such tax at a rate reduced by an applicable
tax treaty, the Credit Parties and Administrative Agent shall withhold amounts
required to be withheld by applicable Requirements of Law from such payments at
the applicable statutory rate.
 
(i) Each U.S. Lender Party shall (A) on or prior to the date such U.S. Lender
Party becomes a “U.S. Lender Party” hereunder, (B) on or prior to the date on
which any such form or certification expires or becomes obsolete, (C) after the
occurrence of any event requiring a change in the most recent form or
certification previously delivered by it pursuant to this clause (f) and (D)
from time to time if requested by Borrowers or Administrative Agent (or, in the
case of a participant or SPV, the relevant Lender), provide Administrative Agent
and Borrowers (or, in the case of a participant or SPV, the relevant Lender)
with two completed originals of Form W-9 (certifying that such U.S. Lender Party
is entitled to an exemption from U.S. backup withholding tax) or any successor
form.

21

--------------------------------------------------------------------------------



(ii) Each Lender having sold a participation in any of its Obligations or
identified an SPV as such to Administrative Agent] shall collect from such
participant or SPV the documents described in this clause (f) and provide them
to Administrative Agent.
 
Section 2.14 Suspension of Eurodollar Rate Option. Notwithstanding any provision
to the contrary in this Article II, the following shall apply:
 
(a) Interest Rate Unascertainable, Inadequate or Unfair. In the event that (i)
Administrative Agent determines that adequate and fair means do not exist for
ascertaining the applicable interest rates by reference to which the Eurodollar
Rate is determined or (ii) the Required Lenders notify Administrative Agent that
the Eurodollar Rate for any Interest Period will not adequately reflect the cost
to the Lenders of making or maintaining such Loans for such Interest Period,
Administrative Agent shall promptly so notify Borrowers, whereupon the
obligation of each Lender to make or to continue Eurodollar Rate Loans shall be
suspended as provided in clause (c) below until Administrative Agent shall
notify Borrowers that the Required Lenders have determined that the
circumstances causing such suspension no longer exist.
 
(b) Illegality. If any Lender determines that the introduction of, or any change
in or in the interpretation of, any Requirement of Law after the date of this
Agreement shall make it unlawful, or any Governmental Authority shall assert
that it is unlawful, for such Lender or its applicable lending office to make
Eurodollar Rate Loans or to continue to fund or maintain Eurodollar Rate Loans,
then, on notice thereof and demand therefor by such Lender to Borrowers, through
Administrative Agent, the obligation of such Lender to make or to continue
Eurodollar Rate Loans shall be suspended as provided in clause (c) below until
such Lender shall notify Borrowers, through Administrative Agent, that it has
determined that it may lawfully make Eurodollar Rate Loans.
 
(c) Effect of Suspension. If the obligation of any Lender to make or to continue
Eurodollar Rate Loans is suspended, (i) the obligation of such Lender to convert
Base Rate Loans into Eurodollar Rate Loans shall be suspended, (ii) such Lender
shall make a Base Rate Loan at any time such Lender would otherwise be obligated
to make a Eurodollar Rate Loan, (iii) Borrowers may revoke any pending Notice of
Delayed Draw Term Loan or Notice of Conversion or Continuation to make or
continue any Eurodollar Rate Loan or to convert any Base Rate Loan into a
Eurodollar Rate Loan and (iv) each Eurodollar Rate Loan of such Lender shall
automatically and immediately (or, in the case of any suspension pursuant to
clause (a) above, on the last day of the current Interest Period thereof) be
converted into a Base Rate Loan.
 
Section 2.15 Joint and Several Liability of Borrowers
 
(a) Each Borrower hereby, jointly and severally, absolutely, unconditionally and
irrevocably accepts, not merely as a surety but also as a co-debtor, joint and
several liability under this Agreement and the other Loan Documents in
consideration of the financial accommodations provided by or to be provided by
the Lenders with respect to the payment and performance of all of the
Obligations.
 
(b) Any term or provision of this Agreement or any other Loan Document to the
contrary notwithstanding, the maximum aggregate amount for which any Borrower
shall be liable hereunder shall not exceed the maximum amount for which such
Borrower can be liable without rendering any payments, as it relates to such
Borrower, subject to avoidance under applicable Requirements of Law relating to
fraudulent conveyance or fraudulent transfer (including the Uniform Fraudulent
Conveyance Act, the Uniform Fraudulent Transfer Act and Section 548 of Title 11
of the United States Code or any applicable provisions of comparable
Requirements of Law) (collectively, “Fraudulent Transfer Laws”). Any analysis of
the provisions of this Agreement for purposes of Fraudulent Transfer Laws shall
take into account the right of contribution established in clause (c) below and,
for purposes of such analysis, give effect to any discharge of intercompany debt
as a result of any payment made under the Agreement.
 
(c) To the extent that any Borrower shall be required hereunder to pay any
portion of the Obligations exceeding the greater of (a) the amount of the
economic benefit actually received by such Borrower from the Loans and other
Obligations and (b) the amount such Borrower would otherwise have paid if such
Borrower had paid the aggregate amount of the Obligations (excluding the amount
thereof repaid by any other Borrower or Parent) in the same proportion as such
Borrower’s net worth on the date enforcement is sought hereunder bears to the
aggregate net worth of all the Borrowers on such date, then such Borrower shall
be reimbursed by such other Borrower for the amount of such excess, pro rata,
based on the respective net worth of such other Borrower on such date.

22

--------------------------------------------------------------------------------


 
(d) To the maximum extent permitted by Requirements of Law, each Borrower hereby
waives and agrees not to assert any defense, whether arising in connection with
or in respect of any of the following or otherwise, and hereby agrees that its
obligations under this Agreement are irrevocable, absolute and unconditional and
shall not be discharged as a result of or otherwise affected by any of the
following (which may not be pleaded and evidence of which may not be introduced
in any proceeding with respect to this Agreement, in each case except as
otherwise agreed in writing by the Administrative Agent):
 
(i) the invalidity or unenforceability of any obligation of any other Borrower
under any Loan Document or any other agreement or instrument relating thereto
(including any amendment, consent or waiver thereto), or any security for, or
other guaranty of, any Obligation or any part thereof, or the lack of perfection
or continuing perfection or failure of priority of any security for the
Obligations or any part thereof;
 
(ii) the absence of (A) any attempt to collect any Obligation or any part
thereof from any other Borrower or other action to enforce the same or (B) any
action to enforce any Loan Document or any Lien thereunder;
 
(iii) the failure by any Person to take any steps to perfect and maintain any
Lien on, or to preserve any rights with respect to, any Collateral;
 
(iv) any workout, insolvency, bankruptcy proceeding, reorganization,
arrangement, liquidation or dissolution by or against any other Borrower, Parent
or any Borrower’s Subsidiaries or any procedure, agreement, order, stipulation,
election, action or omission thereunder, including any discharge or disallowance
of, or bar or stay against collecting, any Obligation (or any interest thereon)
in or as a result of any such proceeding;
 
(v) any foreclosure, whether or not through judicial sale, and any other Sale of
any Collateral or any election following the occurrence of an Event of Default
by any Secured Party to proceed separately against any Collateral in accordance
with such Secured Party’s rights under any applicable Requirement of Law; or
 
(vi) any other defense, setoff, counterclaim or any other circumstance that
might otherwise constitute a legal or equitable discharge of any other Borrower,
Parent or any of any Borrower’s Subsidiaries, in each case other than the
payment in full of the Obligations.
 
(e) Each Borrower hereby unconditionally and irrevocably waives, to the maximum
extent permitted by Requirements of Law, and agrees not to assert any claim,
defense (other than payment in full), setoff or counterclaim based on diligence,
promptness, presentment, requirements for any demand or notice
hereunder including any of the following: (i) any demand for payment or
performance and protest and notice of protest, (ii) any notice of acceptance,
(iii) any presentment, demand, protest or further notice or other requirements
of any kind with respect to any Obligation (including any accrued but unpaid
interest thereon) becoming immediately due and payable and (iv) any other notice
in respect of any Obligation or any part thereof, and any defense arising by
reason of any disability or other defense of any other Borrower or Parent. Each
Borrower further unconditionally and irrevocably agrees not to (x) enforce or
otherwise exercise any right of subrogation or any right of reimbursement or
contribution or similar right against any other Borrower or Parent by reason of
any Loan Document or any payment made thereunder or (y) assert any claim,
defense (other than payment in full), setoff or counterclaim it may have against
any other Credit Party or set off any of its obligations to such other Credit
Party against obligations of such Credit Party to such Borrower. No obligation
of any Borrower hereunder shall be discharged other than by complete
performance.

23

--------------------------------------------------------------------------------


 
(f) Each Borrower hereby assumes responsibility for keeping itself informed of
the financial condition of each other Borrower, Parent and any other guarantor,
maker or endorser of any Obligation or any part thereof, and of all other
circumstances bearing upon the risk of nonpayment of any Obligation or any part
thereof that diligent inquiry would reveal, and each Borrower hereby agrees that
no Secured Party shall have any duty to advise any Borrower of information known
to it regarding such condition or any such circumstances. In the event any
Secured Party, in its sole discretion, undertakes at any time or from time to
time to provide any such information to any Borrower, such Secured Party shall
be under no obligation to (i) undertake any investigation not a part of its
regular business routine, (ii) disclose any information that such Secured Party,
pursuant to accepted or reasonable commercial finance or banking practices,
wishes to maintain confidential or (iii) make any future disclosures of such
information or any other information to any Borrower.

 
ARTICLE III
 
CONDITIONS PRECEDENT
 
Section 3.1 Conditions to the Initial Loans. No Lender shall be obligated to
make any of the Loans or to perform any other action hereunder until the
following conditions have been satisfied in a manner satisfactory to
Administrative Agent in its sole discretion, or waived in writing by the
Required Lenders (and in no event later than June 30, 2008):
 
(a) Certain Documentation. Administrative Agent shall have received the
following, each dated as of the Closing Date and in form and substance
satisfactory to Administrative Agent and its counsel:
 
(i) this Agreement, duly executed by Borrowers, Parent and each Lender;
 
(ii) for the account of each Lender which has requested the same by notice to
Administrative Agent at least 3 Business Days prior to the Closing Date (or such
later date as maybe agreed by Administrative Agent), a Note conforming to the
requirements set forth in Section 2.11(e);
 
(iii) duly executed originals of the Guaranty and Pledge Agreement;
 
(iv) duly executed originals of the Chula Vista Assignment of Purchase
Agreement;
 
(v) duly executed originals of the Escondido Assignment of Purchase Agreement;
 
(vi) duly executed originals of the Chula Vista Seller Acknowledgment of
Assignment;
 
(vii) duly executed originals of the Escondido Seller Acknowledgement of
Assignment;
 
(viii) acknowledgement copies of proper financing statements (Form UCC-l) duly
filed under the UCC in all jurisdictions as may be necessary or, in the opinion
of Administrative Agent, desirable to perfect Administrative Agent’s Lien, for
the benefit of itself and the Lenders, on the Collateral;
 
(ix) certified copies of UCC searches, or other evidence satisfactory to
Administrative Agent, listing all effective financing statements which name a
Borrower or any other Credit Party (under present name, any previous name or any
trade or doing business name) as debtor and covering all jurisdictions referred
to in clause (viii) above, together with copies of such other financing
statements;

24

--------------------------------------------------------------------------------


 
(x) evidence of the completion of all other recordings and filings (including
UCC-3 termination statements and other Lien release documentation) as may be
necessary or, in the opinion of and at the request of Administrative Agent,
desirable to perfect Administrative Agent’s Lien, for the benefit of itself and
the Lenders, on the Collateral and ensure such Collateral is free and clear of
other Liens;
 
(xi) a Power of Attorney duly executed by each Borrower; and
 
(xii) duly executed originals of the Fee Letter.
 
(b) [Intentionally Omitted]
 
(c) Insurance. Administrative Agent shall have received evidence satisfactory to
it that the insurance policies provided for in Section 7.5(a) are in full force
and effect.
 
(d) Purchase Agreements.
 
(i) Administrative Agent shall have received executed copies of each Purchase
Agreement (including all exhibits, annexes, schedules, and attachments referred
to therein or delivered pursuant thereto) in effect on the Closing Date in form
and substance satisfactory to Administrative Agent, certified by an authorized
officer of each Borrower party thereto as true, correct and complete copies
thereof; and
 
(ii) Administrative Agent shall have received a certificate from the Chief
Financial Officer of each Borrower certifying that (A) each of the
representations and warranties of such Borrower and, to the knowledge of such
Borrower, each of the representations and warranties of Seller, contained in the
Purchase Agreement to which such Borrower is a party is true, correct and
complete in all material respects (except to the extent such representation or
warranty is qualified by materiality, in which event, it is true, correct and
complete in all respects) and (B) to the best knowledge of such Borrower, no
Person party to such Purchase Agreement is in default in the performance or
compliance with any of the material terms or provisions of, or otherwise has a
right to terminate for cause, such Purchase Agreement.
 
(e) Legal Opinion. Administrative Agent shall have received a opinion of DLA
Piper US LLP, outside counsel to Borrowers and the other Credit Parties, with
respect to the Loan Documents in form and substance satisfactory to
Administrative Agent and its counsel.
 
(f) Certified Constituent Documents. Administrative Agent shall have received a
copy of each Constituent Document of each Credit Party that is on file with any
Governmental Authority in any jurisdiction, certified as of a recent date by
such Governmental Authority, together with, if applicable, certificates
attesting to the good standing of such Credit Party in such jurisdiction and
each other jurisdiction where such Credit Party is qualified to do business as a
foreign entity or where such qualification is necessary (and, if appropriate in
any such jurisdiction, related tax certificates).
 
(g) Secretary’s Certificate. Administrative Agent shall have received a
certificate of the secretary or other officer of each Credit Party in charge of
maintaining books and records of such Credit Party in substantially the form of
Exhibit B hereto.
 
(h) Officer’s Certificate. A certificate of an authorized officer of each
Borrower stating that (a) each condition set forth in Section 3.1 has been
satisfied, (b) since December 31, 2007, no event or condition has occurred or is
existing which could reasonably be expected to have a Material Adverse Effect,
(c) no Litigation has been commenced which, if successful, would have a Material
Adverse Effect or could challenge any of the transactions contemplated by the
Agreement and the other Loan Documents to be executed on or about the Closing
Date; and (d) attached thereto is a complete and correct copy of each Purchase
Agreement.

25

--------------------------------------------------------------------------------


 
(i) Equipment Purchase Price. (i) The purchase price under the Chula Vista
Purchase Agreement for the Chula Vista Equipment shall not exceed $31,500,000,
and (ii) the purchase price under the Escondido Purchase Agreement for the
Escondido Equipment shall not exceed $15,500,000.
 
(j) Other Documents. Administrative Agent shall have received such other
documents, instruments, or certificates as it or any Lender shall reasonably
request.
 
Section 3.2 Further Conditions to the Loans. The obligation of each Lender on
any date (including the Closing Date) to make any Loan is subject to the
satisfaction of each of the following conditions precedent:
 
(a) Request. Administrative Agent shall have received, to the extent required by
Article II, a written, timely and duly executed and completed Notice of Delayed
Draw Term Loan.
 
(b) Representations and Warranties; No Defaults. The following statements shall
be true on such date, before and after giving effect to such Loan: (i) the
representations and warranties set forth in any Loan Document shall be true and
correct (A) if such date is the Closing Date, on and as of such date and
(B) otherwise, in all material respects on and as of such date or, to the extent
such representations and warranties expressly relate to an earlier date, on and
as of such earlier date and (ii) no Default shall be continuing.
 
(c) Equity Contributions.
 
(i) In the case of a borrowing by the Chula Vista Borrower, the Chula Vista
Equity Contribution shall have been made and the Administrative Agent shall have
received satisfactory evidence that the Chula Vista Borrower has paid to the
Seller and the Seller has received the proceeds of the Chula Vista Equity
Contribution in payment of a portion of the purchase price of the Chula Vista
Equipment under the Chula Vista Purchase Agreement; or
 
(ii) In the case of a borrowing by the Escondido Borrower, the Escondido Equity
Contribution shall have been made and the Administrative Agent shall have
received satisfactory evidence that the Escondido Borrower has paid to the
Seller and the Seller has received the proceeds of the Escondido Equity
Contribution in payment of a portion of the purchase price of the Escondido
Equipment under the Escondido Purchase Agreement.
 
(d) Additional Matters. Administrative Agent shall have received such additional
documents and information as any Lender, through Administrative Agent, may
reasonably request.
 
The representations and warranties set forth in any Notice of Delayed Draw Term
Loan (or any certificate delivered in connection therewith) shall be deemed to
be made again on and as of the date of the relevant Loan and the acceptance of
the proceeds thereof.
 
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES
 
To induce the Lenders and Administrative Agent to enter into the Loan Documents,
each Borrower and Parent represents and warrants to each of them each of the
following on and as of the Closing Date and each other date applicable pursuant
to Section 3.2:
 
Section 4.1 Corporate Existence; Compliance with Law. Each Borrower is: (a) duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization, (b) duly qualified to do
business as a foreign entity and in good standing in each other jurisdiction
where its ownership or lease of property or the conduct of its business requires
such qualification, except where the failure to be so qualified could not
reasonably be expected to have a Material Adverse Effect and (c) in compliance
in all material respects with all Requirements of Law (including Environmental
Laws) and Contractual Obligations.
 
26

--------------------------------------------------------------------------------


 
Section 4.2 Legal Authority to Conduct Business. Each Borrower has: (a) the
requisite corporate power and authority and the legal right to execute, deliver
and perform its obligations under the Loan Documents, and to own, pledge,
mortgage or otherwise encumber and operate its properties, to lease the property
it operates under lease and to conduct its business as now, heretofore or
proposed to be conducted and (b) all Permits, consents or approvals from or by
all Persons or Governmental Authorities having jurisdiction over such Borrower
that are necessary or appropriate for the conduct of its business.
 
Section 4.3 Locations; Corporate or Other Names, Etc. Set forth on Schedule 4.3
is (a) each Borrower’s name as it appears in official filings in the state of
its organization and the organizational identification number issued by each
Borrower’s state of organization or a statement that no such number has been
issued, (b) each Borrower’s state of organization and (c) the location of each
Borrower’s chief executive office, corporate offices, warehouses, other
locations of Collateral and locations where records with respect to Collateral
are kept (including in each case the county of such locations) and, except as
set forth in such Schedule, such locations have not changed during the preceding
twelve months. As of the Closing Date, during the prior five years, except as
set forth in Schedule 4.3, each Borrower has not been known as or conducted
business in any other name (including trade names).
 
Section 4.4 Corporate Power; Authorization; No Conflicts. The execution,
delivery and performance by each Borrower of the Loan Documents to which it is a
party, and the creation of all Liens provided for herein and therein: (a) are
within such Borrower’s power and authority, (b) have been duly authorized by all
necessary corporate or similar action on the part of such Borrower, (c) are not
in violation of its Constituent Documents, any Contractual Obligation of such
Borrower or any Requirement of Law, (d) do not result in the creation or
imposition of any Lien (other than Permitted Liens) upon any of the Collateral
and (e) do not require the consent or approval of any Governmental Authority or
any other Person.
 
Section 4.5 Execution and Enforceability. Each Loan Document to which any
Borrower is a party has been duly executed and delivered by or on behalf of such
Borrower, and each such Loan Document is a legal, valid and binding obligation
of such Borrower, enforceable against it in accordance with its terms, except as
such enforcement may be limited by bankruptcy, insolvency and other similar laws
affecting creditors’ rights generally.
 
Section 4.6 Ventures, Subsidiaries and Affiliates; Outstanding Stock and
Indebtedness. No Borrower has any Subsidiaries, is engaged in any joint venture
or partnership with any other Person, or is an Affiliate of any other Person
(other than Parent and its Subsidiaries). All of the issued and outstanding
Stock of each Borrower (including all rights to purchase, options, warrants or
similar rights or Contractual Obligations pursuant to which such Borrower may be
required to issue, Sell, repurchase or redeem any of its Stock) is owned by
Parent. No Borrower has any outstanding Indebtedness other than the Loans.
 
Section 4.7 Material Adverse Change. Since December 31, 2007, no events have
occurred that, alone or in the aggregate, have had or could reasonably be
expected to have a Material Adverse Effect.
 
Section 4.8 Solvency. Both before and after giving effect to (a) the Loans made
on or prior to the date this representation and warranty is made, (b) the
disbursement of the proceeds of such Loans and (c) the payment and accrual of
all transaction costs in connection with the foregoing, and each Borrower is
Solvent.
 
Section 4.9 Litigation. No Litigation is pending or, to the knowledge of any
Borrower, threatened by or against any Borrower or against any Borrower’s
properties or revenues.
 
Section 4.10 Taxes. Borrowers have not, and are not required to have filed,
prior to the Closing Date, any federal, state, local and foreign income and
franchise and other material tax returns, reports and statements (collectively,
the “Tax Returns”) with any Governmental Authorities.

27

--------------------------------------------------------------------------------



Section 4.11 Government Regulation; Margin Regulations. Borrowers are not
subject to or regulated under any federal or state statute, rule or regulation
that restricts or limits any Person’s ability to incur Indebtedness, pledge its
assets, or to perform its obligations under the Loan Documents. Borrowers are
not engaged in the business of extending credit for the purpose of “purchasing”
or “carrying” any “margin security” as such terms are defined in Regulation U of
the Federal Reserve Board as now and hereafter in effect (such securities being
referred to herein as “Margin Stock”). Borrowers do not own any Margin Stock.
 
Section 4.12 No Burdensome Obligations; No Defaults. No Requirement of Law or
Contractual Obligation of any Borrower has or have had or could reasonably be
expected to have a Material Adverse Effect. Neither Borrower is in default, and
to Borrowers’ knowledge no third party is in default, under or with respect to
any of its Contractual Obligations.
 
Section 4.13 ERISA. Borrowers have no Title IV Plans, Multiemployer Plans or
other Benefit Plans.
 
Section 4.14 Intellectual Property. As of the Closing Date, Borrowers do not own
or use any material Intellectual Property. To each Borrower’s knowledge, the
conduct and operations of its businesses does not infringe, misappropriate,
dilute, violate or otherwise impair any Intellectual Property owned by any other
Person.
 
Section 4.15 Title; Real Property. Each Borrower owns all personal property, in
each case that is purported to be owned or leased by it and none of such
property is subject to any Lien except Permitted Liens. Borrowers do not own or
lease any real property.
 
Section 4.16 Full Disclosure. No information contained in any Loan Document, or
any written statement furnished by or on behalf of any Credit Party under any
Loan Document or to induce any Lender or Administrative Agent to execute the
Loan Documents contains any untrue statement of a material fact or omits to
state a material fact necessary to make the statements contained herein or
therein not materially misleading in light of the circumstances under which they
were made; provided, that the foregoing shall not apply to any projections or
forecasts provided by any Credit Party after the date upon which it was provided
to Administrative Agent or any Lender.
 
Section 4.17 Insurance. As of the Closing Date, Schedule 4.17 lists all
insurance of any nature required to be maintained pursuant to Section 7.5(b) for
current occurrences by each Borrower, as well as a detailed summary of the terms
and conditions of such insurance.
 
Section 4.18 Bank and Security Accounts. Schedule 4.18 lists all banks and other
financial institutions at which each Borrower maintains deposits and/or bank,
security or other accounts, and such Schedule correctly identifies the name,
address and telephone number of each such financial institution, the name in
which the account is held, a description of the purpose of the account, and the
complete account number.
 
Section 4.19 Status of Borrowers.
 
(a) Neither Borrower has conducted any business or incurred any Indebtedness,
Contractual Obligations or other obligations or purchased or acquired any
property or assets other than (i) its rights and obligations under the Purchase
Agreement to which such Borrower is a party, (ii) the purchase and ownership of
the Equipment pursuant to such Purchase Agreement, and (iii) in connection with
its formation, and in each case, activities directly related thereto; and
 
(b) The only member of each of the Borrowers is the Parent. Borrowers have no
Subsidiaries and do not own any equity interest in, or otherwise own or control
any Stock of or have any ownership interest in, any other Person.

28

--------------------------------------------------------------------------------



Section 4.20 Purchase Agreements. Borrowers have delivered to Administrative
Agent complete and correct copies of each Purchase Agreement, including all
schedules, attachments and exhibits thereto. The Purchase Agreements set forth
the entire agreement and understanding of the parties thereto relating to the
subject matter thereof, and there are no other agreements, arrangements or
understandings, written or oral, relating to the matters covered thereby. The
execution, delivery and performance of each of the Purchase Agreements has been
duly authorized by all necessary action on the part of each party thereto. No
authorization or approval or other action by, and no notice to filing with or
license from, any Governmental Authority is required for the purchase and sale
of the Equipment thereunder other than such as have been obtained on or prior to
the Closing Date. As of the Closing Date, each of the representations and
warranties of each Borrower and, to the knowledge of each Borrower, each of the
representations and warranties of Seller, contained in each of the Purchase
Agreements is true, correct and complete in all material respects (except to the
extent such representation or warranty is qualified by materiality, in which
event, it is true, correct and complete in all respects).
 
Section 4.21 Brokers. No broker or finder acting on behalf of any Borrower or
any other Credit Party brought about the obtaining, making or closing of the
Agreement and the credit provided hereunder and neither Borrowers nor any Credit
Party have any obligation to any Person in respect of any finder’s or brokerage
fees in connection therewith.
 
Section 4.22 Anti-Terrorism and Anti-Money Laundering. Each Borrower currently:
(a) ensures that neither such Borrower nor any Person who owns a controlling
interest in or otherwise controls such Borrower shall be (i) listed on the
Specially Designated Nationals and Blocked Person List maintained by the Office
of Foreign Assets Control (“OFAC”), Department of the Treasury, and/or any other
similar lists maintained by OFAC pursuant to any authorizing statute, Executive
Order or regulation or (ii) a person designated under Section 1(b), (c) or (d)
of Executive Order No. 13224 (September 23, 2001), any related enabling
legislation or any other similar Executive Orders and (b) complies with all
applicable Bank Secrecy Act (“BSA”) laws, regulations and government guidance on
BSA compliance and on the prevention and detection of money laundering
violations.
 
ARTICLE V


[INTENTIONALLY OMITTED]


ARTICLE VI


REPORTING COVENANTS
 
From the Closing Date through the Termination Date, Borrowers jointly and
severally agree as follows:
 
Section 6.1 Financial Statements. Each Borrower shall deliver to Administrative
Agent: 
 
(a) within 45 days following the end of each Fiscal Quarter, the unaudited
Financial Statements for such Fiscal Quarter, accompanied by an officer’s
certificate of the chief financial officer of such Borrower that such Financial
Statements are complete and correct, that there was no Default (or specifying
those Defaults of which he or she was aware).
 
(b) within 120 days following the close of each Fiscal Year, the unaudited
Financial Statements for such Fiscal Year, which shall provide comparisons to
the prior Fiscal Year, and shall be accompanied by an officer’s certificate of
the chief financial officer of such Borrower that such Financial Statements are
complete and correct, that there was no Default (or specifying those Defaults of
which he or she was aware).
 
Section 6.2 Other Events. Borrowers shall advise Administrative Agent promptly,
in reasonable detail, in writing, upon becoming aware of:
 
(a) Liens. Any Lien, other than a Permitted Lien, attaching to or asserted
against any of the Collateral or any occurrence causing a material loss or
decline in value of any Collateral and the estimated (or actual, if available)
amount of such loss or decline.

29

--------------------------------------------------------------------------------


 
(b) Default; Equipment. The occurrence of any Default or other material event,
including any damage, casualty or condemnation relating to the Equipment.
 
(c) Litigation, Etc. The existence, threat or commencement of any Litigation
against any Credit Party or any ERISA Affiliate or any allegation of criminal
misconduct against any Credit Party.
 
Section 6.3 Taxes. Borrowers shall give Administrative Agent notice of each of
the following (which may be made by telephone if promptly confirmed in writing)
promptly after any officer of any Credit Party knows or has reason to know of
it: (a) the creation, or filing with the IRS or any other Governmental
Authority, of any Contractual Obligation or other document extending, or having
the effect of extending, the period for assessment or collection of any taxes
with respect to Borrowers and (b) the creation of any Contractual Obligation of
any Borrower, or the receipt of any request directed to any Borrower, to make
any adjustment under Section 481(a) of the Code, by reason of a change in
accounting method or otherwise.
 
Section 6.4 Purchase Agreements. Borrowers shall deliver to Administrative Agent
(i) promptly upon receipt copies of any notices, invoices or other documents
received from Seller under or relating to any Purchase Agreement or relating to
the Equipment and (ii) promptly upon delivery to Seller, copies of all notices
or other documents delivered to Seller under any Purchase Agreement or relating
to the Equipment.
 
Section 6.5 Environmental Matters. Borrowers shall provide Administrative Agent
notice of each of the receipt by any Borrower of any notice of violation of or
potential liability or similar notice under Environmental Law.
 
Section 6.6 Other Reports and Information. Borrowers shall, upon request of
Administrative Agent, furnish to Administrative Agent such other reports and
information in connection with the affairs, business, financial condition,
operations, prospects or management of Borrowers or the Collateral as
Administrative Agent (or any Lender through Administrative Agent) may request,
all in reasonable detail.
 
ARTICLE VII


AFFIRMATIVE COVENANTS
 
Each Borrower hereby jointly and severally covenants and agrees that from the
Closing Date until the Termination Date, such Borrower shall:
 
Section 7.1 Maintenance of Corporate Existence. Preserve and maintain (a) its
legal existence and good standing under the laws of the jurisdiction of its
organization and (b) in all material respects its rights (charter and
statutory), privileges franchises and Permits necessary in the conduct of its
business.
 
Section 7.2 Compliance with Laws, Etc. Comply in all material respects with all
applicable Requirements of Law (including Environmental Laws), Contractual
Obligations and Permits.
 
Section 7.3 Payment of Obligations. Pay, discharge or otherwise satisfy at or
before maturity or before they become delinquent, as the case may be, all of its
Charges and other obligations of whatever nature, except where the amount or
validity thereof is currently being contested in good faith by appropriate
proceedings and reserves in conformity with GAAP with respect thereto have been
provided on the books of such Borrower and none of the Collateral is or could
reasonably be expected to become subject to any Lien or forfeiture or loss as a
result of such contest.
 
Section 7.4 Maintenance of Property and Equipment. (a) Maintain and preserve (i)
on and after the date of delivery of any Equipment by Seller to such Borrower,
in all respects in good working order and condition the Equipment and all of its
other properties and assets, (ii) all other of its property necessary in the
conduct of its business and (iii) all material rights, permits, licenses,
approvals and privileges (including all Permits) necessary, used or useful,
whether because of its ownership, lease, sublease or other operation or
occupation of property or other conduct of its business, and shall make all
necessary or appropriate filings with, and give all required notices to,
Government Authorities. Each Borrower shall also use and maintain the Equipment
in accordance with any applicable manufacturer’s recommendations. Each Borrower
shall make all alterations and modifications to the Equipment required to comply
with any applicable law, rule or regulation. Each Borrower’s use of the
Equipment shall be subject to any applicable manufacturer’s terms and conditions
of sale, including any requirements regarding site preparation.

30

--------------------------------------------------------------------------------


 
Section 7.5 Maintenance of Insurance. (a) Prior to the date of delivery of any
Equipment by Seller to any Borrower, Borrowers shall cause the Seller to
maintain in full force and effect all policies of insurance Seller is required
to maintain under Article 22 of each of the Purchase Agreements. Each Borrower
shall, at the request of Administrative Agent, exercise its right to request in
writing pursuant to Article 22.4 of each of the Purchase Agreements that Seller
furnish such Borrower with the certificates of insurances evidencing Seller’s
compliance with the requirements set forth in Article 22.4 of each of the
Purchase Agreements.
 
(b) On and after the date of delivery of any Equipment by Seller to a Borrower,
maintain or cause to be maintained in full force and effect insurance
requirements in accordance with Schedule 4.17.
 
Section 7.6 Keeping of Books. Keep proper Books and Records, in which full, true
and correct entries shall be made in accordance with GAAP and all other
applicable Requirements of Law of all financial transactions and the assets and
business of such Borrower.
 
Section 7.7 Access to Books and Property. With respect to each owned, leased, or
controlled property, during normal business hours and upon reasonable advance
notice (unless an Event of Default shall have occurred and be continuing, in
which event no notice shall be required and Administrative Agent, the Lenders
and any Related Person shall have access at any and all times): (a) provide
access to such property to Administrative Agent and any of its Related Persons,
as frequently as Administrative Agent determines to be appropriate and is
reasonable in the circumstances, (b) permit Administrative Agent, the Lenders
and any Related Person to inspect, audit and make extracts and copies (or take
originals if reasonably necessary) from all of such Borrower’s Books and Records
and (c) permit Administrative Agent, the Lenders and any Related Person to
inspect, review, evaluate and make physical verifications and appraisals of the
Equipment and any other Collateral in any manner and through any medium that
such Person considers advisable, and such Borrower agree to render to such
Person, at such Borrower’s cost and expense, such clerical and other assistance
as may be reasonably requested with regard thereto.
 
Section 7.8 Use of Proceeds. Use the proceeds of the Loans solely to (a) pay a
portion of the purchase price to the Seller for the relevant Equipment pursuant
to the applicable Purchase Agreement or (b) repay Parent Advances, the proceeds
of which have been used by the applicable Borrower solely to pay a portion of
the purchase price to the Seller for the relevant Equipment pursuant to the
applicable Purchase Agreement, other than the initial 45% of such purchase price
(which amount is required to be funded with the Chula Vista Equity Contribution
or Escondido Equity Contribution, as applicable, and not Parent Advances).
 
Section 7.9 Further Assurances. At any time and from time to time, upon the
written request of Administrative Agent and at the sole expense of such
Borrower, promptly and duly execute and deliver any and all such further
instruments and documents and take such further action as Administrative Agent
may reasonably deem necessary or advisable (a) to obtain the full benefits of
this Agreement and the other Loan Documents, (b) to protect, preserve, maintain
and enforce Administrative Agent’s rights in (and the priority of Administrative
Agent’s Lien on) any Collateral or (c) to enable Administrative Agent and each
Lender to exercise all or any of the rights, remedies and powers granted herein
or in any other Loan Document.
 
Section 7.10 Landlord Waiver, Consent and Access Agreements. In accordance with
Section 3.1 of this Agreement and prior to such Borrower taking delivery or
possession of any of the Equipment, obtain a landlord waiver, consent and access
agreement from the lessor of each leased property or mortgage of any owned
property with respect to each location where the Collateral and/or Books and
Records are stored or located, including the lessor of each of the properties on
which the respective Projects are located, which agreements shall be reasonably
satisfactory in form and substance to Administrative Agent.

31

--------------------------------------------------------------------------------


 
Section 7.11 OFAC. Each Borrower will comply and will use its best efforts to
cause each other Credit Party to ensure that neither Borrowers nor any other
Credit Party are or shall be (a) listed on the Specially Designated Nationals
and Blocked Person List maintained by OFAC or any other similar lists maintained
by OFAC pursuant to any authorizing statute, Executive Order or regulation or
(b) a person designated under Section 1(b), (c) or (d) of Executive Order No.
13224 (September 23, 2001), any related enabling legislation or any other
similar Executive Orders.
 
Section 7.12 Bank Accounts. Each Borrower will cause all of its bank, deposit
and/or security accounts to be subject to Control Agreements.
 
ARTICLE VIII
 
NEGATIVE COVENANTS
 
Each Borrower hereby jointly and severally covenants and agrees that, from the
Closing Date until the Termination Date, Borrowers shall not, directly or
indirectly, by operation of law or otherwise:
 
Section 8.1 Indebtedness.  Cancel any debt owing to it or create, incur, assume
or permit to exist any Indebtedness, except (a) the Obligations and (b)
subordinated unsecured intercompany loans made by Parent to a Borrower the
proceeds of which are promptly used by such Borrower to pay a portion of the
purchase price to the Seller for the relevant Equipment pursuant to the
applicable Purchase Agreement (“Parent Advances”).
 
Section 8.2 Liens. Incur, maintain or otherwise suffer to exist any Lien upon or
with respect to any of its property, whether now owned or hereafter acquired, or
assign any right to receive income or profits, except for Permitted Liens.
 
Section 8.3 Investments; Fundamental Changes. Form any Subsidiary, merge with,
consolidate with, allow or cause the occurrence of a Change of Control, acquire
any assets (other than the Equipment) or Stock of or membership interests in, or
otherwise combine with or make any investment in or loan or advance to, any
Person.
 
Section 8.4 Asset Sales. Convey, sell, lease, transfer or otherwise dispose of,
in one transaction or a series of transactions, all or any part of its assets,
including any Collateral or any Equipment.
 
Section 8.5 Restricted Payments. Make or permit any Restricted Payment.
 
Section 8.6 Business Activities. Conduct any business activities or operations
other than those necessary to: (i) perform its obligations and exercise its
rights under the Purchase Agreement, (ii) purchase the Equipment pursuant to the
applicable Purchase Agreement, and (iii) perform its obligations under the Loan
Documents. Each Borrower shall not engage in any business or incur any
Indebtedness, Contractual Obligations or other obligations or own any assets or
properties other than (x) its rights and obligations under the Purchase
Agreement, (y) the purchase and ownership of the Equipment pursuant to the
Purchase Agreement, and (z) in connection with its formation, and in each case,
activities directly related thereto.
 
Section 8.7 Transactions with Affiliates. Directly or indirectly enter into any
transaction with any Affiliate of any Borrower (other than Parent Advances
permitted under Section 8.1(b), unless the prior written consent of the
Administrative Agent has been obtained.
 
Section 8.8 Contracts. Create, incur, assume or permit to exist any Contractual
Obligations other than under the Loan Documents and the Purchase Agreements.
 
Section 8.9 Modification of Certain Documents. Amend, supplement, waive, or
otherwise modify its certificate of formation, operating agreement or other
organizational documents in any respect.

32

--------------------------------------------------------------------------------


 
Section 8.10 Changes to Name, Locations, Etc. (a) Change (i) its name, chief
executive office, corporate offices from those set forth on Schedule 4.3, (ii)
the locations of the Equipment or any other Collateral, or location of its Books
and Records from those locations set forth on Schedule 4.3, (iii) the type of
legal entity that it is, (iv) its organization identification number, if any,
issued by its state of incorporation or organization or (v) its state of
organization from that set forth on Schedule 4.3 or (b) acquire, lease or use
any real estate after the Closing Date without (i) Administrative Agent’s prior
written consent, which may be withheld in its sole and absolute discretion and
(ii) taking all actions deemed necessary or appropriate by Administrative Agent
to continuously protect and perfect Administrative Agent’s Liens upon the
Collateral.
 
Section 8.11 Bank Accounts. (a) Establish any depository or other bank account
of any kind with any financial institution (other than the accounts set forth on
Schedule 7.13) or (b) close or permit to be closed any of the accounts listed on
Schedule 7.13 in each case, without Administrative Agent’s prior written
consent, and then only after Borrowers have implemented agreements with such
bank or financial institution and Administrative Agent acceptable to
Administrative Agent.
 
Section 8.12 Margin Regulations. Use all or any portion of the proceeds of any
credit extended hereunder to purchase or carry Margin Stock in contravention of
Regulation U of the Federal Reserve Board.
 
Section 8.13 Compliance with ERISA. No ERISA Affiliate shall cause or suffer to
exist (a) any event that could result in the imposition of a Lien with respect
to any Title IV Plan or Multiemployer Plan or any property of a Borrower or (b)
any other ERISA Event, that would, in the aggregate, reasonably be expected to
result in liabilities. Borrowers shall not cause or suffer to exist any event
that could result in the imposition of a Lien with respect to any Benefit Plan.
 
Section 8.14 Equipment. (a) Borrowers will not attach anything on any Equipment
that will impair the originally intended function or use of such Equipment
without the prior written consent of Administrative Agent. Borrowers will not
attach or install any Equipment to or in any other personal or real property
without the prior written consent of Administrative Agent.
 
(b) Borrowers shall not permit any Equipment to be located at any location other
than (i) until the date that any Equipment is delivered to a Borrower by Seller
in accordance with the terms of the applicable Purchase Agreement, title to such
Equipment shall have been transferred to such Borrower by Seller free and clear
of all Liens (other than Liens in favor of Administrative Agent securing the
Obligations), and Seller has delivered to such Borrower and Administrative Agent
the release in form of Attachment 4 to the applicable Purchase Agreement with
respect to such Equipment) (with respect to such Equipment, such date being the
“Equipment Delivery Date”), the Seller’s location in accordance with the
applicable Purchase Agreement and (ii) on and after the Equipment Delivery Date
with respect to any Equipment (A) the applicable Project for such Equipment or
(B) a third-party storage facility reasonably acceptable to the Administrative
Agent (“Third-Party Storage Facility”), provided, that with respect to the
foregoing clauses (A) and (B), (1) such Equipment is not installed in or affixed
to any part of the Project or Third-Party Storage Facility, as applicable, and
is segregated from any other equipment and property at such location and
otherwise stored in a manner satisfactory to the Administrative Agent,
(2) Borrowers have in effect insurance with respect to such Equipment in
accordance with Section 7.5, (3) Borrowers have given the Administrative Agent
no less than five (5) Business Days advance notice prior to such Equipment
Delivery Date, and (4) Administrative Agent has received such access agreements,
consents and waivers from the owners of the applicable Project or Third-Party
Storage Facility, as applicable, and any lessor or other Persons holding Liens
on such Project or Third-Party Storage Facility, as applicable, as
Administrative Agent may require.
 
(c) Borrowers shall not (i) use any transportation service for delivery of the
Equipment from the Seller without the prior written consent of the
Administrative Agent other than (A) the Seller’s transportation service
described in Article 7.6 of each of the Purchase Agreements and (B) a
third-party transportation service for delivery of the Equipment reasonably
satisfactory to Administrative Agent in all respects (a “Non-Seller
Transportation Service”), and (ii) permit any Equipment to be shipped to
storage, including pursuant to Article 7.5 of the Purchase Agreements, provided,
that Borrowers may permit any Equipment to be shipped to and stored at a
Third-Party Storage Facility in accordance with Section 8.14(c). Prior to
shipping any Equipment by a Non-Seller Transportation Service Borrowers shall
provide to Administrative Agent evidence satisfactory to it that (1) the
insurance policies provided for in Section 7.5(a) are in full force and effect,
(2) risk of loss with respect to such Equipment shall not pass to Borrowers
until the Equipment shall be delivered to the Third-Party Storage Facility, and
(3) Borrowers shall have given the Administrative Agent no less than thirty (30)
days advance notice prior to the commencement of transportation of the Equipment
by a Non-Seller Transportation Service. 

33

--------------------------------------------------------------------------------


 
Section 8.15 Purchase Agreements. (a) Amend, supplement, waive, terminate or
otherwise modify any term or provision of any of the Purchase Agreements or (b)
give any change order, exercise any option or purchase any additional equipment
under any of the Purchase Agreements.
 
ARTICLE IX

 
[INTENTIONALLY OMITTED]
 
ARTICLE X
 
SECURITY INTEREST
 
Section 10.1 Grant of Security Interest. (a) As collateral security for the
prompt and complete payment and performance of the Obligations, each Borrower
hereby grants to Administrative Agent, for the benefit of the Secured Parties, a
security interest in and Lien upon all of its property and assets, whether real
or personal, tangible or intangible, and whether now owned or hereafter
acquired, or in which it now has or at any time in the future may acquire any
right, title, or interest, including all of the following property in which it
now has or at any time in the future may acquire any right, title or interest:
 
(a) all accounts;
 
(b) all deposit accounts;
 
(c) all other bank accounts and all funds on deposit therein; all money, cash
and cash equivalents;
 
(d) all investment property;
 
(e) all Stock;
 
(f) all goods (including inventory, equipment and fixtures);
 
(g) all chattel paper, documents and instruments;
 
(h) all Books and Records;
 
(i) all general intangibles (including all Intellectual Property, contract
rights, choses in action, payment intangibles and software);
 
(j) all letter-of-credit rights;
 
(k) all commercial tort claims;
 
(l) all supporting obligations; and
 
(m) to the extent not otherwise included, all Proceeds, tort claims, insurance
claims and other rights to payment not otherwise included in the foregoing and
products of all and any of the foregoing and all accessions to, substitutions
and replacements for, and rents and profits of, each of the foregoing,

34

--------------------------------------------------------------------------------



(all of the foregoing, together with any other collateral pledged to
Administrative Agent, for the benefit of the Secured Parties, pursuant to any
other Loan Document, collectively, the “Collateral”).
 
Section 10.2 Nature of Security Interest. Borrowers and Administrative Agent
agree that this Agreement creates, and is intended to create, valid and
continuing Liens upon the Collateral in favor of Administrative Agent, for the
benefit of the Secured Parties.
 
Section 10.3 Representations and Warranties Regarding Collateral. Borrowers
jointly and severally represent, warrant and promise to Administrative Agent
that: (a) each Borrower has rights in and the power to transfer each item of the
Collateral upon which it purports to grant a Lien pursuant to the Loan
Documents, free and clear of any and all Liens or claims of others, other than
Permitted Liens, (b) the security interests granted pursuant to this Agreement,
upon completion of the filings and other actions listed on Schedule 10.3 (which,
in the case of all filings and other documents referred to in such Schedule,
have been delivered to Administrative Agent in duly executed form) will
constitute valid perfected security interests in all of the Collateral in favor
of Administrative Agent as security for the prompt and complete payment and
performance of the Obligations, enforceable in accordance with the terms hereof
against any and all creditors of and purchasers from each Borrower (other than
purchasers in the ordinary course of business) and such security interests are
prior to all other Liens on the Collateral in existence on the date hereof
except for Permitted Liens that have priority by operation of law and (c) no
effective security agreement, mortgage, deed of trust, financing statement,
equivalent security or Lien instrument or continuation statement covering all or
any part of the Collateral is or will be on file or of record in any public
office.
 
Section 10.4 Defense of Collateral. Borrowers jointly and severally promise to
defend the right, title and interest of Administrative Agent in and to the
Collateral against the claims and demands of all Persons whomsoever, and each
shall take such actions, including (a) all actions necessary to grant
Administrative Agent “control” of any investment property, deposit accounts,
letter-of-credit rights or electronic chattel paper owned by any Borrower, with
any agreements establishing control to be in form and substance satisfactory to
Administrative Agent, (b) the prompt delivery of all original instruments,
chattel paper and certificated Stock owned by any Borrower granting a Lien on
Collateral to Administrative Agent, (c) notification to third parties of
Administrative Agent’s interest in Collateral at Administrative Agent’s request
and (d) the institution of litigation against third parties as shall be prudent
in order to protect and preserve Borrowers’ and Administrative Agent’s
respective and several interests in the Collateral.
 
Section 10.5 Books and Records; Legends. Each Borrower shall mark its Books and
Records pertaining to the Collateral to evidence the Loan Documents and the
Liens granted under the Loan Documents. If any Borrower retains possession of
any chattel paper or instrument with Administrative Agent’s consent, such
chattel paper and instruments shall be marked with the following legend: “This
writing and the obligations evidenced or secured hereby are subject to the
security interest of General Electric Capital Corporation, as administrative
agent.”
 
Section 10.6 Notification of Commercial Tort Claims; Intellectual Property.
Borrowers shall promptly, and in any event within 2 Business Days after the same
is acquired by any Borrower, notify Administrative Agent of any commercial tort
claim acquired by such Borrower and unless otherwise consented by Administrative
Agent, such Borrower shall enter into a supplement to this Agreement granting to
Administrative Agent, for the benefit of the Secured Parties, a Lien in such
commercial tort claim. Each Borrower will promptly patent or register, as the
case may be, all new Intellectual Property and notify Administrative Agent in
writing 5 Business Days prior to filing any such new patent or registration.
 
Section 10.7 Administrative Agent’s Rights. (a) Administrative Agent may, (i) at
any time in Administrative Agent’s own name or in the name of any Borrower,
communicate with account debtors, parties to contracts, and obligors in respect
of instruments, chattel paper or other Collateral to verify to Administrative
Agent’s satisfaction, the existence, amount and terms of, and any other matter
relating to, accounts, payment intangibles, instruments, chattel paper or other
Collateral where necessary and reasonable and (ii) at any time after an Event
Default has occurred and is continuing and without prior notice to any Borrower,
notify account debtors and other Persons obligated on any Collateral that
Administrative Agent has a security interest therein and that payments shall be
made directly to Administrative Agent. Upon the request of Administrative Agent
or Borrowers shall so notify such account debtors, parties to contracts, and
obligors in respect of instruments, chattel paper or other Collateral. Borrowers
hereby constitute Administrative Agent or Administrative Agent’s designee as
each Borrower’s attorney-in-fact with power to endorse each Borrower’s name upon
any notes, acceptance drafts, money orders or other evidences of payment or
Collateral.

35

--------------------------------------------------------------------------------


 
(b) Borrowers shall remain liable under each Contractual Obligation to observe
and perform all the conditions and obligations to be observed and performed by
each Borrower thereunder, and Administrative Agent shall have no obligation or
liability whatsoever to any Person under any Contractual Obligation (between any
Borrower or any other Credit Party and any Person other than Administrative
Agent) by reason of or arising out of the execution, delivery or performance of
this Agreement, and Administrative Agent shall not be required or obligated in
any manner (i) to perform or fulfill any of the obligations of Borrowers, (ii)
to make any payment or inquiry or (iii) to take any action of any kind to
collect, compromise or enforce any performance or the payment of any amounts
which may have been assigned to it or to which it may be entitled at any time or
times under or pursuant to any Contractual Obligation.
 
Section 10.8 Administrative Agent’s Appointment as Attorney-in-fact. On the
Closing Date, each Borrower shall execute and deliver a Power of Attorney. The
power of attorney granted pursuant to the Power of Attorney and all powers
granted under any Loan Document are powers coupled with an interest and shall be
irrevocable until the Termination Date. The powers conferred on Administrative
Agent under the Power of Attorney are solely to protect Administrative Agent’s
interests in the Collateral and shall not impose any duty upon it to exercise
any such powers. Administrative Agent agrees not to exercise any power or
authority granted under the Power of Attorney unless an Event of Default has
occurred and is continuing.
 
Section 10.9 Authorization to File Financing Statements. Each Borrower also
hereby (a) authorizes Administrative Agent to file any financing statements,
continuation statements or amendments thereto that (i) indicate the Collateral
(x) as “all assets” of such Borrower (or any portion of such Borrower’s assets)
or words of similar effect, regardless of whether any particular asset comprised
in the Collateral falls within the scope of Article 9 of the UCC of such
jurisdiction or (y) as being of an equal or lesser scope or with greater detail
and (ii) contain any other information required by Part 5 of Article 9 of the
UCC for the sufficiency or filing office acceptance of any financing statement,
continuation statement or amendment and (b) ratifies its authorization for
Administrative Agent to have filed any initial financing statements, or
amendments thereto if filed prior to the date hereof. Each Borrower acknowledges
that it is not authorized to file any financing statement or amendment or
termination statement with respect to any financing statement until the
Termination Date and agrees it will not do so without the prior written consent
of Administrative Agent, subject to such Borrower’s rights under
Section 9-509(d)(2) of the UCC.
 
Section 10.10 Grant of License to Use Intellectual Property Collateral. Each
Borrower hereby grants to Administrative Agent an irrevocable, non-exclusive
license (exercisable upon the occurrence and during the continuance of an Event
of Default without payment of royalty or other compensation to such Borrower) to
use, transfer, license or sublicense any Intellectual Property now owned,
licensed to, or hereafter acquired by such Borrower, and wherever the same may
be located, and including in such license access to all media in which any of
the licensed items may be recorded or stored and to all computer software and
programs used for the compilation or printout thereof, and represents, promises
and agrees that any such license or sublicense is not and will not be in
conflict with the contractual or commercial rights of any third Person; provided
that such license will terminate on the Termination Date.
 
ARTICLE XI


EVENTS OF DEFAULT; RIGHTS AND REMEDIES
 
Section 11.1 Events of Default. The occurrence of any one or more of the
following events (regardless of the reason therefor) shall constitute an “Event
of Default”:
 
(a) Any Borrower shall fail to make any payment in respect of (i) principal of
any Loan when due and payable or declared due and payable or (ii) any other
Obligations when due and payable or declared due and payable and, in the case of
this clause (ii), such non-payment continues for a period of 3 Business Days
after the due date therefor; or

36

--------------------------------------------------------------------------------


 
(b) Any Borrower, Parent or any other Credit Party shall fail to comply with
(i) any provision of Article VI, Section 7.1, Section 7.4, Section 7.8 or
Article VIII of this Agreement or any provision of Article V of the Guaranty or
(ii) any other provision of any Loan Document if, in the case of this clause
(ii), such failure shall remain unremedied for a period of 30 days; or
 
(c) (i) a default or event of default occurs under a Purchase Agreement that is
not cured within any applicable grace period therefor, or a Purchase Agreement
is terminated for any reason or Seller shall suspend work on or shipment of the
Equipment pursuant to Article 23.6 of a Purchase Agreement, or a Borrower or
Seller shall have the right to terminate any of the Purchase Agreements pursuant
to Article 23 thereof; or (ii) an event of default shall occur under any
Contractual Obligation of a Borrower, and such event of default (A) involves the
failure to make any payment (whether or not such payment is blocked pursuant to
the terms of an intercreditor agreement or otherwise), whether of principal,
interest or otherwise, and whether due by scheduled maturity, required
prepayment, acceleration, demand or otherwise, in respect of any Indebtedness
(other than the Obligations) of a Borrower or (B) causes (or permits any holder
of such Indebtedness or a trustee to cause) such Indebtedness, or a portion
thereof, to become due prior to its stated maturity or prior to its regularly
scheduled date of payment; or (iii) an event of default shall occur under any
Contractual Obligation of Parent (other than a Loan Document), and such event of
default (A) involves the failure to make any payment (whether or not such
payment is blocked pursuant to the terms of an intercreditor agreement or
otherwise), whether of principal, interest or otherwise, and whether due by
scheduled maturity, required prepayment, acceleration, demand or otherwise, in
respect of any Indebtedness (other than the Obligations) of Parent in an
aggregate amount exceeding $3,000,000 or (B) causes (or permits any holder of
such Indebtedness or a trustee to cause) such Indebtedness, or a portion
thereof, in an aggregate amount exceeding $3,000,000 to become due prior to its
stated maturity or prior to its regularly scheduled date of payment; or
 
(d) any representation or warranty in this Agreement or any other Loan Document,
or in any written statement pursuant hereto or thereto, or in any report,
financial statement or certificate made or delivered to Administrative Agent,
any Lender by a Borrower, Parent or any other Credit Party shall be untrue or
incorrect in any material respect as of the date when made or deemed made,
regardless of whether such breach involves a representation or warranty with
respect to a Credit Party that has not signed this Agreement; or
 
(e) there shall be commenced against a Borrower, Parent or any other Credit
Party any Litigation seeking issuance of a warrant of attachment, execution,
distraint or similar process against all or any substantial part of its assets
that results in the entry of an order for any such relief that remains unstayed
or undismissed for 30 consecutive days; or
 
(f) a case or proceeding shall have been commenced involuntarily against either
Borrower, Parent or any other Credit Party in a court having competent
jurisdiction seeking a decree or order: (i) under the United States Bankruptcy
Code or any other applicable federal, state or foreign bankruptcy or other
similar law, and seeking either (x) the appointment of a custodian, receiver,
liquidator, assignee, trustee or sequestrator (or similar official) for such
Person or of any substantial part of its properties or (y) the reorganization or
winding up or liquidation of the affairs of any such Person, and such case or
proceeding shall remain undismissed or unstayed for 60 consecutive days or such
court shall enter a decree or order granting the relief sought in such case or
proceeding or (ii) invalidating or denying any Person’s right, power, or
competence to enter into or perform any of its obligations under any Loan
Document or invalidating or denying the validity or enforceability of this
Agreement or any other Loan Document or any action taken hereunder or
thereunder; or
 
(g) Any Borrower, Parent or any other Credit Party shall (i) commence any case,
proceeding or other action under any existing or future law of any jurisdiction,
domestic or foreign, relating to bankruptcy, insolvency, reorganization,
conservatorship or relief of debtors, seeking to have an order for relief
entered with respect to it or seeking appointment of a custodian, receiver,
liquidator, assignee, trustee or sequestrator (or similar official) for it or
any substantial part of its properties, (ii) make a general assignment for the
benefit of creditors, (iii) consent to or take any action in furtherance of, or,
indicating its consent to, approval of, or acquiescence in, any of the acts set
forth in paragraph (f) of this Section 11.1 or clauses (i) and (ii) of this
paragraph (g), (iv) shall admit in writing its inability to, or shall be
generally unable to, pay its debts as such debts become due or (v) cease to be
Solvent; or

37

--------------------------------------------------------------------------------


 
(h) (i) a final judgment or judgments for the payment of money in excess of
$100,000 in the aggregate shall be rendered against any Borrower, unless the
same shall be (a) fully covered by insurance and the issuer(s) of the applicable
policies shall have acknowledged full coverage in writing within 30 days of
judgment or (b) vacated, stayed, bonded, paid or discharged within a period of
30 days from the date of such judgment; or (ii) a final judgment or judgments
for the payment of money in excess of $3,000,000 in the aggregate shall be
rendered against Parent or any other Credit Party, unless the same shall be (a)
fully covered by insurance and the issuer(s) of the applicable policies shall
have acknowledged full coverage in writing within 30 days of judgment or
(b) vacated, stayed, bonded, paid or discharged within a period of 30 days from
the date of such judgment; or
 
(i) any provision of any Loan Document shall for any reason cease to be valid,
binding and enforceable in accordance with its terms, or any Lien granted, or
intended by the Loan Documents to be granted, to Administrative Agent shall
cease to be a valid and perfected Lien having the first priority (or a lesser
priority if expressly permitted in the Loan Documents) in any of the Collateral
(or any Credit Party shall so assert any of the foregoing); or
 
(j) a Change of Control shall have occurred.
 
Section 11.2 Remedies. (a) If any Default shall have occurred and be continuing,
then Administrative Agent may, and at the request of the Required Lenders shall,
terminate or suspend the obligations of the Lenders under the Delayed Draw Term
Loan Facility. In addition, if any Event of Default shall have occurred and be
continuing, Administrative Agent may, and at the request of the Required Lenders
shall, without presentment, demand, protest or further notice or other
requirements of any kind, all of which are hereby expressly waived, take any one
or more of the following actions: (i) declare all or any portion of the Delayed
Draw Term Loan Commitments terminated, whereupon the Delayed Draw Term Loan
Commitments shall immediately be reduced by such portion or, in the case of a
termination in whole, shall terminate together with any obligation any Lender
may have hereunder to make any Loan, (ii) declare all or any portion of the
Obligations to be forthwith due and payable, whereupon such Obligations shall
become and be due and payable, or (iii) exercise any rights and remedies
provided to Administrative Agent under the Loan Documents or at law or equity,
including all remedies provided under the UCC; provided that upon the occurrence
of any Event of Default specified in Sections 11.1(f) or (g), the Delayed Draw
Term Loan Commitments of each Lender to make Loans shall each automatically be
terminated and Obligations shall become immediately due and payable without
presentment, demand, protest or further notice or other requirements of any
kind, all of which are hereby expressly waived.
 
(b) Without limiting the generality of the foregoing, each Borrower and each
other Credit Party executing this Agreement expressly agrees that upon the
occurrence of any Event of Default, Administrative Agent may collect, receive,
assemble, process, appropriate and realize upon the Collateral, or any part
thereof, and may forthwith sell, lease, assign, give an option or options to
purchase or otherwise dispose of and deliver said Collateral (or contract to do
so), or any part thereof, in one or more parcels at public or private sale or
sales, at any exchange at such prices as it may deem best, for cash or on credit
or for future delivery without assumption of any credit risk. Administrative
Agent and any other Secured Party shall have the right upon any such public
sale, to the extent permitted by law, to purchase for the benefit of
Administrative Agent or such Secured Party the whole or any part of said
Collateral so sold, free of any right of equity of redemption, which right each
Borrower hereby releases. Such sales may be adjourned, or continued from time to
time with or without notice. Administrative Agent shall have the right to
conduct such sales on any Credit Party’s premises or elsewhere and shall have
the right to use any Credit Party’s premises without rent or other charge for
such sales or other action with respect to the Collateral for such time as
Administrative Agent deems necessary or advisable.

38

--------------------------------------------------------------------------------


 
(c) Upon the occurrence and during the continuance of an Event of Default and at
Administrative Agent’s request, each Borrower and each other Credit Party
executing this Agreement further agrees, to assemble the Collateral and make it
available to Administrative Agent at places that Administrative Agent shall
reasonably select, whether at its premises or elsewhere. Until Administrative
Agent is able to effect a sale, lease, or other disposition of the Collateral,
Administrative Agent shall have the right to complete, assemble, use or operate
the Collateral or any part thereof, to the extent that Administrative Agent
deems appropriate, for the purpose of preserving such Collateral or its value or
for any other purpose. Administrative Agent shall have no obligation to any
Credit Party to maintain or preserve the rights of any Credit Party as against
third parties with respect to any Collateral while such Collateral is in the
possession of Administrative Agent. Administrative Agent may, if it so elects,
seek the appointment of a receiver or keeper to take possession of any
Collateral and to enforce any of Administrative Agent’s remedies with respect
thereto without prior notice or hearing. To the maximum extent permitted by
applicable law, each Borrower and each other Credit Party executing this
Agreement waives all claims, damages, and demands against Administrative Agent,
its Affiliates, agents, and the officers and employees of any of them arising
out of the repossession, retention or sale of any Collateral except such as are
determined in a final judgment by a court of competent jurisdiction to have
arisen solely out of the gross negligence or willful misconduct of such Person.
Each Borrower and each other Credit Party executing this Agreement agrees that
10 days’ prior notice by Administrative Agent to such Credit Party of the time
and place of any public sale or of the time after which a private sale may take
place is reasonable notification of such matters. Borrowers and each other
Credit Party shall remain liable for any deficiency if the proceeds of any sale
or disposition of the Collateral are insufficient to pay all amounts to which
the Secured Parties are entitled.
 
(d) Neither any Secured Party’s failure, at any time, to require strict
performance by Borrowers or any other Credit Party of any provision of any Loan
Document, nor any Secured Party’s failure to exercise, nor any delay in
exercising, any right, power or privilege hereunder, shall operate as a waiver
thereof or waive, affect or diminish any right of such Secured Party thereafter
to demand strict compliance and performance therewith, it being understood that
any such waiver shall only be effective if made in accordance with Section 13.1.
Each waiver or consent under any Loan Document shall be effective only in the
specific instance and for the specific purpose for which it was given. Each
Secured Party’s rights and remedies under this Agreement shall be cumulative and
nonexclusive of any other rights and remedies that such Secured Party may have
under any Loan Document or at law or in equity. No single or partial exercise of
any right, power or privilege hereunder shall preclude any other or future
exercise thereof or the exercise of any other right, power or privilege. No
notice to or demand on any Credit Party shall entitle any Credit Party to notice
or demand in the same, similar or other circumstances. Recourse to the
Collateral shall not be required.
 
Section 11.3 Waivers by Credit Parties. Except as otherwise provided for in this
Agreement and to the fullest extent permitted by applicable law, each Borrower
and each other Credit Party executing this Agreement waives: (a) presentment,
demand and protest, and notice of presentment, dishonor, intent to accelerate,
acceleration, protest, default, nonpayment, maturity, release, compromise,
settlement, extension or renewal of any or all Loan Documents or any other
notes, commercial paper, accounts, contracts, documents, instruments, chattel
paper and guaranties at any time held by any Secured Party on which such Credit
Party may in any way be liable, and hereby ratifies and confirms whatever any
Secured Party may do in this regard, (b) all rights to notice and a hearing
prior to Administrative Agent’s taking possession or control of, or to
Administrative Agent’s replevy, attachment or levy upon, any Collateral or any
bond or security that might be required by any court prior to allowing
Administrative Agent to exercise any of its remedies and (c) the benefit of all
valuation, appraisal and exemption laws. Each Borrower and each other Credit
Party executing this Agreement acknowledges that it has been advised by counsel
of its choices and decisions with respect to this Agreement, the other Loan
Documents and the transactions evidenced hereby and thereby.
 
ARTICLE XII


ADMINISTRATIVE AGENT
 
Section 12.1 Appointment and Duties.
 
(a) Appointment of Administrative Agent. Each Lender hereby appoints GE Capital
(together with any successor Administrative Agent pursuant to Section 12.9) as
Administrative Agent hereunder and authorizes Administrative Agent to
(i) execute and deliver the Loan Documents and accept delivery thereof on its
behalf from any Credit Party, (ii) take such action on its behalf and to
exercise all rights, powers and remedies and perform the duties as are expressly
delegated to Administrative Agent under such Loan Documents and (iii) exercise
such powers as are reasonably incidental thereto.

39

--------------------------------------------------------------------------------


 
(b) Duties as Collateral and Disbursing Agent. Without limiting the generality
of clause (a) above, Administrative Agent shall have the sole and exclusive
right and authority (to the exclusion of the Lenders), and is hereby authorized,
to (i) act as the disbursing and collecting agent for the Lenders with respect
to all payments and collections arising in connection with the Loan Documents
(including in any proceeding described in Section 11.1(f) or (g) or any other
bankruptcy, insolvency or similar proceeding), and each Person making any
payment in connection with any Loan Document to any Secured Party is hereby
authorized to make such payment to Administrative Agent, (ii) file and prove
claims and file other documents necessary or desirable to allow the claims of
the Secured Parties with respect to any Obligation in any proceeding described
in Section 11.1(f) or (g) or any other bankruptcy, insolvency or similar
proceeding (but not to vote, consent or otherwise act on behalf of such Secured
Party), (iii) act as collateral agent for each Secured Party for purposes of the
perfection of all Liens created by such agreements and all other purposes stated
therein, (iv) manage, supervise and otherwise deal with the Collateral, (v) take
such other action as is necessary or desirable to maintain the perfection and
priority of the Liens created or purported to be created by the Loan Documents,
(vi) except as may be otherwise specified in any Loan Document, exercise all
remedies given to Administrative Agent and the other Secured Parties with
respect to the Collateral, whether under the Loan Documents, applicable
Requirements of Law or otherwise and (vii) execute any amendment, consent or
waiver under the Loan Documents on behalf of any Lender that has consented in
writing to such amendment, consent or waiver; provided, however, that
Administrative Agent hereby appoints, authorizes and directs each Lender to act
as collateral sub-agent for Administrative Agent, the Lenders for purposes of
the perfection of all Liens with respect to the Collateral, including any
deposit account maintained by a Credit Party with, and cash and cash equivalents
held by, such Lender, and may further authorize and direct the Lenders to take
further actions as collateral sub-agents for purposes of enforcing such Liens or
otherwise to transfer the Collateral subject thereto to Administrative Agent,
and each Lender hereby agrees to take such further actions to the extent, and
only to the extent, so authorized and directed.
 
(c) Limited Duties. Under the Loan Documents, Administrative Agent (i) is acting
solely on behalf of the Lenders (except to the limited extent provided in
Section 2.11(b) with respect to the Register and in Section 12.11), with duties
that are entirely administrative in nature, notwithstanding the use of the
defined term “Administrative Agent”, the terms “agent”, “administrative agent”
and “collateral agent” and similar terms in any Loan Document to refer to
Administrative Agent, which terms are used for title purposes only, (ii) is not
assuming any obligation under any Loan Document other than as expressly set
forth therein or any role as agent, fiduciary or trustee of or for any Lender or
any other Secured Party and (iii) shall have no implied functions,
responsibilities, duties, obligations or other liabilities under any Loan
Document, and each Lender hereby waives and agrees not to assert any claim
against Administrative Agent based on the roles, duties and legal relationships
expressly disclaimed in clauses (i) through (iii) above.
 
Section 12.2 Binding Effect. Each Lender agrees that (i) any action taken by
Administrative Agent or the Required Lenders (or, if expressly required hereby,
a greater proportion of the Lenders) in accordance with the provisions of the
Loan Documents, (ii) any action taken by Administrative Agent in reliance upon
the instructions of Required Lenders (or, where so required, such greater
proportion) and (iii) the exercise by Administrative Agent or the Required
Lenders (or, where so required, such greater proportion) of the powers set forth
herein or therein, together with such other powers as are reasonably incidental
thereto, shall be authorized and binding upon all of the Secured Parties.
 
Section 12.3 Use of Discretion. (a) No Action without Instructions.
Administrative Agent shall not be required to exercise any discretion or take,
or to omit to take, any action, including with respect to enforcement or
collection, except any action it is required to take or omit to take (i) under
any Loan Document or (ii) pursuant to instructions from the Required Lenders
(or, where expressly required by the terms of this Agreement, a greater
proportion of the Lenders).
 
(a) Right Not to Follow Certain Instructions. Notwithstanding clause (a) above,
Administrative Agent shall not be required to take, or to omit to take, any
action (i) unless, upon demand, Administrative Agent receives an indemnification
satisfactory to it from the Lenders (or, to the extent applicable and acceptable
to Administrative Agent, any other Secured Party) against all Liabilities that,
by reason of such action or omission, may be imposed on, incurred by or asserted
against Administrative Agent or any Related Person thereof or (ii) that is, in
the opinion of Administrative Agent or its counsel, contrary to any Loan
Document or applicable Requirement of Law.

40

--------------------------------------------------------------------------------


 
Section 12.4 Delegation of Rights and Duties. Administrative Agent may, upon any
term or condition it specifies, delegate or exercise any of its rights, powers
and remedies under, and delegate or perform any of its duties or any other
action with respect to, any Loan Document by or through any trustee, co-agent,
employee, attorney-in-fact and any other Person (including any Secured Party).
Any such Person shall benefit from this Article XII to the extent provided by
Administrative Agent.
 
Section 12.5 Reliance and Liability. (a) Administrative Agent may, without
incurring any liability hereunder, (i) treat the payee of any Note as its holder
until such Note has been assigned in accordance with Section 12.2(e), (ii) rely
on the Register to the extent set forth in Section 2.11, (iii) consult with any
of its Related Persons and, whether or not selected by it, any other advisors,
accountants and other experts (including advisors to, and accountants and
experts engaged by, any Credit Party) and (iv) rely and act upon any document
and information (including those transmitted by Electronic Transmission) and any
telephone message or conversation, in each case believed by it to be genuine and
transmitted, signed or otherwise authenticated by the appropriate parties.
 
(b) None of Administrative Agent and its Related Persons shall be liable for any
action taken or omitted to be taken by any of them under or in connection with
any Loan Document, and each Lender, each Borrower and each other Credit Party
party to this Agreement hereby waive and shall not assert any right, claim or
cause of action based thereon, except to the extent of liabilities resulting
primarily from the gross negligence or willful misconduct of Administrative
Agent or, as the case may be, such Related Person (each as determined in a
final, non-appealable judgment by a court of competent jurisdiction) in
connection with the duties expressly set forth herein. Without limiting the
foregoing, Administrative Agent:
 
(i) shall not be responsible or otherwise incur liability for any action or
omission taken in reliance upon the instructions of the Required Lenders or for
the actions or omissions of any of its Related Persons selected with reasonable
care (other than employees, officers and directors of Administrative Agent, when
acting on behalf of Administrative Agent);
 
(ii) shall not be responsible to any Secured Party for the due execution,
legality, validity, enforceability, effectiveness, genuineness, sufficiency or
value of, or the attachment, perfection or priority of any Lien created or
purported to be created under or in connection with, any Loan Document;
 
(iii) makes no warranty or representation, and shall not be responsible, to any
Secured Party for any statement, document, information, representation or
warranty made or furnished by or on behalf of any Related Person or any Credit
Party in connection with any Loan Document or any transaction contemplated
therein or any other document or information with respect to any Credit Party,
whether or not transmitted or (except for documents expressly required under any
Loan Document to be transmitted to the Lenders) omitted to be transmitted by
Administrative Agent, including as to completeness, accuracy, scope or adequacy
thereof, or for the scope, nature or results of any due diligence performed by
Administrative Agent in connection with the Loan Documents; and
 
(iv) shall not have any duty to ascertain or to inquire as to the performance or
observance of any provision of any Loan Document, whether any condition set
forth in any Loan Document is satisfied or waived, as to the financial condition
of any Credit Party or as to the existence or continuation or possible
occurrence or continuation of any Default or Event of Default and shall not be
deemed to have notice or knowledge of such occurrence or continuation unless it
has received a notice from Borrowers, any Lender describing such Default or
Event of Default clearly labeled “notice of default” (in which case
Administrative Agent shall promptly give notice of such receipt to all Lenders);
 
and, for each of the items set forth in clauses (i) through (iv) above, each
Lender, each Borrower and each other Credit Party party to this Agreement hereby
waives and agrees not to assert any right, claim or cause of action it might
have against Administrative Agent based thereon.

41

--------------------------------------------------------------------------------


 
Section 12.6 Administrative Agent Individually. Administrative Agent and its
Affiliates may make loans and other extensions of credit to, acquire Stock and
Stock Equivalents of, engage in any kind of business with, any Credit Party or
Affiliate thereof as though it were not acting as Administrative Agent and may
receive separate fees and other payments therefor. To the extent Administrative
Agent or any of its Affiliates makes any Loan or otherwise becomes a Lender
hereunder, it shall have and may exercise the same rights and powers hereunder
and shall be subject to the same obligations and liabilities as any other Lender
and the terms “Lender” and “Required Lender” and any similar terms shall, except
where otherwise expressly provided in any Loan Document, include, without
limitation, Administrative Agent or such Affiliate, as the case may be, in its
individual capacity as Lender or as one of the Required Lenders, respectively.
 
Section 12.7 Lender Credit Decision. Each Lender acknowledges that it shall,
independently and without reliance upon Administrative Agent, any Lender or any
of their Related Persons or upon any document solely or in part because such
document was transmitted by Administrative Agent or any of its Related Persons,
conduct its own independent investigation of the financial condition and affairs
of each Credit Party and make and continue to make its own credit decisions in
connection with entering into, and taking or not taking any action under, any
Loan Document or with respect to any transaction contemplated in any Loan
Document, in each case based on such documents and information as it shall deem
appropriate. Except for documents expressly required by any Loan Document to be
transmitted by Administrative Agent to the Lenders, Administrative Agent shall
not have any duty or responsibility to provide any Lender with any credit or
other information concerning the business, prospects, operations, property,
financial and other condition or creditworthiness of any Credit Party or any
Affiliate of any Credit Party that may come in to the possession of
Administrative Agent or any of its Related Persons.
 
Section 12.8 Expenses; Indemnities. (a) Each Lender agrees to reimburse
Administrative Agent and each of its Related Persons (to the extent not
reimbursed by any Credit Party) promptly upon demand for such Lender’s Pro Rata
Share with respect to the Delayed Draw Term Loan Facility of any costs and
expenses (including fees, charges and disbursements of financial, legal and
other advisors and Other Taxes paid in the name of, or on behalf of, any Credit
Party) that may be incurred by Administrative Agent or any of its Related
Persons in connection with the preparation, syndication, execution, delivery,
administration, modification, consent, waiver or enforcement (whether through
negotiations, through any work-out, bankruptcy, restructuring or other legal or
other proceeding or otherwise) of, or legal advice in respect of its rights or
responsibilities under, any Loan Document.
 
(b) Each Lender further agrees to indemnify Administrative Agent and each of its
Related Persons (to the extent not reimbursed by any Credit Party), from and
against such Lender’s aggregate Pro Rata Share with respect to the Delayed Draw
Term Loan Facility of the Liabilities (including taxes, interests and penalties
imposed for not properly withholding or backup withholding on payments made to
on or for the account of any Lender) that may be imposed on, incurred by or
asserted against Administrative Agent or any of its Related Persons in any
matter relating to or arising out of, in connection with or as a result of any
Loan Document, any Related Document or any other act, event or transaction
related, contemplated in or attendant to any such document, or, in each case,
any action taken or omitted to be taken by Administrative Agent or any of its
Related Persons under or with respect to any of the foregoing; provided,
however, that no Lender shall be liable to Administrative Agent or any of its
Related Persons to the extent such liability has resulted primarily from the
gross negligence or willful misconduct of Administrative Agent or, as the case
may be, such Related Person, as determined by a court of competent jurisdiction
in a final non-appealable judgment or order.
 
Section 12.9 Resignation of Administrative Agent. (a) Administrative Agent may
resign at any time by delivering notice of such resignation to the Lenders and
Borrowers, effective on the date set forth in such notice or, if not such date
is set forth therein, upon the date such notice shall be effective. If
Administrative Agent delivers any such notice, the Required Lenders shall have
the right to appoint a successor Administrative Agent. If, within 30 days after
the retiring Administrative Agent having given notice of resignation, no
successor Administrative Agent has been appointed by the Required Lenders that
has accepted such appointment, then the retiring Administrative Agent may, on
behalf of the Lenders, appoint a successor Administrative Agent from among the
Lenders. Each appointment under this clause (a) shall be subject to the prior
consent of Borrowers, which may not be unreasonably withheld but shall not be
required during the continuance of a Default.

42

--------------------------------------------------------------------------------


 
(b) Effective immediately upon its resignation, (i) the retiring Administrative
Agent shall be discharged from its duties and obligations under the Loan
Documents, (ii) the Lenders shall assume and perform all of the duties of
Administrative Agent until a successor Administrative Agent shall have accepted
a valid appointment hereunder, (iii) the retiring Administrative Agent and its
Related Persons shall no longer have the benefit of any provision of any Loan
Document other than with respect to any actions taken or omitted to be taken
while such retiring Administrative Agent was, or because such Administrative
Agent had been, validly acting as Administrative Agent under the Loan Documents
and (iv) subject to its rights under Section 12.3, the retiring Administrative
Agent shall take such action as may be reasonably necessary to assign to the
successor Administrative Agent its rights as Administrative Agent under the Loan
Documents. Effective immediately upon its acceptance of a valid appointment as
Administrative Agent, a successor Administrative Agent shall succeed to, and
become vested with, all the rights, powers, privileges and duties of the
retiring Administrative Agent under the Loan Documents.
 
Section 12.10 Release of Collateral or Guarantors. Each Lender hereby consents
to the release and hereby directs Administrative Agent to release any Lien held
by Administrative Agent for the benefit of the Secured Parties against all of
the Collateral and all Credit Parties, upon the Termination Date. Each Lender
hereby directs Administrative Agent, and Administrative Agent hereby agrees,
upon receipt of reasonable advance notice from Borrowers, to execute and deliver
or file such documents and to perform other actions reasonably necessary to
release the guaranties and Liens when and as directed in this Section 12.10.
 
Section 12.11 Additional Secured Parties. The benefit of the provisions of the
Loan Documents directly relating to the Collateral or any Lien granted
thereunder shall extend to and be available to any Secured Party that is not a
Lender as long as, by accepting such benefits, such Secured Party agrees, as
among Administrative Agent and all other Secured Parties, that such Secured
Party is bound by (and, if requested by Administrative Agent, shall confirm such
agreement in a writing in form and substance acceptable to Administrative Agent)
this Article XII, Section 13.8, Section 13.9 and Section 13.22 and the decisions
and actions of Administrative Agent and the Required Lenders (or, where
expressly required by the terms of this Agreement, a greater proportion of the
Lenders) to the same extent a Lender is bound; provided, however, that,
notwithstanding the foregoing, (a) such Secured Party shall be bound by
Section 12.8 only to the extent of Liabilities, costs and expenses with respect
to or otherwise relating to the Collateral held for the benefit of such Secured
Party, in which case the obligations of such Secured Party thereunder shall not
be limited by any concept of Pro Rata Share or similar concept, (b) each of
Administrative Agent, the Lenders shall be entitled to act at its sole
discretion, without regard to the interest of such Secured Party, regardless of
whether any Obligation to such Secured Party thereafter remains outstanding, is
deprived of the benefit of the Collateral, becomes unsecured or is otherwise
affected or put in jeopardy thereby, and without any duty or liability to such
Secured Party or any such Obligation and (c) such Secured Party shall not have
any right to be notified of, consent to, direct, require or be heard with
respect to, any action taken or omitted in respect of the Collateral or under
any Loan Document.
 
ARTICLE XIII


MISCELLANEOUS

 
Section 13.1 Modification of Agreement, Amendments, Waivers, Etc. (a) No
amendment or waiver of any provision of any Loan Document (other than the Fee
Letter) and no consent to any departure by any Credit Party therefrom shall be
effective unless the same shall be in writing and signed (1) in the case of an
amendment, consent or waiver to cure any ambiguity, omission, defect or
inconsistency or granting a new Lien for the benefit of the Secured Parties or
extending an existing Lien over additional property, by Administrative Agent and
Borrowers and any other Credit Party which is a party to such agreement, (2) in
the case of any other waiver or consent, by the Required Lenders (or by
Administrative Agent with the consent of the Required Lenders) and (3) in the
case of any other amendment, by the Required Lenders (or by Administrative Agent
with the consent of the Required Lenders) and Borrowers and any other Credit
Party which is a party to such agreement; provided, however, that no amendment,
consent or waiver described in clause (2) or (3) above shall, unless in writing
and signed by each Lender directly affected thereby (or by Administrative Agent
with the consent of such Lender), in addition to any other Person the signature
of which is otherwise required pursuant to any Loan Document, do any of the
following:
 
(i) waive any condition specified in Section 3.1, except any condition referring
to any other provision of any Loan Document;

43

--------------------------------------------------------------------------------


 
(ii) increase the Delayed Draw Term Loan Commitment of such Lender or subject
such Lender to any additional obligation;
 
(iii) reduce (including through release, forgiveness, assignment or otherwise)
(A) the principal amount of, the interest rate on, or any obligation of
Borrowers to repay (whether or not on a fixed date), any outstanding Loan owing
to such Lender or (B) any Fee or accrued interest payable to such Lender;
provided, however, that this clause (iii) does not apply to (x) any change to
any provision increasing any interest rate or Fee during the continuance of an
Event of Default or to any payment of any such increase or (y) any modification
to any financial covenant set forth in Article V or in any definition set forth
therein or principally used therein;
 
(iv) waive or postpone any scheduled maturity date or other scheduled date fixed
for the payment, in whole or in part, of principal of or interest on any Loan or
Fee owing to such Lender or for the reduction of such Lender’s Delayed Draw Term
Loan Commitment; provided, however, that this clause (iv) does not apply to any
change to mandatory prepayments, including those required under Section 2.5, or
to the application of any payment, including as set forth in Section 2.10;
 
(v) except as provided in Section 12.10, release all or substantially all of the
Collateral or any Guarantor from its guaranty of any Obligation of any Borrower;
 
(vi) reduce or increase the proportion of Lenders required for the Lenders (or
any subset thereof) to take any action hereunder or change the definition of the
terms “Required Lenders”, “Pro Rata Share” or “Pro Rata Outstandings”; or
 
(vii) amend Section 12.10, Section 13.9 or this Section 13.1;
 
and provided, further, that no amendment, waiver or consent shall affect the
rights or duties under any Loan Document of, or any payment to, Administrative
Agent (or otherwise modify any provision of Article XII or the application
thereof) or any SPV that has been granted an option pursuant to Section 13.2(f)
unless in writing and signed by Administrative Agent or such SPV in addition to
any signature otherwise required and (z) the consent of Borrowers shall not be
required to change any order of priority set forth in Section 2.10.
 
(b) Each waiver or consent under any Loan Document shall be effective only in
the specific instance and for the specific purpose for which it was given. No
notice to or demand on any Credit Party shall entitle any Credit Party to any
notice or demand in the same, similar or other circumstances. No failure on the
part of any Secured Party to exercise, and no delay in exercising, any right
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right preclude any other or further exercise thereof or the
exercise of any other right.
 
Section 13.2 Binding Effect; Assignments and Participations. (a) Binding Effect.
This Agreement shall become effective when it shall have been executed by
Borrowers, each other Credit Party and Administrative Agent and when
Administrative Agent shall have been notified by each Lender that such Lender
has executed it. Thereafter, it shall be binding upon and inure to the benefit
of, but only to the benefit of, Borrowers and each other Credit Party (in each
case except for Article XII), Administrative Agent, each Lender and, to the
extent provided in Section 13.11, each other Indemnitee and Secured Party and,
in each case, their respective successors and permitted assigns. Except as
expressly provided in any Loan Document (including in Section 12.9), none of
Borrowers, any other Credit Party, or Administrative Agent shall have the right
to assign any rights or obligations hereunder or any interest herein.

44

--------------------------------------------------------------------------------



(b) Right to Assign. Each Lender may sell, transfer, negotiate or assign all or
a portion of its rights and obligations hereunder (including all or a portion of
its Delayed Draw Term Loan Commitments and its rights and obligations with
respect to Loans) to (i) any existing Lender, (ii) any Affiliate or Approved
Fund of any existing Lender or (iii) any other Person acceptable (which
acceptance shall not be unreasonably withheld or delayed) to Administrative
Agent and, as long as no Event of Default is continuing, Borrowers; provided,
however, that (x) such Sales must be ratable among the obligations owing to and
owed by such Lender with respect to the Delayed Draw Term Loan Facility and (y)
for the Delayed Draw Term Loan Facility, the aggregate outstanding principal
amount (determined as of the effective date of the applicable Assignment) of the
Loans, Delayed Draw Term Loan Commitments subject to any such Sale shall be an
integral multiple of $1,000,000, unless such Sale is made to an existing Lender
or an Affiliate or Approved Fund of any existing Lender, is of the assignor’s
(together with its Affiliates and Approved Funds) entire interest in such
Facility or is made with the prior consent of Borrowers and Administrative
Agent.
 
(c) Procedure. The parties to each Sale made in reliance on clause (b) above
(other than those described in clause (e) or (f) below) shall execute and
deliver to Administrative Agent (which shall keep a copy thereof) an Assignment,
together with any existing Note subject to such Sale (or any affidavit of loss
therefor acceptable to Administrative Agent), any tax forms required to be
delivered pursuant to Section 2.13(f) and payment by the assignee of an
assignment fee in the amount of $3,500. Upon receipt of all the foregoing, and
conditioned upon such receipt and upon Administrative Agent consenting to such
Assignment, from and after the effective date specified in such Assignment,
Administrative Agent shall record or cause to be recorded in the Register the
information contained in such Assignment.
 
(d) Effectiveness. Effective upon the entry of such record in the Register,
(i) such assignee shall become a party hereto and, to the extent that rights and
obligations under the Loan Documents have been assigned to such assignee
pursuant to such Assignment, shall have the rights and obligations of a Lender,
(ii) any applicable Note shall be transferred to such assignee through such
entry and (iii) the assignor thereunder shall, to the extent that rights and
obligations under this Agreement have been assigned by it pursuant to such
Assignment, relinquish its rights (except for those surviving the termination of
the Delayed Draw Term Loan Commitments and the payment in full of the
Obligations) and be released from its obligations under the Loan Documents,
other than those relating to events or circumstances occurring prior to such
assignment (and, in the case of an Assignment covering all or the remaining
portion of an assigning Lender’s rights and obligations under the Loan
Documents, such Lender shall cease to be a party hereto except that each Lender
agrees to remain bound by Article XII, Section 13.8 and Section 13.9 to the
extent provided in Section 12.11).
 
(e) Grant of Security Interests. In addition to the other rights provided in
this Section 13.2, each Lender may grant a security interest in, or otherwise
assign as collateral, any of its rights under this Agreement, whether now owned
or hereafter acquired (including rights to payments of principal or interest on
the Loans), to (A) any federal reserve bank (pursuant to Regulation A of the
Federal Reserve Board), without notice to Administrative Agent or (B) any holder
of, or trustee for the benefit of the holders of, such Lender’s Securities by
notice to Administrative Agent; provided, however, that no such holder or
trustee, whether because of such grant or assignment or any foreclosure thereon
(unless such foreclosure is made through an assignment in accordance with clause
(b) above), shall be entitled to any rights of such Lender hereunder and no such
Lender shall be relieved of any of its obligations hereunder.

45

--------------------------------------------------------------------------------


 
(f) Participants and SPVs. In addition to the other rights provided in this
Section 13.2, each Lender may, (x) with notice to Administrative Agent, grant to
an SPV the option to make all or any part of any Loan that such Lender would
otherwise be required to make hereunder (and the exercise of such option by such
SPV and the making of Loans pursuant thereto shall satisfy the obligation of
such Lender to make such Loans hereunder) and such SPV may assign to such Lender
the right to receive payment with respect to any Obligation and (y) without
notice to or consent from Administrative Agent or Borrowers, sell participations
to one or more Persons in or to all or a portion of its rights and obligations
under the Loan Documents (including all its rights and obligations with respect
to the Delayed Draw Term Loans); provided, however, that, whether as a result of
any term of any Loan Document or of such grant or participation, (i) no such SPV
or participant shall have a commitment, or be deemed to have made an offer to
commit, to make Loans hereunder, and, except as provided in the applicable
option agreement, none shall be liable for any obligation of such Lender
hereunder, (ii) such Lender’s rights and obligations, and the rights and
obligations of the Credit Parties and the Secured Parties towards such Lender,
under any Loan Document shall remain unchanged and each other party hereto shall
continue to deal solely with such Lender, which shall remain the holder of the
Obligations in the Register, except that (A) each such participant and SPV shall
be entitled to the benefit of Sections 2.12 and 2.13, but only to the extent
such participant or SPV delivers the tax forms such Lender is required to
collect pursuant to Section 2.13(f) and then only to the extent of any amount to
which such Lender would be entitled in the absence of any such grant or
participation and (B) each such SPV may receive other payments that would
otherwise be made to such Lender with respect to Loans funded by such SPV to the
extent provided in the applicable option agreement and set forth in a notice
provided to Administrative Agent by such SPV and such Lender, provided, however,
that in no case (including pursuant to clause (A) or (B) above) shall an SPV or
participant have the right to enforce any of the terms of any Loan Document, and
(iii) the consent of such SPV or participant shall not be required (either
directly, as a restraint on such Lender’s ability to consent hereunder or
otherwise) for any amendments, waivers or consents with respect to any Loan
Document or to exercise or refrain from exercising any powers or rights such
Lender may have under or in respect of the Loan Documents (including the right
to enforce or direct enforcement of the Obligations), except for those described
in clauses (iii) and (iv) of Section 13.1(a) with respect to amounts, or dates
fixed for payment of amounts, to which such participant or SPV would otherwise
be entitled and, in the case of participants, except for those described in
Section 13.1(a)(v) (or amendments, consents and waivers with respect to
Section 12.10 to release all or substantially all of the Collateral). No party
hereto shall institute (and Borrowers shall cause each other Credit Party not to
institute) against any SPV grantee of an option pursuant to this clause (f) any
bankruptcy, reorganization, insolvency, liquidation or similar proceeding, prior
to the date that is one year and one day after the payment in full of all
outstanding commercial paper of such SPV; provided, however, that each Lender
having designated an SPV as such agrees to indemnify each Indemnitee against any
Liability that may be incurred by, or asserted against, such Indemnitee as a
result of failing to institute such proceeding (including a failure to get
reimbursed by such SPV for any such Liability). The agreement in the preceding
sentence shall survive the termination of the Delayed Draw Term Loan Commitments
and the payment in full of the Obligations.
 
Section 13.3 Costs and Expenses. Any action taken by any Credit Party under or
with respect to any Loan Document, even if required under any Loan Document or
at the request of any Secured Party, shall be at the expense of such Credit
Party, and no Secured Party shall be required under any Loan Document to
reimburse any Credit Party therefor. In addition, Borrowers jointly and
severally agree to pay or reimburse upon demand (a) Administrative Agent for all
reasonable, documented, out-of-pocket costs and expenses incurred by it or any
of its Related Persons in connection with the investigation, development,
preparation, negotiation, syndication, execution, interpretation or
administration of (including the forwarding to Borrowers or any other Person on
behalf of Borrowers by Administrative Agent of the proceeds of any Loan
(including a wire transfer fee of $25 per wire transfer)), any modification of
any term of or termination of, any Loan Document, any commitment or proposal
letter therefor, any other document prepared in connection therewith or the
consummation and administration of any transaction contemplated therein
(including periodic audits in connection therewith and environmental audits and
assessments), in each case including the reasonable fees, charges and
disbursements of legal counsel to Administrative Agent, (b) Administrative Agent
for all reasonable, documented, costs and expenses incurred by it or any of its
Related Persons in connection with internal audit reviews, field examinations
and Collateral examinations (which shall be reimbursed, in addition to the
out-of-pocket costs and expenses of such examiners, at the per diem rate per
individual charged by Administrative Agent for its examiners) and (c) each of
Administrative Agent, its Related Persons, and each Lender and for all costs and
expenses incurred in connection with (i) any refinancing or restructuring of the
credit arrangements provided hereunder in the nature of a “work-out”, (ii) the
enforcement or preservation of any right or remedy under any Loan Document, any
Obligation, with respect to the Collateral or any other related right or remedy
or (iii) the commencement, defense, conduct of, intervention in, or the taking
of any other action with respect to, any proceeding (including any bankruptcy or
insolvency proceeding) related to any Credit Party, Loan Document, Obligation or
any other transaction consummated on the Closing Date (or the response to and
preparation for any subpoena or request for document production relating
thereto), including fees and disbursements of counsel.

46

--------------------------------------------------------------------------------


 
Section 13.4 Indemnities. (a) Borrower jointly and severally agree to indemnify,
hold harmless and defend Administrative Agent, each Lender, and each of their
respective Related Persons (each such Person being an “Indemnitee”) from and
against all Liabilities (including brokerage commissions, fees and other
compensation) that may be imposed on, incurred by or asserted against any such
Indemnitee in any matter relating to or arising out of, in connection with or as
a result of (i) any Loan Document, the Purchase Agreement, any Obligation (or
the repayment thereof), the use or intended use of the proceeds of any Loan or
any securities filing of, or with respect to, any Credit Party, (ii) any
commitment letter, proposal letter or term sheet with any Person or any
Contractual Obligation, arrangement or understanding with any broker, finder or
consultant, in each case entered into by or on behalf of any Credit Party or any
Affiliate of any of them in connection with any of the foregoing and any
Contractual Obligation entered into in connection with any E-Systems or other
Electronic Transmissions, (iii) any actual or prospective investigation,
litigation or other proceeding, whether or not brought by any such Indemnitee or
any of its Related Persons, any holders of Securities or creditors (and
including attorneys’ fees in any case), whether or not any such Indemnitee,
Related Person, holder or creditor is a party thereto, and whether or not based
on any securities or commercial law or regulation or any other Requirement of
Law or theory thereof, including common law, equity, contract, tort or otherwise
or (iv) any other act, event or transaction related, contemplated in or
attendant to any of the foregoing (collectively, the “Indemnified Matters”);
provided, however, that (x) Borrowers shall not have any liability under this
Section 13.4 to any Indemnitee with respect to any Indemnified Matter if, and
(y) no Indemnitee shall have any liability with respect to any Indemnified
Matter (as to which such Indemnitee would otherwise be liable), other than to
the extent such liability has resulted primarily from the gross negligence or
willful misconduct of such Indemnitee, as determined by a court of competent
jurisdiction in a final non-appealable judgment or order. Furthermore, each
Borrower and each other Credit Party executing this Agreement waives and agrees
not to assert against any Indemnitee, and shall cause each other Credit Party to
waive and not assert against any Indemnitee, any right of contribution with
respect to any Liabilities that may be imposed on, incurred by or asserted
against any Related Person.
 
(b) Without limiting the foregoing, “Indemnified Matters” includes all
Environmental Liabilities, including those arising from, or otherwise involving,
any property of any Related Person or any actual, alleged or prospective damage
to property or natural resources or harm or injury alleged to have resulted from
any Release of Hazardous Materials on, upon or into such property or natural
resource or any property on or contiguous to any real property of any Related
Person, whether or not, with respect to any such Environmental Liabilities, any
Indemnitee is a mortgagee pursuant to any leasehold mortgage, a mortgagee in
possession, the successor-in-interest to any Related Person or the owner, lessee
or operator of any property of any Related Person through any foreclosure
action, in each case except to the extent such Environmental Liabilities (i) are
incurred solely following foreclosure by any Secured Party or following any
Secured Party having become the successor-in-interest to any Credit Party and
(ii) are attributable solely to acts of such Indemnitee.
 
Section 13.5 Survival. Any indemnification or other protection provided to any
Indemnitee pursuant to any Loan Document (including pursuant to Sections 2.12,
2.13, 13.3, 13.4 or this 13.5 and Article XII) and all representations and
warranties made in any Loan Document shall (a) survive the Termination Date and
(b) inure to the benefit of any Person that at any time held a right thereunder
(as an Indemnitee or otherwise) and, thereafter, its successors and permitted
assigns.
 
Section 13.6 Limitation of Liability for Certain Damages. In no event shall any
Indemnitee be liable on any theory of liability for any special, indirect,
consequential or punitive damages (including any loss of profits, business or
anticipated savings). Each Borrower and each other Credit Party signatory hereto
hereby waives, releases and agrees (and shall cause each other Credit Party to
waive, release and agree) not to sue upon any such claim for any special,
indirect, consequential or punitive damages, whether or not accrued and whether
or not known or suspected to exist in its favor.
 
Section 13.7 Lender-Creditor Relationship. The relationship between the Lenders
and Administrative Agent, on the one hand, and the Credit Parties, on the other
hand, is solely that of lender and creditor. No Secured Party has any fiduciary
relationship or duty to any Credit Party arising out of or in connection with,
and there is no agency, tenancy or joint venture relationship between the
Secured Parties and the Credit Parties by virtue of, any Loan Document or any
transaction contemplated therein.
 
Section 13.8 Right of Setoff. Each of Administrative Agent, each Lender and each
Affiliate (including each branch office thereof) of any of them is hereby
authorized, without notice or demand (each of which is hereby waived by each
Borrower), at any time and from time to time during the continuance of any Event
of Default and to the fullest extent permitted by applicable Requirements of
Law, to set off and apply any and all deposits (whether general or special, time
or demand, provisional or final) at any time held and other Indebtedness, claims
or other obligations at any time owing by Administrative Agent, such Lender or
any of their respective Affiliates to or for the credit or the account of
Borrowers against any Obligation of any Credit Party now or hereafter existing,
whether or not any demand was made under any Loan Document with respect to such
Obligation and even though such Obligation may be unmatured. Each of
Administrative Agent, each Lender agrees promptly to notify Borrowers and
Administrative Agent after any such setoff and application made by such Lender
or its Affiliates; provided, however, that the failure to give such notice shall
not affect the validity of such setoff and application. The rights under this
Section 13.8 are in addition to any other rights and remedies (including other
rights of setoff) that Administrative Agent, the Lenders and their Affiliates
and other Secured Parties may have.

47

--------------------------------------------------------------------------------


 
Section 13.9 Sharing of Payments, Etc. If any Lender, directly or through an
Affiliate or branch office thereof, obtains any payment of any Obligation of any
Credit Party (whether voluntary, involuntary or through the exercise of any
right of setoff or the receipt of any Collateral or “proceeds” (as defined under
the applicable UCC) of Collateral) other than pursuant to Sections 2.12, 2.13
and 2.14 and such payment exceeds the amount such Lender would have been
entitled to receive if all payments had gone to, and been distributed by,
Administrative Agent in accordance with the provisions of the Loan Documents,
such Lender shall purchase for cash from other Secured Parties such
participations in their Obligations as necessary for such Lender to share such
excess payment with such Secured Parties to ensure such payment is applied as
though it had been received by Administrative Agent and applied in accordance
with this Agreement (or, if such application would then be at the discretion of
Borrowers, applied to repay the Obligations in accordance herewith); provided,
however, that (a) if such payment is rescinded or otherwise recovered from such
Lender in whole or in part, such purchase shall be rescinded and the purchase
price therefor shall be returned to such Lender without interest and (b) such
Lender shall, to the fullest extent permitted by applicable Requirements of Law,
be able to exercise all its rights of payment (including the right of setoff)
with respect to such participation as fully as if such Lender were the direct
creditor of Borrowers in the amount of such participation.
 
Section 13.10 Marshaling; Payments Set Aside. No Secured Party shall be under
any obligation to marshal any property in favor of any Credit Party or any other
party or against or in payment of any Obligation. To the extent that any Secured
Party receives a payment from Borrowers, from any other Credit Party, from the
proceeds of the Collateral, from the exercise of its rights of setoff, any
enforcement action or otherwise, and such payment is subsequently, in whole or
in part, invalidated, declared to be fraudulent or preferential, set aside or
required to be repaid to a trustee, receiver or any other party, then to the
extent of such recovery, the obligation or part thereof originally intended to
be satisfied, and all Liens, rights and remedies therefor, shall be revived and
continued in full force and effect as if such payment had not occurred.
 
Section 13.11 Notices. (a) Addresses. All notices, demands, requests, directions
and other communications required or expressly authorized to be made by this
Agreement shall, whether or not specified to be in writing but unless otherwise
expressly specified to be given by any other means, be given in writing and (i)
addressed to (A) if to Borrowers or any Credit Party, to the address set forth
for Borrowers on Schedule I hereto, (B) if to Administrative Agent, to the
address set forth for the Administrative Agent on Schedule I hereto and
(C) otherwise to the party to be notified at its address specified opposite its
name on Schedule I or on the signature page of any applicable Assignment, (ii)
posted to Intralinks® (to the extent such system is available and set up by or
at the direction of the Administrative Agent prior to posting) in an appropriate
location by uploading such notice, demand, request, direction or other
communication to www.intralinks.com, faxing it to 866-545-6600 with an
appropriate bar-coded fax coversheet or using such other means of posting to
Intralinks® as may be available and reasonably acceptable to Administrative
Agent prior to such posting, (iii) posted to any other E-System set up by or at
the direction of Administrative Agent in an appropriate location or
(iv) addressed to such other address as shall be notified in writing (A) in the
case of Borrowers, and Administrative Agent, to the other parties hereto and (B)
in the case of all other parties, to Borrowers and Administrative Agent.
Transmission by electronic mail (including E-Fax, even if transmitted to the fax
numbers set forth in clause (i) above) shall not be sufficient or effective to
transmit any such notice under this clause (a) unless such transmission is an
available means to post to any E-System.
 
(b) Effectiveness. All communications described in clause (a) above and all
other notices, demands, requests and other communications made in connection
with this Agreement shall be effective and be deemed to have been received (i)
if delivered by hand, upon personal delivery, (ii) if delivered by overnight
courier service, 1 Business Day after delivery to such courier service, (iii) if
delivered by mail, when deposited in the mails, (iv) if delivered by facsimile
(other than to post to an E-System pursuant to clause (a)(ii) or (a)(iii)
above), upon sender’s receipt of confirmation of proper transmission and (v) if
delivered by posting to any E-System, on the later of the date of such posting
in and appropriate location and the date access to such posting is given to the
recipient thereof in accordance with the standard procedures applicable to such
E-System; provided, however, that no communications to Administrative Agent
pursuant to Article II shall be effective until received by Administrative
Agent.

48

--------------------------------------------------------------------------------


 
Section 13.12 Electronic Transmissions. (a) Authorization. Subject to the
provisions of Section 13.11(a), each of Administrative Agent, the Lenders,
Borrowers and each of their Related Persons is authorized (but not required) to
transmit, post or otherwise make or communicate, in its sole discretion,
Electronic Transmissions in connection with any Loan Document and the
transactions contemplated therein. Each party hereto and each other Secured
Party hereby acknowledges and agrees that the use of Electronic Transmissions is
not necessarily secure and that there are risks associated with such use,
including risks of interception, disclosure and abuse and each indicates it
assumes and accepts such risks by hereby authorizing the transmission of
Electronic Transmissions.
 
(b) Signatures. Subject to the provisions of Section 13.11(a), (i)(A) no posting
to any E-System shall be denied legal effect merely because it is made
electronically, (B) each E-Signature on any such posting shall be deemed
sufficient to satisfy any requirement for a “signature” and (C) each such
posting shall be deemed sufficient to satisfy any requirement for a “writing”,
in each case including pursuant to any Loan Document, any applicable provision
of any UCC, the federal Uniform Electronic Transactions Act, the Electronic
Signatures in Global and National Commerce Act and any substantive or procedural
Requirement of Law governing such subject matter, (ii) each such posting that is
not readily capable of bearing either a signature or a reproduction of a
signature may be signed, and shall be deemed signed, by attaching to, or
logically associating with such posting, an E-Signature, upon which each Secured
Party and Credit Party may rely and assume the authenticity thereof, (iii) each
such posting containing a signature, a reproduction of a signature or an
E-Signature shall, for all intents and purposes, have the same effect and weight
as a signed paper original and (iv) each party hereto or beneficiary hereto
agrees not to contest the validity or enforceability of any posting on any
E-System or E-Signature on any such posting under the provisions of any
applicable Requirement of Law requiring certain documents to be in writing or
signed; provided, however, that nothing herein shall limit such party’s or
beneficiary’s right to contest whether any posting to any E-System or
E-Signature has been altered after transmission.
 
(c) Separate Agreements. All uses of an E-System shall be governed by and
subject to, in addition to Section 13.11 and this Section 13.12, separate terms
and conditions posted or referenced in such E-System and related Contractual
Obligations executed by Secured Parties and Credit Parties in connection with
the use of such E-System.
 
(d) LIMITATION OF LIABILITY. ALL E-SYSTEMS AND ELECTRONIC TRANSMISSIONS SHALL BE
PROVIDED “AS IS” AND “AS AVAILABLE”. NONE OF ADMINISTRATIVE AGENT OR ANY OF ITS
RELATED PERSONS WARRANTS THE ACCURACY, ADEQUACY OR COMPLETENESS OF ANY E-SYSTEMS
OR ELECTRONIC TRANSMISSION AND DISCLAIMS ALL LIABILITY FOR ERRORS OR OMISSIONS
THEREIN. NO WARRANTY OF ANY KIND IS MADE BY ADMINISTRATIVE AGENT OR ANY OF ITS
RELATED PERSONS IN CONNECTION WITH ANY E-SYSTEMS OR ELECTRONIC COMMUNICATION,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD-PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS.  Each Borrower and each other Credit Party executing this Agreement and
each Secured Party agrees that Administrative Agent has no responsibility for
maintaining or providing any equipment, software, services or any testing
required in connection with any Electronic Transmission or otherwise required
for any E-System.
 
Section 13.13 Governing Law. The laws of the State of New York shall govern all
matters arising out of, in connection with or relating to this Agreement,
including, without limitation, its validity, interpretation, construction,
performance and enforcement.
 
Section 13.14 Jurisdiction. (a) Submission to Jurisdiction. Any legal action or
proceeding with respect to any Loan Document may be brought in the courts of the
State of New York located in the City of New York, Borough of Manhattan, or of
the United States of America for the Southern District of New York and, by
execution and delivery of this Agreement, each Borrower and each other Credit
Party executing this Agreement hereby accepts for itself and in respect of its
property, generally and unconditionally, the jurisdiction of the aforesaid
courts. The parties hereto (and, to the extent set forth in any other Loan
Document, each other Credit Party) hereby irrevocably waive any objection,
including any objection to the laying of venue or based on the grounds of forum
non conveniens, that any of them may now or hereafter have to the bringing of
any such action or proceeding in such jurisdictions.

49

--------------------------------------------------------------------------------


 
(a) Service of Process. Each Credit Party hereby irrevocably waives personal
service of any and all legal process, summons, notices and other documents and
other service of process of any kind and consents to such service in any suit,
action or proceeding brought in the United States of America with respect to or
otherwise arising out of or in connection with any Loan Document by any means
permitted by applicable Requirements of Law, including by the mailing thereof
(by registered or certified mail, postage prepaid) to the address of Borrowers
specified in Schedule I (and shall be effective when such mailing shall be
effective, as provided therein). Each Credit Party agrees that a final judgment
in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law.
 
(b) Non-Exclusive Jurisdiction. Nothing contained in this Section 13.14 shall
affect the right of Lender to serve process in any other manner permitted by
applicable Requirements of Law or commence legal proceedings or otherwise
proceed against any Credit Party in any other jurisdiction.
 
Section 13.15 WAIVER OF JURY TRIAL. THE PARTIES HERETO, TO THE EXTENT PERMITTED
BY LAW, WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING
ARISING OUT OF, IN CONNECTION WITH OR RELATING TO, THIS AGREEMENT, THE OTHER
LOAN DOCUMENTS AND ANY OTHER TRANSACTION CONTEMPLATED HEREBY AND THEREBY. THIS
WAIVER APPLIES TO ANY ACTION, SUIT OR PROCEEDING WHETHER SOUNDING IN TORT,
CONTRACT OR OTHERWISE.
 
The parties hereto intend and agree that the immediately preceding paragraph, in
which the parties agree to waive their rights to a jury trial, is valid and
shall be given effect. If, however, any action or proceeding is filed in a court
of the State of California by or against any party hereto in connection with any
of the transactions contemplated by this Agreement, any Loan Document or any
document related hereto, and if, in that action or proceeding the immediately
preceding paragraph is held to be invalid or unenforceable for any reason, the
parties hereto hereby agree that this provision shall be the sole method for
dispute resolution. If the immediately preceding paragraph is held to be invalid
or unenforceable, the parties hereto agree that, pursuant to California Code of
Civil Procedure Section 638, et seq. (collectively, “Section 638”):
 
(a) the parties hereto shall move the court to appoint one referee to hear and
determine all of the issues in such action or proceeding (whether of fact or of
law) and to report a statement of decision, provided that at the option of
Lender, any such issues pertaining to a “provisional remedy” as defined in
California Code of Civil Procedure Section 1281.8 shall be heard and determined
by the court;
 
(b) the parties shall base this request upon the fact that they are parties to a
written contract that provides that any controversy arising therefrom shall be
heard by a referee, and the parties hereto intend that this paragraph create a
reference agreement within the meaning of Section 638;
 
(c) the parties shall confer in good faith and seek to agree upon a referee and
move that such person be appointed;
 
(d) if the parties are unable to agree upon the person who shall serve as
referee within 30 days following the filing of the complaint, then each party
shall submit to the court within 30 days thereafter up to 3 nominees for
appointment as referee and shall move the court to appoint 1 person from among
the nominees against whom there is no legal objection; each person nominated by
a party must either be (1) a former or retired judge with experience
adjudicating commercial cases or (2) an attorney with at least 10 years of
experience litigating commercial disputes; and
 
(e) Borrowers shall jointly and severally be responsible to pay all fees and
expenses of any referee appointed in such action or proceeding.
 
Section 13.16 Severability. Any provision of any Loan Document being held
illegal, invalid or unenforceable in any jurisdiction shall not affect any part
of such provision not held illegal, invalid or unenforceable, any other
provision of any Loan Document or any part of such provision in any other
jurisdiction.

50

--------------------------------------------------------------------------------


 
Section 13.17 Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute one and the same agreement. Signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart. Delivery of an executed signature page of this Agreement by
facsimile transmission or Electronic Transmission shall be as effective as
delivery of a manually executed counterpart hereof.
 
Section 13.18 ENTIRE AGREEMENT. THE LOAN DOCUMENTS EMBODY THE ENTIRE AGREEMENT
OF THE PARTIES AND SUPERSEDE ALL PRIOR AGREEMENTS AND UNDERSTANDINGS RELATING TO
THE SUBJECT MATTER THEREOF AND ANY PRIOR LETTER OF INTEREST, COMMITMENT LETTER,
FEE LETTER, CONFIDENTIALITY AND SIMILAR AGREEMENTS INVOLVING ANY CREDIT PARTY
AND ANY OF ADMINISTRATIVE AGENT, ANY LENDER OR ANY OF THEIR RESPECTIVE
AFFILIATES RELATING TO A FINANCING OF SUBSTANTIALLY SIMILAR FORM, PURPOSE OR
EFFECT. IN THE EVENT OF ANY CONFLICT BETWEEN THE TERMS OF THIS AGREEMENT AND ANY
OTHER LOAN DOCUMENT, THE TERMS OF THIS AGREEMENT SHALL GOVERN (UNLESS SUCH TERMS
OF SUCH OTHER LOAN DOCUMENTS ARE NECESSARY TO COMPLY WITH APPLICABLE
REQUIREMENTS OF LAW, IN WHICH CASE SUCH TERMS SHALL GOVERN TO THE EXTENT
NECESSARY TO COMPLY THEREWITH).
 
Section 13.19 Use of Name. Each Borrower and each other Credit Party executing
this Agreement agrees, and shall cause each other Credit Party to agree, that it
shall not, and none of its Affiliates shall, issue any press release or other
public disclosure (other than any document filed with any Governmental Authority
relating to a public offering of the Securities of any Credit Party) using the
name, logo or otherwise referring to GE Capital or of any of its Affiliates, the
Loan Documents or any transaction contemplated therein to which the Secured
Parties are party without at least 2 Business Days’ prior notice to GE Capital
and without the prior consent of GE Capital except to the extent required to do
so under applicable Requirements of Law and then, only after consulting with GE
Capital prior thereto.
 
Section 13.20 Authorized Signature. Until Administrative Agent shall be notified
in writing by Borrowers or any other Credit Party to the contrary, the signature
upon any document or instrument delivered pursuant hereto and believed by
Administrative Agent or any of Administrative Agent’s officers, agents, or
employees to be that of an officer of Borrowers or such other Credit Party shall
bind Borrowers and such other Credit Party and be deemed to be the act of
Borrower or such other Credit Party affixed pursuant to and in accordance with
resolutions duly adopted by Borrowers’ or such other Credit Party’s board of
directors (or similar governing body), and Administrative Agent shall be
entitled to assume the authority of each signature and authority of the person
whose signature it is or appears to be unless the person acting in reliance
thereon shall have actual knowledge to the contrary.
 
Section 13.21 Time of the Essence. Time is of the essence for performance of the
Obligations under the Loan Documents.
 
Section 13.22 Non-Public Information; Confidentiality. (a) Each Lender
acknowledges and agrees that it may receive material non-public information
hereunder concerning the Credit Parties and their Affiliates and Securities and
agrees to use such information in compliance with all relevant policies,
procedures and Contractual Obligations and applicable Requirements of Law
(including United States federal and state security laws and regulations).

51

--------------------------------------------------------------------------------


 
(b) Each Lender and Administrative Agent agrees to use all reasonable efforts to
maintain, in accordance with its customary practices, the confidentiality of
information obtained by it pursuant to any Loan Document and designated in
writing by any Credit Party as confidential, except that such information may be
disclosed (i) with Borrowers’ consent, (ii) to Related Persons of such Lender or
Administrative Agent, as the case may be, that are advised of the confidential
nature of such information and are instructed to keep such information
confidential, (iii) to the extent such information presently is or hereafter
becomes available to such Lender or Administrative Agent, as the case may be, on
a non-confidential basis from a source other than any Credit Party, (iv) to the
extent disclosure is required by applicable Requirements of Law or other legal
process or requested or demanded by any Governmental Authority, (v) to the
extent necessary or customary for inclusion in league table measurements or in
any tombstone or other advertising materials (and the Credit Parties consent to
the publication of such tombstone or other advertising materials by
Administrative Agent, any Lender or any of their Related Persons), (vi) (A) to
the National Association of Insurance Commissioners or any similar organization,
any examiner or any nationally recognized rating agency or (B) otherwise to the
extent consisting of general portfolio information that does not identify
Borrowers, (vii) to current or prospective assignees, SPVs (including the
investors therein) grantees of any option described in Section 13.2(f) or
participants, in each case to the extent such assignees, investors,
participants, or Related Persons agree to be bound by provisions substantially
similar to the provisions of this Section 13.22 and (viii) in connection with
the exercise of any remedy under any Loan Document. In the event of any conflict
between the terms of this Section 13.22 and those of any other Contractual
Obligation entered into with any Credit Party (whether or not a Loan Document),
the terms of this Section 13.22 shall govern.
 
Section 13.23 Patriot Act Notice. Each Lender subject to the USA Patriot Act of
2001 (31 U.S.C. 5318 et seq.) hereby notifies Borrowers that, pursuant to
Section 326 thereof, it is required to obtain, verify and record information
that identifies Borrowers, including the name and address of each Borrower and
other information allowing such Lender to identify each Borrower in accordance
with such act.
 
Section 13.24 Subordination of Intercompany Obligations.
 
(a) Each Credit Party executing this Agreement covenants and agrees that the
payment of all indebtedness, principal, interest (including interest which
accrues after the commencement of any case or proceeding in bankruptcy, or for
the reorganization of any Credit Party), fees, charges, expenses, attorneys’
fees and any other sum, obligation or liability owing by any Credit Party to any
other Credit Party, including, without limitation, the Parent Advances
(collectively, the “Subordinated Intercompany Obligations”), is subordinated, to
the extent and in the manner provided in this Section 13.24, to the prior
payment in full of all Obligations (herein, the “Senior Obligations”) and that
the subordination is for the benefit of the Administrative Agent and Lenders,
and Administrative Agent may enforce such provisions directly.
 
(b) Each Credit Party executing this Agreement hereby (i) authorizes
Administrative Agent to demand specific performance of the terms of this Section
13.24, whether or not any other Credit Party shall have complied with any of the
provisions hereof applicable to it, at any time when such Credit Party shall
have failed to comply with any provisions of this Section 13.24 which are
applicable to it and (ii) irrevocably waives any defense based on the adequacy
of a remedy at law, which might be asserted as a bar to such remedy of specific
performance.
 
(c) Upon any distribution of assets of any Credit Party in any dissolution,
winding up, liquidation or reorganization (whether in bankruptcy, insolvency or
receivership proceedings or upon an assignment for the benefit of creditors or
otherwise):
 
(i) The Administrative Agent and Lenders shall first be entitled to receive
payment in full in cash of the Obligations before any Credit Party is entitled
to receive any payment on account of the Subordinated Intercompany Obligations.
 
(ii) Any payment or distribution of assets of any Credit Party of any kind or
character, whether in cash, property or securities, to which any other Credit
Party would be entitled except for the provisions of this Section 13.24, shall
be paid by the liquidating trustee or agent or other Person making such payment
or distribution directly to the Administrative Agent, to the extent necessary to
make payment in full of all Senior Obligations remaining unpaid after giving
effect to any concurrent payment or distribution or provisions therefor to the
Administrative Agent and Lenders.
 
(iii) In the event that notwithstanding the foregoing provisions of this Section
13.24, any payment or distribution of assets of any Credit Party of any kind or
character, whether in cash, property or securities, shall be received by any
other Credit Party on account of the Subordinated Intercompany Obligations
before all Senior Obligations are paid in full, such payment or distribution
shall be received and held in trust for and shall be paid over to the
Administrative Agent for application to the payment of the Senior Obligations
until all of the Senior Obligations shall have been paid in full, after giving
effect to any concurrent payment or distribution or provision therefor to the
Administrative Agent and Lenders.

52

--------------------------------------------------------------------------------


 
(iv) No right of the Administrative Agent and Lenders or any other present or
future holders of any Senior Obligations to enforce the subordination provisions
herein shall at any time in any way be prejudiced or impaired by any act or
failure to act on the part of any Credit Party or by any act or failure to act,
in good faith, by any such holder, or by any noncompliance by Parent with the
terms hereof, regardless of any knowledge thereof which any such holder may have
or be otherwise charged with.
 
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

53

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Loan and Security Agreement has been duly executed as
of the date first written above.
 
CHULA VISTA BORROWER
 
MMC CHULA VISTA II LLC
   
By: MMC Energy, Inc., its sole Member
   
By:
/s/ Denis Gagnon
Name:
Denis Gagnon
Title:
Chief Financial Officer
 
ESCONDIDO BORROWER
 
MMC ESCONDIDO II LLC
   
By: MMC Energy, Inc., its sole Member
   
By:
/s/ Denis Gagnon
Name:
Denis Gagnon
Title:
Chief Financial Officer
 
PARENT
 
MMC ENERGY, INC.
   
By:
/s/ Denis Gagnon
Name:
Denis Gagnon
Title:
Chief Financial Officer
   
ADMINISTRATIVE AGENT
 
GENERAL ELECTRIC CAPITAL
CORPORATION
   
By:
/s/ Matthew A. Toth, III
Name:
Matthew A. Toth, III
Title:
Duly Authorized Signatory
   
LENDERS
     
GENERAL ELECTRIC CAPITAL
CORPORATION
   
By:
/s/ Matthew A. Toth, III
Name:
Matthew A. Toth, III
Title:
Duly Authorized Signatory


54

--------------------------------------------------------------------------------



SCHEDULE I
 
ADMINISTRATIVE AGENT’S, LENDERS’ AND BORROWERS’ ADDRESSES FOR NOTICES
 
Administrative Agent’s Address
 
Name:
General Electric Capital Corporation
Address:
120 Long Ridge Road
Stamford, Connecticut 06927
Attn:
Mr. Osvaldo Rubio, EFS Account Manager
Telephone:
(203) 961-5321
Facsimile:
(513) 204-3798
   
with a copy to:
Paul, Hastings, Janofsky & Walker LLP
75 East 55th Street
New York, New York, 10022
Attention: Mario J. Ippolito
Telecopier No.: (212) 230-7848
Telephone No.: (212) 318-6420

 
Lenders’ Addresses:
 
Name:
General Electric Capital Corporation
Address:
120 Long Ridge Road
Stamford, Connecticut 06927
Attn:
Mr. Osvaldo Rubio, EFS Account Manager
Telephone:
(203) 961-5321
Facsimile:
(513) 204-3798
Delayed Draw Term Loan Commitment
Percentage:
100%

 
Borrowers Address:
 
Chula Vista Borrower’s Address
 
Name:
MMC Chula Vista II LLC
Address:
26 Broadway, Suite 960
New York, NY 10004
Attn:
Dennis Gagnon
Telephone:
(212) 785-5478
Facsimile:
(212) 785-7640 
   
With a copy to:
DLA Piper US LLP
1251 Avenue of the Americas
New York, New York, 10020
Attention: Dean Colucci
Telecopier No.: (212) 884-8494
Telephone No.: (212) 335-4794

 

--------------------------------------------------------------------------------


 
MMC Escondido Borrower’s Address:
 
Name:
MMC Escondido II LLC
Address:
26 Broadway, Suite 960
New York, NY 10004
Attn:
Dennis Gagnon
Telephone:
(212) 785-5478
Facsimile:
(212) 785-7640
   
With a copy to:
DLA Piper US LLP
1251 Avenue of the Americas
New York, New York, 10020
Attention: Dean Colucci
Telecopier No.: (212) 884-8494
Telephone No.: (212) 335-4794

 

--------------------------------------------------------------------------------




SCHEDULE 4.3

 
LOCATIONS; CORPORATE OR OTHER NAMES
 
Chula Vista Borrower
 
A. Official Legal Name: MMC Chula Vista II LLC
 
B. Type of Entity (corporation, partnership, etc.): Limited liability company
 
C. Organization Identification Number: 4491832
 
D. State of Organization or Incorporation: Delaware
 
E. Location of chief executive office, corporate offices, warehouses and other
locations of Collateral and locations
of records with respect to Collateral:              26 Broadway, Suite 960
                                                           New York, NY 10004


F. Prior legal or trades names of the Borrower during past 5 years:
 
N/A
 
Escondido Borrower
 
A. Official Legal Name: MMC Escondido II LLC
 
B. Type of Entity (corporation, partnership, etc.): Limited liability company
 
C. Organization Identification Number: 4491829
 
D. State of Organization or Incorporation: Delaware
 


--------------------------------------------------------------------------------



E. Location of chief executive office, corporate offices, warehouses and other
locations of Collateral and locations
of records with respect to Collateral:   26 Broadway, Suite 960
                                                                    New York, NY
10004
 
F. Prior legal or trades names of the Borrower during past 5 years:
 
N/A


--------------------------------------------------------------------------------




SCHEDULE 4.17
 
INSURANCE
 
Part I – List of Policies:


Provide details here and attach copies of insurance certificates representing
all coverages.


Part II – Insurance Requirements:


Coverage. The Borrowers shall procure, maintain or caused to be maintained in
full force and effect the following minimum insurance coverages, at their sole
expense, as set forth below. All such insurance carried shall be placed with
such insurers having a minimum A.M. Best rating of A:X, and be in such form,
with such other terms, conditions, limits and deductibles (subject to the
minimum insurance coverages below) and such other or additional insurance to
cover increases or changes in risks, policy limits, policy coverages or
otherwise are from time to time insured against for properties which
Administrative Agent may reasonably require:



 
(A)
All Risk Property Insurance. All risk property insurance covering each and every
component of the Equipment against physical loss or damage, including but not
limited to fire and lightning, extended coverage, collapse, flood, earth
movement and blanket comprehensive boiler and machinery coverage, malicious
mischief, and against certified and non-certified acts of terrorism. Such
insurance shall include coverage for all property during on and off site storage
and during inland transit on a “warehouse to warehouse” basis. Such insurance
coverage shall be written on a replacement cost basis in an amount equal to
either full replacement cost values. Such insurance policy shall include an
agreed amount endorsement waiving any coinsurance penalty.




 
(B)
Marine Ocean Cargo. Marine ocean cargo insurance covering each and every
component of the Equipment against physical loss or damage shipped by waterborne
or air transit. Such insurance coverage shall be written on a “warehouse to
warehouse” basis covering all risk of loss or damage including war risk,
strikes, riots and civil commotion. Such insurance coverage shall include a
50/50 clause with All Risk Property Insurance, ninety (90) days concealed damage
discovery, and extra/expediting expenses. Such insurance coverage shall include
a per conveyance limit of not less than the full replacement value of each
shipment. Such insurance coverage may be subject to deductibles not to exceed
$100,000 for each and every occurrence.




 
(C)
Commercial or Comprehensive General Liability Insurance. Commercial general
liability insurance written on an occurrence basis with a limit of liability of
not less than $1,000,000. Such insurance shall include, but not be limited to,
coverage for premises/operations, explosion, collapse, underground hazards,
sudden and accidental pollution, contractual liability, independent contractors,
products/completed operations, property damage and personal injury liability.
Such insurance coverage shall not include exclusions for punitive or exemplary
damages where insurable under law.




 
(D)
Workers’ Compensation/Employer’s Liability. If the Borrowers have any employees,
such shall maintain Workers’ Compensation insurance in accordance with statutory
provisions covering accidental injury, illness or death of any such employee
while at work or in the scope of his or her employment with such entity, and
Employer’s Liability insurance in an amount not less than $1,000,000. Such
insurance coverage shall not include any occupational disease exclusions.




 
(E)
Motor Vehicle Liability. Motor Vehicle Liability insurance covering owned,
non-owned, leased, hired or borrowed vehicles of the Borrowers, if any, against
bodily injury or property damage. Such insurance coverage shall have a limit of
liability of not less than $1,000,000.


--------------------------------------------------------------------------------


 

 
(F)
Excess/Umbrella Liability. Excess Umbrella Liability insurance written on an
occurrence basis and providing coverage limits in excess of the primary limits
applying under policies described in subsections (II)(C), (II)(D), and (II)(E).
Such insurance coverage shall have a limit of liability of not less than
$5,000,000. Such insurance coverage shall include a drop down provision in the
event of exhaustion of underlying limits and/or aggregates and apply on a
following form basis to the primary coverage. Such insurance coverage shall not
include exclusions for punitive and/or exemplary damages where insurable under
law.




 
(G)
Endorsements:




 
a.
The Borrowers shall in form and substance acceptable to Administrative Agent and
cause their insurance coverages to be endorsed as follows:

 

i.
Administrative Agent shall be an additional insured with respect to the
insurance coverages described in subsections (II). Administrative Agent shall be
Loss Payee in accordance with Lender’s Loss Payable Endorsement 438 BFU or
equivalent for coverages described in subsections (II)(A) and (II)(B) and shall
provide that any payment for any loss or damage with respect to the property
shall be made to Administrative Agent. It shall be understood that any
obligation imposed upon the Borrowers, including but not limited to the
obligation to pay premiums, shall be the sole obligation of the Borrowers, and
not that of Administrative Agent;

 

ii.
The insurance companies will give Administrative Agent at least ten (10) days
prior written notice, in the case of nonpayment of premiums, or thirty (30)
days’ prior written notice, in all other cases, before any such policy or
policies of insurance shall be altered or canceled and that no act or default of
the primary insured party or any other Person shall affect the right of
Administrative Agent to recover under such policy or policies of insurance in
case of loss or damage;

 

iii.
In as much as the liability policies are written to cover more than one insured,
all terms, conditions, insuring agreements and endorsements of the liability
policies, with the exception of the limits of liability, shall operate in the
same manner as if there were a separate policy covering each insured;

 

iv.
The insurers thereunder shall waive all rights of subrogation against
Administrative Agent, any right of setoff or counterclaim and any other right to
deduction, whether by attachment of otherwise; and

 

v.
Such insurance shall be primary without right of contribution of any other
insurance carried by or on behalf of Administrative Agent with respect to its
interests.




(H)
Certifications. On the Closing Date, and at each policy renewal, but no less
than annually, the Borrowers shall provide to Administrative Agent approved
Certificates of Insurance from each insurer or by an authorized representative
of each insurer. Such certification shall identify the underwriters, the type of
insurance, the limits, deductibles, and term thereof and shall specifically list
the special provisions delineated for such insurance required by Section
(II)(G), above. Upon request, the Borrowers shall furnish Administrative Agent
with copies of all insurance policies, binders, cover notes or other evidence of
such insurance. 




 
(I)
Insurance Report. Concurrently with the furnishing of all certificates referred
to in this Schedule 4.17, the Borrowers shall furnish the Administrative Agent
with an opinion from independent insurance broker(s), acceptable to the
Administrative Agent, acting reasonably, stating that all premiums then due have
been paid and that, in the opinion of such broker(s), the insurance then
maintained by the Borrowers is in accordance with this Schedule 4.17.
Furthermore, upon its first knowledge, such broker(s) shall advise the
Administrative Agent promptly in writing of any default in the payment of any
premiums or any other act or omission, on the part of any Person, which might
invalidate or render unenforceable, in whole or in part, any insurance provided
by the Borrowers.


--------------------------------------------------------------------------------



SCHEDULE 4.18
 
BANK AND SECURITY ACCOUNTS
 
List all banks and other financial institutions that any Borrower maintains
deposits and/or bank, security or other accounts:
 
Bank/Institution
 
Name in Which Account Held
 
Description 
 
Account number 
             
Citibank 1 Broadway New York,
NY 10004 (212) 248-6834
 
MMC Chula Vista II LLC
 
Checking – Controlled
 
9939531120
Citibank 1 Broadway New York,
NY 10004 (212) 248-6834
 
MMC Escondido II LLC
 
Checking - Controlled
 
9939531147

 

--------------------------------------------------------------------------------



SCHEDULE 10.3
 
ACTIONS TO PERFECT LIENS
 
UCC Filings State of Delaware

 
Other Actions to Perfect Liens None.


--------------------------------------------------------------------------------



EXHIBIT A
 
NOTICE OF DELAYED DRAW TERM LOAN
 
__________, 200__
 
General Electric Capital Corporation., as Administrative Agent
120 Long Ridge Road
Stamford, Connecticut 06927
Attention: Mr. Osvaldo Rubio, EFS Account Manager
 
Re:
MMC Chula Vista II LLC

 
Ladies and Gentlemen:
 
Reference is made to that certain Loan and Security Agreement (as amended,
modified, supplemented, renewed or restated from time to time, the “Loan
Agreement”; capitalized terms used but not defined herein have the meanings
given them in the Agreement) dated as of June 30, 2008, by and among MMC Chula
Vista II LLC, a Delaware limited liability company (“Chula Vista Borrower”), MMC
Escondido II LLC (“Escondido Borrower”) and together with the Chula Vista
Borrower, collectively “Borrowers” and individually each “Borrower”), the other
Credit Parties signatory thereto, each of the financial institutions a signatory
thereto, from time to time, together with their successors and assignees (the
“Lenders”), as lenders, and General Electric Capital Corporation., a Delaware
corporation, as administrative Agent for the Lenders (in such capacity, the
“Administrative Agent”).
 
The Borrowers hereby give you notice that the [Chula Vista Borrower/Escondido
Borrower] (the “Applicable Borrower”) hereby requests the borrowing of a Delayed
Draw Term Loan under Article 2 of the Loan Agreement and in connection
therewith, sets forth the information related to such borrowing:
 

 
(i)
The aggregate principal amount of the Delayed Draw Term Loan is $[______] (the
“Borrowing”)

 

 
(ii)
The Delayed Draw Term Loan is requested to be made on [______ __, 200__] (the
“Borrowing Date”).

 

[(iii)1
The Borrowing is requested to pay the attached invoices received by the
Applicable Borrower from Seller under Section 5.1 of the Purchase Agreement to
which Applicable Borrower is a party for payments required to be made in
accordance with the payment schedule set forth in Attachment 3 to such Purchase
Agreement. Borrowers hereby direct that the proceeds of the Borrowing be sent
directly by Administrative Agent to the Seller for application to Borrowers’
obligations under the Purchase Agreement to which Applicable Borrower is a party
by wire transfer as follows:

 
[Insert Seller’s bank account information]]
 

 
[(iii)1
The Borrowing is requested to repay Parent Advances, the proceeds of which have
been used by the Applicable Borrower solely to pay the attached invoices
received by the Applicable Borrower from Seller under Section 5.1 of the
Purchase Agreement to which the Applicable Borrower is a party for the payments
required to be made in accordance with the payment schedule set forth in
Attachment 3 to such Purchase Agreement (other than the initial 45% of such
payments). Attached hereto is correspondence from the Seller confirming that the
such invoices have been paid. Borrowers hereby direct that the proceeds of the
Borrowing be sent by the Administrative Agent to the Parent in repayment of such
Parent Advances by wire transfer as follows:

__________________
1Insert appropriate clause (iii).
 

--------------------------------------------------------------------------------


 
[Insert Parent’s bank account information]]
 
The undersigned hereby certifies that (i) all of the statements contained in
Section 3.2 of the Loan Agreement are true and correct on the date hereof, and
will be true and correct on the Borrowing Date, before and after giving effect
thereto and the application of the proceeds of the requested Delayed Draw Term
Loan and (ii) the proceeds of the requested Delayed Draw Term Loan will be used
as set forth in clause (iii) above.


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Borrowers have executed this Notice by its duly authorized
member as of the date first written above.


BORROWERS
 
MMC CHULA VISTA II LLC
    By: MMC Energy, Inc., its sole Member    
By: 
 
Name:
 
Title:
 
   
MMC ESCONDIDO II LLC
 
By: MMC Energy, Inc., its sole Member
   
By: 
 
Name:
 
Title:
 


--------------------------------------------------------------------------------



EXHIBIT B


FORM OF SECRETARY’S CERTIFICATE
 
The undersigned hereby certifies that he or she is the duly elected and acting
Secretary or Assistant Secretary of [Name of Credit Party], a [State of
Organization] [Type of Legal Entity] (the “Credit Party”), and as such is the
custodian of Credit Party’s Books and Records and is authorized to execute and
deliver this Certificate in connection with the Loans being made to MMC Chula
Vista II LLC and MMC Escondido II LLC (the “Borrowers”) under the Loan and
Security Agreement of even date herewith (the “Loan Agreement”) by and among
Borrowers, the other Credit Parties signatory thereto, each of the financial
institutions a signatory thereto, from time to time, together with their
successors and assignees (the “Lenders”), as lenders, and General Electric
Capital Corporation., a Delaware corporation, as administrative Agent for the
Lenders (in such capacity, the “Administrative Agent”). Capitalized terms not
defined in this Certificate shall have the meanings ascribed to them in the Loan
Agreement. In order to induce the Lenders to execute the Agreement and make the
Loans, the undersigned certifies (in his or her secretarial capacity, and on
behalf of Credit Party) as follows:
 

 
1.
Attached hereto as Exhibit A is a true and complete copy of the [Describe
Charter Document] of the Credit Party (the “Charter”), as certified by the
Secretary of State of the State of [Insert State of Organization]. The Charter
has not been amended since the date shown on the attached certificate (except as
reflected in any attachments hereto) and is now in full force and effect.

 

 
2.
Attached hereto as Exhibit B is a true and complete copy of the [Insert name of
Governing Document—Bylaws, Operating Agreement, etc.] of the Credit Party (the
“Governing Document”), which Governing Document has not been amended since the
date of the adoption thereof (except as reflected in any attachments hereto) and
is now in full force and effect.

 

 
3.
Attached hereto as Exhibit C is a true and complete copy of a unanimous written
consent executed by all of the members of the [describe governing body—board of
directors, manager, etc.] of the Credit Party, said consent authorizing the
execution, delivery and performance of the Loan Documents to which the Credit
Party is a party, and said consent has not been modified, rescinded or amended
since the date thereof and is in full force and effect as of the date hereof.

 

 
4.
The following Persons are now duly elected and qualified officers of the Credit
Party holding the offices indicated next to their respective names below, and
the signatures appearing opposite their respective names below are the true and
genuine signatures of such officers, and each of such officers is duly
authorized to execute and deliver, on behalf of the Credit Party, the Loan
Documents to which the Credit Party is a party and any certificate or other
document to be delivered by the Credit Party pursuant to such Loan Documents:

 

--------------------------------------------------------------------------------


 
 
Name
 
 
Office 
 
 
Signature
___________________
 
___________________
 
___________________
___________________
 
___________________
 
___________________
___________________
 
___________________
 
___________________
___________________
 
___________________
 
___________________
___________________
 
___________________
 
___________________

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have executed this Certificate
on ________________, 20__.
 
By:_____________________________________________
Name:___________________________________________
Title: [Assistant] Secretary


--------------------------------------------------------------------------------



The undersigned, the [insert title of officer] of the Credit Party, hereby
certifies that [insert name of [Assistant] Secretary of Credit Party] is the
[Assistant] Secretary of the Credit Party and is authorized to execute and
deliver this Certificate.
 
By:_____________________________________________
Name:___________________________________________
Title: [insert title of officer]


--------------------------------------------------------------------------------



EXHIBIT C


POWER OF ATTORNEY
 
This Power of Attorney is executed and delivered by [insert name of Credit
Party] (“Credit Party”), to General Electric Capital Corporation, as
administrative agent (hereinafter referred to as “Attorney”), under a Loan and
Security Agreement dated as even date herewith (the “Agreement”; capitalized
terms are used herein as defined in the Agreement) by and among MMC Chula Vista
II LLC, MMC Escondido II LLC, the other “Credit Parties” named therein, if any,
the Lenders from time to time party thereto and General Electric Capital
Corporation, as administrative agent. No person to whom this Power of Attorney
is presented, as authority for Attorney to take any action or actions
contemplated hereby, shall inquire into or seek confirmation from Credit Party
as to the authority of Attorney to take any action described below, or as to the
existence of or fulfillment of any condition to this Power of Attorney, which is
intended to grant to Attorney unconditionally the authority to take and perform
the actions contemplated herein, and Credit Party irrevocably waives any right
to commence any suit or action, in law or equity, against any person or entity
which acts in reliance upon or acknowledges the authority granted under this
Power of Attorney. The power of attorney granted hereby is coupled with an
interest, and may not be revoked or canceled by Credit Party without Attorney’s
written consent until such time as payment in full of all Obligations due and
payable to Attorney has been made under the Loan Documents.
 
Credit Party hereby irrevocably constitutes and appoints Attorney (and all
officers, employees or agents designated by Attorney), with full power of
substitution, as Credit Party’s true and lawful attorney-in-fact with full
irrevocable power and authority in the place and stead of Credit Party and in
the name of Credit Party or in its own name, from time to time in Attorney’s
discretion, to take any and all appropriate action and to execute and deliver
any and all documents and instruments which may be necessary or desirable to
accomplish the purposes of the Loan Documents and, without limiting the
generality of the foregoing, Credit Party hereby grants to Attorney the power
and right, on behalf of Credit Party, without notice to or assent by Credit
Party, and at any time, to do the following: (a) change the address for delivery
of mail, open mail for Credit Party, and ask, demand, collect, give acquittances
and receipts for, take possession of, endorse and receive payment of, any
checks, drafts, notes, acceptances, or other instruments for the payment of
moneys due, and sign and endorse any invoices, freight or express bills, bills
of lading, storage or warehouse receipts, drafts against debtors, assignments,
verifications, and notices in connection with any property of Credit Party,
(b) effect any repairs to any asset of Credit Party, or continue or obtain any
insurance and pay all or any part of the premiums therefor and costs thereof,
and make, settle and adjust all claims under such policies of insurance, and
make all determinations and decisions with respect to such policies, (c) pay or
discharge any taxes, liens, security interests, or other encumbrances levied or
placed on or threatened against Credit Party or its property, (d) defend any
suit, action or proceeding brought against Credit Party if Credit Party does not
defend such suit, action or proceeding or if Attorney believes that Credit Party
is not pursuing such defense in a manner that will maximize the recovery to
Attorney, and settle, compromise or adjust any suit, action, or proceeding
described above and, in connection therewith, give such discharges or releases
as Attorney may deem appropriate, (e) file or prosecute any claim, litigation,
suit or proceeding in any court of competent jurisdiction or before any
arbitrator, or take any other action otherwise deemed appropriate by Attorney
for the purpose of collecting any and all such moneys due to Credit Party
whenever payable and to enforce any other right in respect of Credit Party’s
property, (f) sell, transfer, pledge, compromise payment or make any other
agreement with respect to, or otherwise deal with any property of Credit Party,
and execute, in connection with such sale or action, any endorsements,
assignments or other instruments of conveyance or transfer in connection
therewith and (g) cause the certified public accountants then engaged by Credit
Party to prepare and deliver to Attorney at any time and from time to time,
promptly upon Attorney’s request, the following reports: (1) a reconciliation of
all accounts, (2) an aging of all accounts, (3) trial balances, (4) test
verifications of such accounts as Attorney may request and (5) the results of
each physical verification of inventory, all as though Attorney were the
absolute owner of the property of Credit Party for all purposes, and to do, at
Attorney’s option and Credit Party’s expense, at any time or from time to time,
all acts and other things that Attorney reasonably deems necessary to perfect,
preserve, or realize upon Credit Party’s property or assets and Attorney’s liens
thereon, all as fully and effectively as Credit Party might do. Credit Party
hereby ratifies, to the extent permitted by law, all that said attorneys shall
lawfully do or cause to be done by virtue hereof.


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Power of Attorney is executed by Credit Party on
________________, 20___.
 
[CREDIT PARTY]  ATTEST:_________________________
 
By:___________________________________
 
Name: [Signatory Person (name) for Credit Party]
 
Title: [Signatory Title for Credit Party]



Notarization in appropriate form for the state of execution is required


--------------------------------------------------------------------------------



EXHIBIT D
 
FORM OF ASSIGNMENT
 
This ASSIGNMENT, dated as of the Effective Date, is entered into between the
assignor and the assignee (each as defined below).
 
The parties hereto hereby agree as follows:
 
Borrowers:
 
MMC Chula Vista II LLC, a Delaware limited liability company and MMC Escondido
II LLC, a Delaware limited liability company (the “Borrowers”)
Administrative Agent:
 
General Electric Capital Corporation, as administrative agent for the Lenders
(in such capacity and together with its successors and permitted assigns, the
“Administrative Agent”)
Loan Agreement:
 
Loan and Security Agreement, dated as of June 30, 2008, among the Borrowers, the
other Credit Parties party thereto, the Lenders party thereto, from time to
time, and the Administrative Agent (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Loan Agreement”;
capitalized terms used herein without definition are used as defined in the Loan
Agreement)
[Trade Date:
 
_________, ____]1 
Effective Date:
 
_________, ____2 

 
Assignor
(collectively, the
“Assignors”)3
 
Assignee
(collectively, the
“Assignees”)4
 
 Facility
Assigned
 
Aggregate
amount of
Delayed Draw
Term Loan
Commitments
or principal
amount of
Loans for all
Lenders5
 
Aggregate
amount of
Delayed Draw
Term Loan
Commitments
or principal
amount of
Loans
Assigned5  
 
Percentage
Assigned6
 
[Name of Assignor]
   
[Name of Assignee]
[Affiliate][Approved Fund]of
[Name of Lender]
 
 
 
Delayed Draw Term Loan Facility
 
$
__________
 
$
__________
   
__.______
%

 
[The Remainder of this Page Was Intentionally Left Blank]
_____________________________
1Insert for informational purposes only if needed to determine other
arrangements between the assignor and the assignee.
2To be filled out by Administrative Agent upon entry in the Register.
3List each Assignor, as appropriate.
4List each Assignee, as appropriate.
5Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date. The aggregate
amounts are inserted for informational purposes only to help in calculating the
percentages assigned which, themselves, are for informational purposes only.
6Set forth, to at least 9 decimals, the Assigned Interest as a percentage of the
aggregate Commitment or Loans in the Facility.
This percentage is set forth for informational purposes only and is not intended
to be binding. The assignments are based on the amounts assigned not on the
percentages listed in this column.



--------------------------------------------------------------------------------



Section 1. Assignment. Each Assignor hereby sells and assigns to the Assignee
set forth above opposite such Assignor, and such Assignee hereby purchases and
assumes from such Assignor, such Assignor’s rights and obligations in its
capacity as Lender under the Loan Agreement (including Liabilities owing to or
by such Assignor thereunder) and the other Loan Documents, in each case to the
extent related to the amounts identified above opposite such Assignor (such
Assignor’s “Assigned Interest”).
 
Section 2. Representations, Warranties and Covenants of Assignors. Each Assignor
severally but not jointly (a) represents and warrants to its corresponding
Assignee and the Administrative Agent that (i) it has full power and authority,
and has taken all actions necessary for it, to execute and deliver this
Assignment and to consummate the transactions contemplated hereby and (ii) it is
the legal and beneficial owner of its Assigned Interest and that such Assigned
Interest is free and clear of any Lien and other adverse claims, (b) makes no
other representation or warranty and assumes no responsibility, including with
respect to the aggregate amount of the Delayed Draw Term Loan Facility, the
percentage of the Delayed Draw Term Loan Facility represented by the amounts
assigned, any statements, representations and warranties made in or in
connection with any Loan Document or any other document or information furnished
pursuant thereto, the execution, legality, validity, enforceability or
genuineness of any Loan Document or any document or information provided in
connection therewith and the existence, nature or value of any Collateral, (c)
assumes no responsibility (and makes no representation or warranty) with respect
to the financial condition of any Credit Party or the performance or
nonperformance by any Credit Party of any obligation under any Loan Document or
any document provided in connection therewith and (d) attaches any Notes held by
it evidencing at least in part the Assigned Interest of such Assignor (or, if
applicable, an affidavit of loss or similar affidavit therefor) and requests
that the Administrative Agent exchange such Notes for new Notes in accordance
with Section 2.11(e) of the Loan Agreement.
 
Section 3. Representations, Warranties and Covenants of Assignees. Each Assignee
severally but not jointly (a) represents and warrants to its corresponding
Assignor and the Administrative Agent that (i) it has full power and authority,
and has taken all actions necessary for such Assignee, to execute and deliver
this Assignment and to consummate the transactions contemplated hereby, (ii) to
the extent indicated above, is an Affiliate or an Approved Fund of the Lender
set forth above and (iii) it is sophisticated with respect to decisions to
acquire assets of the type represented by the Assigned Interest assigned to it
hereunder and either such Assignee or the Person exercising discretion in making
the decision for such assignment is experienced in acquiring assets of such
type, (b) appoints and authorizes the Administrative Agent to take such action
as administrative agent and collateral agent on its behalf and to exercise such
powers under the Loan Documents as are delegated to the Administrative Agent by
the terms thereof, together with such powers as are reasonably incidental
thereto, (c) shall perform in accordance with their terms all obligations that,
by the terms of the Loan Documents, are required to be performed by it as a
Lender, (d) confirms it has received such documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assignment and shall continue to make its own credit decisions in taking or
not taking any action under any Loan Document independently and without reliance
upon any Secured Party and based on such documents and information as it shall
deem appropriate at the time, (e) acknowledges and agrees that, as a Lender, it
may receive material non-public information and confidential information
concerning the Loan Parties and their Affiliates and Securities and agrees to
use such information in accordance with Section 13.22 of the Loan Agreement,
(f) specifies as its applicable lending offices (and addresses for notices) the
offices at the addresses set forth beneath its name on the signature pages
hereof, (g) shall pay to the Administrative Agent an assignment fee in the
amount of $3,500 to the extent such fee is required to be paid under Section
13.2(c) of the Loan Agreement and (h) to the extent required pursuant to Section
2.13(f) of the Loan Agreement, attaches two completed originals of Forms W-8ECI,
W-8BEN or W-9.
 
Section 4. Determination of Effective Date; Register. Following the due
execution and delivery of this Assignment by each Assignor, each Assignee and,
to the extent required by Section 13.2(b) of the Loan Agreement, the Borrowers,
this Assignment (including its attachments) will be delivered to the
Administrative Agent for its acceptance and recording in the Register. The
effective date of this Assignment (the “Effective Date”) shall be the later of
(i) the acceptance of this Assignment by the Administrative Agent and (ii) the
recording of this Assignment in the Register. The Administrative Agent shall
insert the Effective Date when known in the space provided therefor at the
beginning of this Assignment.


--------------------------------------------------------------------------------


 
Section 5. Effect. As of the Effective Date, (a) each Assignee shall be a party
to the Loan Agreement and, to the extent provided in this Assignment, have the
rights and obligations of a Lender under the Loan Agreement and (b) each
Assignor shall, to the extent provided in this Assignment, relinquish its rights
(except those surviving the termination of the Delayed Draw Term Loan
Commitments and payment in full of the Obligations) and be released from its
obligations under the Loan Documents other than those obligations relating to
events and circumstances occurring prior to the Effective Date.
 
Section 6. Distribution of Payments. On and after the Effective Date, the
Administrative Agent shall make all payments under the Loan Documents in respect
of each Assigned Interest of any Assignor (a) in the case of amounts accrued to
but excluding the Effective Date, to such Assignor and (b) otherwise, to the
corresponding Assignee.
 
Section 7. Miscellaneous. This Assignment is a Loan Document and, as such, is
subject to certain provisions of the Loan Agreement, including Sections 1.4,
13.14(a) and 13.15 thereof. On and after the Effective Date, this Assignment
shall be binding upon, and inure to the benefit of, the Assignors, Assignees,
the Administrative Agent and their Related Persons and their successors and
assigns. This Assignment shall be governed by, and be construed and interpreted
in accordance with, the law of the State of New York. This Assignment may be
executed in any number of counterparts and by different parties in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
Signature pages may be detached from multiple separate counterparts and attached
to a single counterpart. Delivery of an executed signature page of this
Assignment by facsimile transmission or Electronic Transmission shall be as
effective as delivery of a manually executed counterpart of this Assignment.
 
[Signature Pages Follow]

3

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Assignment to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.
 
[NAME OF ASSIGNOR]
      as Assignor    
By:
   
Name:
 
Title:
[NAME OF ASSIGNEE]
      as Assignee    
By:
   
Name:
 
Title:
 
[Lending Office for Eurodollar Rate Loans:8
[Insert Address (including contact name, fax number and
e-mail address)]]
 
Lending Office (and address for notices)
      for any other purpose:
[Insert Address (including contact name, fax number and
e-mail address)]

 
ACCEPTED and AGREED
this __ day of ______ _____:
 
GENERAL ELECTRIC CAPITAL CORPORATION
      as Administrative Agent
   
By:
   
Name:
 
Title:
 
[MMC CHULA VISTA II LLC]9
   
[By:
 
Name:
Title:]
 
   
[MMC ESCONDIDO II LLC]8
   
[By:
 
Name:
 
Title:]
 

 
_________________________
8Insert for each Assignee.
9Include only if required pursuant to Section 13.2(b) of the Loan Agreement.

4

--------------------------------------------------------------------------------



EXHIBIT E
 
FORM OF NOTE
 
LENDER: [NAME OF LENDER] NEW YORK, NEW YORK
PRINCIPAL AMOUNT: $_______
___________, 20__          

 
FOR VALUE RECEIVED, the undersigned, MMC Chula Vista II LLC, a Delaware limited
liability company, and MMC Escondido II LLC, a Delaware limited liability
company (“each a Borrower” and, collectively, “Borrowers”), hereby jointly and
severally promise to pay to the order of the Lender set forth above (the
“Lender”) the Principal Amount set forth above, or, if less, the aggregate
unpaid principal amount of all Delayed Draw Term Loans (as defined in the Loan
Agreement referred to below) of the Lender to the Borrowers, payable at such
times and in such amounts as are specified in the Loan Agreement.
 
The Borrowers jointly and severally promise to pay interest on the unpaid
principal amount of the Delayed Draw Term Loans from the date made until such
principal amount is paid in full, payable at such times and at such interest
rates as are specified in the Loan Agreement. Demand, diligence, presentment,
protest and notice of non-payment and protest are hereby waived by Borrowers.
 
Both principal and interest are payable in Dollars to General Electric Capital
Corporation, as Administrative Agent, at 120 Long Ridge Road, Stamford
Connecticut 06927, in immediately available funds.
 
This Note is one of the Notes referred to in, and is entitled to the benefits
of, the Loan and Security Agreement, dated as of June 30, 2008 (as the same may
be amended, restated, supplemented or otherwise modified from time to time, the
“Loan Agreement”), among the Borrowers, the other Credit Parties party thereto,
the Lenders party thereto from time to time and General Electric Capital
Corporation, as administrative agent for the Lenders. Capitalized terms used
herein without definition are used as defined in the Loan Agreement.
 
The Loan Agreement, among other things, (a) provides for the making of Delayed
Draw Term Loans by the Lender to Borrowers in an aggregate amount not to exceed
at any time outstanding the Principal Amount set forth above, the indebtedness
of the Borrowers resulting from such Delayed Draw Term Loans being evidenced by
this Note and (b) contains provisions for acceleration of the maturity of the
unpaid principal amount of this Note upon the happening of certain stated events
and also for prepayments on account of the principal hereof prior to the
maturity hereof upon the terms and conditions specified therein.
 
This Note is a Loan Document, is entitled to the benefits of the Loan Documents
and is subject to certain provisions of the Loan Agreement, including
Sections 1.4, 13.14(a) and 13.15 thereof. The obligations of the Borrowers under
this Note are joint and several as provided in Section 2.15 of the Loan
Agreement.
 
This Note is a registered obligation, transferable only upon notation in the
Register, and no assignment hereof shall be effective until recorded therein.
 
This Note shall be governed by, and construed and interpreted in accordance
with, the law of the State of New York.
 
[Signature Pages Follow]


--------------------------------------------------------------------------------



In witness whereof, each Borrower has caused this Note to be executed and
delivered by its duly authorized officer as of the day and year and at the place
set forth above.
 
MMC CHULA VISTA II LLC
 
By: MMC Energy, Inc., its sole Member
   
By:
  Name: Title:    
MMC ESCONDIDO II LLC
 
By: MMC Energy, Inc., its sole Member
   
By:
  Name: Title:


--------------------------------------------------------------------------------



EXHIBIT F
 
FORM OF NOTICE OF CONVERSION OR CONTINUATION
 
GENERAL ELECTRIC CAPITAL CORPORATION
 
as Administrative Agent under the
 
Loan Agreement referred to below
 
_________ __, 20__
 
Attention:
 

 
Re:
MMC Chula Vista II LLC and MMC Escondido II LLC (“Borrowers”)

 
Reference is made to the Loan and Security Agreement, dated as of June 30, 2008
(as the same may be amended, restated, supplemented or otherwise modified from
time to time, the “Loan Agreement”), among Borrowers, the lenders from time to
time party thereto, General Electric Capital Corporation, as administrative
agent, and the other parties thereto. Capitalized terms used herein and not
otherwise defined herein are used herein as defined in the Loan Agreement.
 
Borrowers hereby gives you irrevocable notice, pursuant to Section 2.7(e)(ii) of
the Loan Agreement of its request for the following:
 
E. a continuation, on ________, ____, as Eurodollar Rate Loans having an
Interest Period of 3 months of [a] Delayed Draw Term Loan[s] in [the] [an
aggregate] outstanding principal amount of $____________ having an Interest
Period ending on the proposed date for such continuation;
F. a conversion, on ________, ____, to Eurodollar Rate Loans having an Interest
Period of 3 months of [a] Delayed Draw Term Loan[s] in [the] [an aggregate]
outstanding principal amount of $____________; and
G. a conversion, on ________, ____, to Base Rate Loans, of [a] Delayed Draw Term
Loan[s] in [the] [an aggregate] outstanding principal amount of $____________.
 
In connection herewith, the undersigned hereby certifies that no Default is
continuing on the date hereof, both before and after giving effect to any Loan
to be made on or before any date for any proposed conversion or continuation set
forth above.
 
MMC CHULA VISTA II LLC
 
By: MMC Energy, Inc., its sole Member
   
By:
 
Name:
Denis Gagnon
Title:
Chief Financial Officer
 
MMC ESCONDIDO II LLC
 
By: MMC Energy, Inc., its sole Member
   
By:
 
Name:
Denis Gagnon
Title:
Chief Financial Officer


--------------------------------------------------------------------------------


 
TABLE OF CONTENTS



   
Page
     
ARTICLE I                    DEFINITIONS, INTERPRETATION AND ACCOUNTING TERMS
1
Section 1.1
Defined Terms
1
Section 1.2
UCC Terms
12
Section 1.3
Accounting Terms and Principles
12
Section 1.4
Interpretation
13
ARTICLE II                    THE FACILITY
13
Section 2.1
Delayed Draw Term Loan Commitment
13
Section 2.2
Borrowing Procedures
13
Section 2.3
[Intentionally Omitted]
14
Section 2.4
[Intentionally Omitted]
14
Section 2.5
Term and Prepayment
14
Section 2.6
Single Loan
15
Section 2.7
Interest
15
Section 2.8
Fees
16
Section 2.9
Receipt of Payments
17
Section 2.10
Application of Payments
17
Section 2.11
Evidence of Debt
18
Section 2.12
Breakage Costs; Increased Costs; Capital Requirements
19
Section 2.13
Taxes
20
Section 2.14
Suspension of Eurodollar Rate Option
22
Section 2.15
Joint and Several Liability of Borrowers
22
ARTICLE III                  CONDITIONS PRECEDENT
24
Section 3.1
Conditions to the Initial Loans
24
Section 3.2
Further Conditions to the Loans
26
ARTICLE IV                  REPRESENTATIONS AND WARRANTIES
26
Section 4.1
Corporate Existence; Compliance with Law
26
Section 4.2
Legal Authority to Conduct Business
27
Section 4.3
Locations; Corporate or Other Names, Etc
27
Section 4.4
Corporate Power; Authorization; No Conflicts
27
Section 4.5
Execution and Enforceability
27
Section 4.6
Ventures, Subsidiaries and Affiliates; Outstanding Stock and Indebtedness
27
Section 4.7
Material Adverse Change
27
Section 4.8
Solvency
27
Section 4.9
Litigation
27
Section 4.10
Taxes
27
Section 4.11
Government Regulation; Margin Regulations
28
Section 4.12
No Burdensome Obligations; No Defaults
28
Section 4.13
ERISA
28
Section 4.14
Intellectual Property
28


-i-

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
(continued)
 

   
Page
     
Section 4.15
Title; Real Property
28
Section 4.16
Full Disclosure
28
Section 4.17
Insurance
28
Section 4.18
Bank and Security Accounts
28
Section 4.19
Status of Borrowers
28
Section 4.20
Purchase Agreements
28
Section 4.21
Brokers
29
Section 4.22
Anti-Terrorism and Anti-Money Laundering
29
ARTICLE V                    [Intentionally Omitted]
29
ARTICLE VI                  REPORTING COVENANTS
29
Section 6.1
Financial Statements
29
Section 6.2
Other Events
29
Section 6.3
Taxes
30
Section 6.4
Purchase Agreements
30
Section 6.5
Environmental Matters
30
Section 6.6
Other Reports and Information
30
ARTICLE VII                 AFFIRMATIVE COVENANTS
30
Section 7.1
Maintenance of Corporate Existence
30
Section 7.2
Compliance with Laws, Etc
30
Section 7.3
Payment of Obligations
30
Section 7.4
Maintenance of Property and Equipment
30
Section 7.5
Maintenance of Insurance
31
Section 7.6
Keeping of Books
31
Section 7.7
Access to Books and Property
31
Section 7.8
Use of Proceeds
31
Section 7.9
Further Assurances
31
Section 7.10
Landlord Waiver, Consent and Access Agreements
31
Section 7.11
OFAC
32
Section 7.12
Bank Accounts
32
ARTICLE VIII               NEGATIVE COVENANTS32
Section 8.1
Indebtedness
32
Section 8.2
Liens
32
Section 8.3
Investments; Fundamental Changes
32
Section 8.4
Asset Sales
32
Section 8.5
Restricted Payments
32
Section 8.6
Business Activities
32
Section 8.7
Transactions with Affiliates
32
Section 8.8
Contracts
32
Section 8.9
Modification of Certain Documents
32
Section 8.10
Changes to Name, Locations, Etc
33



-ii-

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
(continued) 
 

   
Page
     
Section 8.11
Bank Accounts
33
Section 8.12
Margin Regulations
33
Section 8.13
Compliance with ERISA
33
Section 8.14
Equipment
33
Section 8.15
Purchase Agreements
34
ARTICLE IX                 [Intentionally Omitted]
34
ARTICLE X
34
Section 10.1
Grant of Security Interest
34
Section 10.2
Nature of Security Interest
35
Section 10.3
Representations and Warranties Regarding Collateral
35
Section 10.4
Defense of Collateral
35
Section 10.5
Books and Records; Legends
35
Section 10.6
Notification of Commercial Tort Claims; Intellectual Property
35
Section 10.7
Administrative Agent’s Rights
35
Section 10.8
Administrative Agent’s Appointment as Attorney-in-fact
36
Section 10.9
Authorization to File Financing Statements
36
Section 10.10
Grant of License to Use Intellectual Property Collateral
36
ARTICLE XI                  EVENTS OF DEFAULT; RIGHTS AND REMEDIES
36
Section 11.1
Events of Default
36
Section 11.2
Remedies
38
Section 11.3
Waivers by Credit Parties
39
ARTICLE XII                 ADMINISTRATIVE AGENT
39
Section 12.1
Appointment and Duties
39
Section 12.2
Binding Effect
40
Section 12.3
Use of Discretion
40
Section 12.4
Delegation of Rights and Duties
41
Section 12.5
Reliance and Liability
41
Section 12.6
Administrative Agent Individually
42
Section 12.7
Lender Credit Decision
42
Section 12.8
Expenses; Indemnities
42
Section 12.9
Resignation of Administrative Agent
42
Section 12.10
Release of Collateral or Guarantors
43
Section 12.11
Additional Secured Parties
43
ARTICLE XIII               MISCELLANEOUS
43
Section 13.1
Modification of Agreement, Amendments, Waivers, Etc
43
Section 13.2
Binding Effect; Assignments and Participations
44
Section 13.3
Costs and Expenses
46
Section 13.4
Indemnities
46
Section 13.5
Survival
47
Section 13.6
Limitation of Liability for Certain Damages
47


-iii-

--------------------------------------------------------------------------------


 

   
Page 
     
Section 13.7
Lender-Creditor Relationship
47
Section 13.8
Right of Setoff
47
Section 13.9
Sharing of Payments, Etc
48
Section 13.10
Marshaling; Payments Set Aside
48
Section 13.11
Notices
48
Section 13.12
Electronic Transmissions
49
Section 13.13
Governing Law
49
Section 13.14
Jurisdiction
49
Section 13.15
WAIVER OF JURY TRIAL
50
Section 13.16
Severability
50
Section 13.17
Execution in Counterparts
51
Section 13.18
ENTIRE AGREEMENT
51
Section 13.19
Use of Name
51
Section 13.20
Authorized Signature
51
Section 13.21
Time of the Essence
51
Section 13.22
Non-Public Information; Confidentiality
51
Section 13.23
Patriot Act Notice
52
Section 13.24
Subordination of Intercompany Obligations
52


-iv-

--------------------------------------------------------------------------------

